

EXHIBIT 10.27
EXECUTION COPY



 

JPMorgan

CREDIT AGREEMENT

dated as of

June 6, 2007

among

PHOTRONICS, INC.

The Foreign Subsidiary Borrowers Party Hereto

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent and Collateral Agent

CITIZENS BANK OF MASSACHUSETTS, HSBC BANK USA, NATIONAL ASSOCIATION
and CITIBANK, N.A.
as Co-Syndication Agents

___________________________

     J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger


 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Page     ARTICLE I Definitions   Defined Terms     1 SECTION 1.02.   
Classification of Loans and Borrowings    20 SECTION 1.03.   Terms Generally   
21 SECTION 1.04. Accounting Terms; GAAP    21   ARTICLE II The Credits    21  
SECTION 2.01. Commitments    21 SECTION 2.02. Loans and Borrowings    21 SECTION
2.03. Requests for Revolving Borrowings    22 SECTION 2.04. Determination of
Dollar Amounts    23 SECTION 2.05. Swingline Loans    23 SECTION 2.06. Letters
of Credit    24 SECTION 2.07. Funding of Borrowings    28 SECTION 2.08. Interest
Elections    29 SECTION 2.09. Termination and Reduction of Commitments    30
SECTION 2.10. Repayment of Loans; Evidence of Debt    30 SECTION 2.11.
Prepayment of Loans    31 SECTION 2.12. Fees    32 SECTION 2.13. Interest    33
SECTION 2.14. Alternate Rate of Interest    33 SECTION 2.15. Increased Costs   
34 SECTION 2.16. Break Funding Payments    35 SECTION 2.17. Taxes    35 SECTION
2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs    36 SECTION
2.19. Mitigation Obligations; Replacement of Lenders    38 SECTION 2.20.
Expansion Option    39 SECTION 2.21. Market Disruption    40 SECTION 2.22.
Judgment Currency    40 SECTION 2.23. Designation of Foreign Subsidiary
Borrowers    41   ARTICLE III Representations and Warranties    41   SECTION
3.01. Organization; Powers; Subsidiaries    41 SECTION 3.02. Authorization;
Enforceability    42 SECTION 3.03. Governmental Approvals; No Conflicts    42
SECTION 3.04. Financial Condition; No Material Adverse Change    42 SECTION
3.05. Properties    42 SECTION 3.06. Litigation and Environmental Matters    43
SECTION 3.07. Compliance with Laws and Agreements    43 SECTION 3.08. Investment
Company Status    43 SECTION 3.09. Taxes    43 SECTION 3.10. ERISA    43 SECTION
3.11. Disclosure    43 SECTION 3.12. Federal Reserve Regulations    44


--------------------------------------------------------------------------------

Table of Contents
(continued)

  Page   SECTION 3.13.    Liens    44 SECTION 3.14. No Default    44 SECTION
3.15. Senior Indebtedness    44   ARTICLE IV Conditions    44   SECTION 4.01.
Effective Date    44 SECTION 4.02. Each Credit Event    45 SECTION 4.03.
Designation of a Foreign Subsidiary Borrower    45   ARTICLE V Affirmative
Covenants    46   SECTION 5.01. Financial Statements and Other Information    46
SECTION 5.02. Notices of Material Events    47 SECTION 5.03. Existence; Conduct
of Business    48 SECTION 5.04. Payment of Obligations    48 SECTION 5.05.
Maintenance of Properties; Insurance    48 SECTION 5.06. Books and Records;
Inspection Rights    48 SECTION 5.07. Compliance with Laws and Material
Contractual Obligations    48 SECTION 5.08. Use of Proceeds    48 SECTION 5.09.
Subsidiary Guaranty    49 SECTION 5.10. Pledge Agreements    49   ARTICLE VI
Negative Covenants    49   SECTION 6.01.   Indebtedness    49 SECTION 6.02.
Liens    50 SECTION 6.03. Fundamental Changes and Asset Sales    51 SECTION
6.04. Investments, Loans, Advances, Guarantees and Acquisitions    52 SECTION
6.05. Swap Agreements    53 SECTION 6.06. Restricted Payments    53 SECTION
6.07. Transactions with Affiliates    54 SECTION 6.08. Restrictive Agreements   
54 SECTION 6.09. Issuances of Equity Interests by Subsidiaries    54 SECTION
6.10. Amendment of Material Documents    55 SECTION 6.11. Financial Covenants   
55   ARTICLE VII Events of Default    55     ARTICLE VIII The Administrative
Agent and the Collateral Agent    57     ARTICLE IX Miscellaneous    61  
SECTION 9.01. Notices    61 SECTION 9.02. Waivers; Amendments    62 SECTION
9.03. Expenses; Indemnity; Damage Waiver    63


ii

--------------------------------------------------------------------------------

Table of Contents
(continued)

  Page   SECTION 9.04.   Successors and Assigns    64 SECTION 9.05. Survival   
67 SECTION 9.06. Counterparts; Integration; Effectiveness    67 SECTION 9.07.  
Severability    67 SECTION 9.08. Right of Setoff    67 SECTION 9.09. Governing
Law; Jurisdiction; Consent to Service of Process    68 SECTION 9.10. WAIVER OF
JURY TRIAL    69 SECTION 9.11. Headings    69 SECTION 9.12. Confidentiality   
69 SECTION 9.13. USA PATRIOT Act    70


ARTICLE X

Company Guarantee

iii

--------------------------------------------------------------------------------

Table of Contents
(continued)

      Page     SCHEDULES:           Schedule 1.01   -- Consolidated EBITDA/Net
Income    Schedule 2.01   -- Commitments    Schedule 2.02   -- Mandatory Cost   
Schedule 3.01   -- Subsidiaries    Schedule 6.01   -- Existing Indebtedness   
Schedule 6.02   -- Existing Liens    Schedule 6.04  -- Existing Investments;
Acquisitions    Schedule 6.07   -- Affiliate Transactions    Schedule 6.08   --
Existing Restrictions     

EXHIBITS:           Exhibit A   --         Form of Assignment and Assumption   
Exhibit B   --  Form of Opinion of Loan Parties’ Counsel    Exhibit C   --  Form
of Increasing Lender Supplement    Exhibit D   --  Form of Augmenting Lender
Supplement    Exhibit E   --  List of Closing Documents    Exhibit F-1    -- 
Form of Borrowing Subsidiary Agreement    Exhibit F-2     --  Form of Borrowing
Subsidiary Termination    Exhibit G   --  Form of Subsidiary Guaranty    Exhibit
H   --  Form of Pledge Agreement    Exhibit I   --  Form of Intercreditor
Agreement   


iv

--------------------------------------------------------------------------------

          CREDIT AGREEMENT dated as of June 6, 2007 among PHOTRONICS, INC., the
FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from
time to time party hereto, CITIZENS BANK OF MASSACHUSETTS, HSBC BANK USA,
NATIONAL ASSOCIATION and CITIBANK, N.A. as Co-Syndication Agents and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent.

           The parties hereto agree as follows:

ARTICLE I

Definitions

          Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

          “ABR”, when used in reference to any Loan or Borrowing, refers to a
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Alternate Base Rate.

          “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate plus, without
duplication, (ii) in the case of Loans by a Lender from its office or branch in
the United Kingdom, the Mandatory Cost.

          “Administrative Agent” means JPMorgan Chase Bank, National
Association, in its capacity as administrative agent for the Lenders hereunder.

          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

          “Affected Foreign Subsidiary” means any Foreign Subsidiary to the
extent such Foreign Subsidiary acting as a Subsidiary Guarantor would cause a
Deemed Dividend Problem.

          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

           “Agents” means the Administrative Agent and the Collateral Agent.

          “Aggregate Commitment” means the aggregate of the Commitments of all
of the Lenders, as reduced or increased from time to time pursuant to the terms
and conditions hereof. As of the Effective Date, the Aggregate Commitment is
$125,000,000.

          “Agreed Currencies” means (i) Dollars and (ii) any Foreign Currency
agreed to by the Administrative Agent and each of the Lenders.

          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds

--------------------------------------------------------------------------------

Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

          “Applicable Pledge Percentage” means 100% but 65% in the case of a
pledge by the Company or any Domestic Subsidiary of its Equity Interests in an
Affected Foreign Subsidiary.

          “Applicable Percentage” means, with respect to any Lender, the
percentage of the Aggregate Commitment represented by such Lender’s Commitment.
If the Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

          “Applicable Rate” means, for any day, with respect to any Eurocurrency
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may
be, based upon the Senior Leverage Ratio applicable on such date:

   Senior Leverage    Eurocurrency   ABR   Commitment Fee Rate    Ratio:  Spread
  Spread               Category 1:    <  0.75  to  1.00    0.875%    0%   
0.175%    Category 2:    >  0.75  to  1.00    1.075%    0.075%    0.200%     but
         <  1.00  to  1.00          Category3:     >  1.00  to  1.00    1.250% 
  0.250%    0.225% 


           For purposes of the foregoing,

     (i) if at any time the Company fails to deliver the Financials on or before
the date the Financials are due, Category 3 shall be deemed applicable for the
period commencing five (5) Business Days after the required date of delivery and
ending on the date which is five (5) Business Days after the Financials are
actually delivered, after which the Category shall be determined in accordance
with the table above as applicable;

     (ii) adjustments, if any, to the Category then in effect shall be effective
five (5) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

     (iii) notwithstanding the foregoing, Category 1 shall be deemed to be
applicable until the Administrative Agent’s receipt of the applicable Financials
for the Company’s first fiscal quarter ending after the Effective Date and
adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraphs.

           “Approved Fund” has the meaning assigned to such term in Section
9.04.

          “Approximate Equivalent Amount” of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on or as of such date, rounded up to the nearest
amount of such currency as determined by the Administrative Agent from time to
time.

2

--------------------------------------------------------------------------------

          “Assignment and Assumption” means an assignment and assumption
agreement entered into by a Lender and an assignee (with the consent of any
party whose consent is required by Section 9.04), and accepted by the
Administrative Agent, in the form of Exhibit A or any other form approved by the
Administrative Agent.

           “Augmenting Lender” has the meaning assigned to such term in Section
2.20.

          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

          “Available Revolving Commitment” means, at any time, the Aggregate
Commitment then in effect minus the Revolving Credit Exposure (excluding, for
the purpose of calculating the commitment fee under Section 2.12, the Swingline
Exposure) of all Lenders at such time.

          “Banking Services” means each and any of the following bank services
provided to the Company or any Subsidiary by any Lender or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

          “Banking Services Obligations” means any and all obligations of the
Company or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.

           “Borrower” means the Company or any Foreign Subsidiary Borrower.

          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Swingline Loan.

          “Borrowing Request” means a request by any Borrower for a Revolving
Borrowing in accordance with Section 2.03.

          “Borrowing Subsidiary Agreement” means a Borrowing Subsidiary
Agreement substantially in the form of Exhibit F-1.

          “Borrowing Subsidiary Termination” means a Borrowing Subsidiary
Termination substantially in the form of Exhibit F-2.

          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in Agreed Currencies in the London interbank market or the
principal financial center of the country in which payment or purchase of such
Agreed Currency can be made (and, if the Borrowings or LC Disbursements which
are the subject of a borrowing, drawing, payment, reimbursement or rate
selection are denominated in euro, the term “Business Day” shall also exclude
any day on which the TARGET payment system is not open for the settlement of
payments in euro).

3

--------------------------------------------------------------------------------

          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Company by Persons who were neither (i) nominated by the board
of directors of the Company nor (ii) appointed by directors so nominated; or (c)
the acquisition of direct or indirect Control of the Company by any Person or
group; or (d) the occurrence of a change in control, or other similar provision,
as defined in any agreement or instrument evidencing any Material Indebtedness
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing); or (e) the Company ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any Foreign Subsidiary
Borrower, other than, to the extent such Subsidiaries are Foreign Subsidiary
Borrowers, PKL, PSMC and Photronics China in respect of which the Company will
continue to own and Control more than 50%.

          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

          “Chinese Credit Facility” means the RMB186,000,000 credit facility
evidenced by that certain Amended and Restated Agreement by and among Photronics
Imaging Technologies (Shanghai) Co., Ltd., JPMorgan Chase Bank, N.A., Shanghai
Branch, as original lender and JPMorgan Chase Bank, N.A., Shanghai Branch as
administrative agent.

          “Chinese Credit Facility Documents” means the Chinese Credit Facility,
the Chinese Credit Facility Guarantee, and the other instruments and documents
related thereto.

          “Chinese Credit Facility Guarantee” means the Amended and Restated
Guarantee Agreement made by the Company in favor of JPMorgan Chase Bank, N.A.,
Shanghai Branch as administrative agent under the Chinese Facility, in respect
of the Chinese Credit Facility Documents.

          “Chinese Credit Facility Guarantee Obligations” means the Indebtedness
and other obligations of the Company under the Chinese Credit Facility
Guarantee, and includes without limitation the “Guaranteed Obligations” as
defined in the Chinese Credit Facility Guarantee.

          “Chinese Credit Facility Secured Parties” means the holders of the
Chinese Credit Facility Guarantee Obligations from time to time and shall
include their respective successors, transferees and assigns.

4

--------------------------------------------------------------------------------

          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Swingline Loans.

           “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

          “Collateral Agent” means JPMorgan Chase Bank, National Association in
its capacity as Collateral Agent for the Holders of Secured Obligations and any
successor Collateral Agent appointed pursuant to the terms of the Intercreditor
Agreement.

          “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable.

           “Company” means Photronics, Inc., a Connecticut corporation.

           “Computation Date” is defined in Section 2.04.

          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period, minus the aggregate amount of extraordinary, unusual or
non-recurring income or gains for such period to the extent required to be
separately stated in the Company’s financial statements in accordance with GAAP,
plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income for such period, the sum of (a) the
aggregate amount of Consolidated Interest Expense for such period, plus (b) the
aggregate amount of income tax expense for such period, plus (c) the aggregate
amount of depreciation and amortization for such period, plus (d) non-cash
expenses related to stock-based compensation, plus (e) any extraordinary or
non-recurring non-cash expenses, write-downs, write-offs, or losses including
impairment or restructuring charges, all as determined on a consolidated basis
with respect to the Company and its consolidated Subsidiaries in accordance with
GAAP, minus, to the extent included in determining Consolidated Net Income for
such period, any cash payments made during such period in respect of items
described in clauses (d) and (e) above subsequent to the fiscal quarter in which
the relevant non-cash expense or loss was reflected in a statement of
Consolidated Net Income. For the purposes of calculating Consolidated EBITDA for
any period of four consecutive fiscal quarters (each, a “Reference Period”), (i)
if at any time during such Reference Period the Company or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, and (ii) if during such Reference Period the Company or any Subsidiary
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, “Material Acquisition” means any acquisition of property or
series of related acquisitions of property that (a) constitutes (i) assets
comprising all or substantially all or any significant portion of a business or
operating unit of a business, or (ii) all or substantially all of the common
stock or other Equity Interests of a Person, and (b) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Company or any of its Subsidiaries in excess of
$10,000,000.

5

--------------------------------------------------------------------------------

          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Company and its Subsidiaries calculated on a consolidated basis for such
period with respect to (a) all outstanding Indebtedness of the Company and its
Subsidiaries allocable to such period in accordance with GAAP and (b) Swap
Agreements (including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers acceptance
financing and net costs under interest rate Swap Agreements to the extent such
net costs are allocable to such period in accordance with GAAP).

          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Company and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis (without duplication) for such period;
provided that there shall be excluded (a) the income (or deficit) of any Person
(other than a Subsidiary of the Company) in which the Company or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Company or such Subsidiary in the form of
dividends or similar distributions and (b) the undistributed earnings of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or any organizational or governing documents, any law, treaty, rule or
regulation or any determination of an arbitrator or other Governmental
Authority, in each case applicable to such Subsidiary. An example of the
calculation of Consolidated EBITDA and Consolidated Net Income for the fiscal
year ending October 29, 2006 and for the first two (2) fiscal quarters of 2007
is attached hereto as Schedule 1.01.

          “Consolidated Senior Indebtedness” means at any time Consolidated
Total Indebtedness minus the aggregate principal amount of Subordinated
Indebtedness of the Company and its Subsidiaries calculated on a consolidated
basis as of such time in accordance with GAAP.

          “Consolidated Total Assets” means, as of the date of any determination
thereof, total assets of the Company and its Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

          “Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Company or any
of its Subsidiaries.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Convertible Subordinated Note Indenture” means (i) the Indenture
dated as of April 15, 2003 from the Company to The Bank of New York, as Trustee,
as in effect on the Effective Date and (ii) any replacement or additional
indenture, in each case as the same may from time to time be issued, amended,
restated or otherwise modified as permitted herein and pursuant to the which the
Company issued the Convertible Subordinated Notes.

          “Convertible Subordinated Notes” means (i) the $150,000,000 21/4%
Convertible Subordinated Notes due 2008, as in effect on the Effective Date and
(ii) any other promissory notes issued pursuant to the Convertible Subordinated
Note Indenture, in each case as the same may from time to time

6

--------------------------------------------------------------------------------

be issued, amended, restated or otherwise modified as permitted herein and as
issued pursuant to the terms of the Convertible Subordinated Note Indenture.

          “Co-Syndication Agent” means each of Citizens Bank of Massachusetts,
HSBC Bank USA, National Association and Citibank, N.A. in its capacity as
co-syndication agent for the credit facility evidenced by this Agreement.

           “Country Risk Event” means:

          (i) any law, action or failure to act by any Governmental Authority in
any Borrower’s or Letter of Credit beneficiary’s country which has the effect
of:

     (a) changing the obligations under the relevant Letter of Credit, the
Credit Agreement or any of the other Loan Documents as originally agreed or
otherwise creating any additional liability, cost or expense to the Issuing
Bank, the Lenders or the Administrative Agent,

     (b) changing the ownership or control by such Borrower or Letter of Credit
beneficiary of its business, or

     (c) preventing or restricting the conversion into or transfer of the
applicable Agreed Currency;

     (ii) force majeure; or

          (iii) any similar event

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit or other Loan Documents in the applicable Agreed Currency into an
account designated by the Administrative Agent or the Issuing Bank and freely
available to the Administrative Agent or the Issuing Bank.

          “Credit Event” means a Borrowing, the issuance of a Letter of Credit,
an LC Disbursement or any of the foregoing.

          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Company or the applicable parent
Domestic Subsidiary under Section 956 of the Code or any successor or similar
law and the effect of such repatriation causing or expected to cause adverse tax
consequences in excess of $1,000,000 in the aggregate to the Company or such
parent Domestic Subsidiary, in each case as determined by the Company in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          “Dollar Amount” of any currency at any date shall mean (i) the amount
of such currency if such currency is Dollars or (ii) the equivalent in such
currency of Dollars if such currency is a Foreign Currency, calculated on the
basis of the Exchange Rate for such currency, on or as of the most recent
Computation Date provided for in Section 2.04.

           “Dollars” or “$” refers to lawful money of the United States of
America.

7

--------------------------------------------------------------------------------

          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          “Eligible Foreign Subsidiary” means any Foreign Subsidiary that is
approved from time to time by the Administrative Agent.

          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

          “Equivalent Amount” of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Administrative Agent for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

          “ERISA Event” means (a) any “reportable event”, as defined in Section
4043 of ERISA or the regulations issued thereunder with respect to a Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or

8

--------------------------------------------------------------------------------

Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

           “EU” means the European Union.

          “euro” and/or “EUR” means the single currency of the participating
member states of the EU.

          “Eurocurrency”, when used in reference to a currency means an Agreed
Currency and when used in reference to any Loan or Borrowing, mean that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

          “Eurocurrency Payment Office” of the Administrative Agent shall mean,
for each Foreign Currency, the office, branch, affiliate or correspondent bank
of the Administrative Agent for such currency as specified from time to time by
the Administrative Agent to the Company and each Lender.

           “Event of Default” has the meaning assigned to such term in Article
VII.

          “Exchange Rate” means, on any day, with respect to any Foreign
Currency, the rate at which such Foreign Currency may be exchanged into Dollars,
as set forth at approximately 11:00 a.m., Local Time, on such date on the
Reuters World Currency Page for such Foreign Currency. In the event that such
rate does not appear on any Reuters World Currency Page, the Exchange Rate with
respect to such Foreign Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent or, in the event no such service is
selected, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of Dollars with such Foreign
Currency, for delivery two Business Days later; provided, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Company hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Company is located and (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Company with respect to such withholding tax pursuant to
Section 2.17(a).

           “Expansion Loan Amendment” has the meaning assigned to such term in
Section 2.20.

           “Expansion Term Loan” has the meaning assigned to such term in
Section 2.20.

9

--------------------------------------------------------------------------------

          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          “Financial Officer” means the chief financial officer, any vice
president of finance, principal accounting officer, treasurer or controller of
the Company.

          “Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

          “First Tier Foreign Subsidiary” means each Material Subsidiary which
is a Foreign Subsidiary and with respect to which any one or more of the Company
and its Domestic Subsidiaries directly owns or controls more than 50% of such
Foreign Subsidiary’s Equity Interests.

           “Foreign Currencies” means Agreed Currencies other than Dollars.

          “Foreign Currency LC Exposure” means, at any time, the sum of (a) the
Dollar Amount of the aggregate undrawn and unexpired amount of all outstanding
Foreign Currency Letters of Credit at such time plus (b) the aggregate principal
Dollar Amount of all LC Disbursements in respect of Foreign Currency Letters of
Credit that have not yet been reimbursed at such time.

          “Foreign Currency Letter of Credit” means a Letter of Credit
denominated in a Foreign Currency.

           “Foreign Currency Sublimit” means $50,000,000.

          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Company is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

           “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

          “Foreign Subsidiary Borrower” means any Eligible Foreign Subsidiary
that has been designated as a Foreign Subsidiary Borrower pursuant to Section
2.23 and that has not ceased to be a Foreign Subsidiary Borrower pursuant to
such Section.

           “GAAP” means generally accepted accounting principles in the United
States of America.

          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness

10

--------------------------------------------------------------------------------

or other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

          “Holders of Secured Obligations” means the Secured Parties and the
Chinese Credit Facility Secured Parties.

           “Increasing Lender” has the meaning assigned to such term in Section
2.20.

          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
all obligations of such Person under any Swap Agreement or under any similar
type of agreement and (l) obligations of such Person under Sale and Leaseback
Transactions. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

           “Indemnified Taxes” means Taxes other than Excluded Taxes.

          “Information Memorandum” means the Confidential Information Memorandum
dated May 2007 relating to the Company and the Transactions.

          “Intercreditor Agreement” means that certain Intercreditor Agreement
substantially in the form of Exhibit I and entered into by the Administrative
Agent, the Collateral Agent and JPMorgan Chase Bank, N.A., Shanghai Branch, as
administrative agent under the Chinese Credit Facility in connection with this
Agreement and the Chinese Credit Facility Documents, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

11

--------------------------------------------------------------------------------

          “Interest Election Request” means a request by the applicable Borrower
to convert or continue a Revolving Borrowing in accordance with Section 2.08.

          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the last day of each March, June, September and
December, (b) with respect to any Eurocurrency Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

          “Interest Period” means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrower may elect; provided, that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Borrowing only, such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

          “Issuing Bank” means JPMorgan Chase Bank, National Association, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

          “Joint Venture” means any corporation, partnership, limited liability
company or other legal entity or arrangement in which the Company or any
Subsidiary has an equity investment and direct or indirect Control.

          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.

          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
Dollar Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time. The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

           “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

12

--------------------------------------------------------------------------------

           “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on, in the case of Dollars, Reuters BBA
Libor Rates Page 3750 and, in the case of any Foreign Currency, the appropriate
page of such service which displays British Bankers Association Interest
Settlement Rates for deposits in such Foreign Currency (or, in each case, on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in the relevant Agreed Currency in the London interbank
market) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for deposits in the relevant
Agreed Currency with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which deposits in the relevant Agreed Currency in an Equivalent
Amount of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.

          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

          “Loans” means the loans made by the Lenders to the Borrowers pursuant
to this Agreement.

          “Loan Documents” means this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, the Subsidiary Guaranty, the
Pledge Agreements, any promissory notes executed and delivered pursuant to
Section 2.10(e), the Intercreditor Agreement and any and all other instruments
and documents executed and delivered in connection with any of the foregoing.

           “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.

          “Local Time” means (i) New York City time in the case of a Loan,
Borrowing or LC Disbursement denominated in Dollars to, or for the account of,
the Company and (ii) local time at the place of the relevant Loan, Borrowing or
LC Disbursement (or such earlier local time as is necessary for the relevant
funds to be received and transferred to the Administrative Agent for same day
value on the date the relevant reimbursement obligation is due) in the case of a
Loan, Borrowing or LC Disbursement which is denominated in a Foreign Currency or
which is to, or for the account of, a Foreign Subsidiary Borrower.

           “Mandatory Cost” is described in Schedule 2.02.

          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of the Company
and the Subsidiaries taken as a whole or (b) the ability of any Borrower or any
other Loan Party to perform any of its obligations under this Agreement or any
other Loan Document or (c) the rights of or remedies available to the Lenders
under this Agreement or any other Loan Document.

13

--------------------------------------------------------------------------------

          “Material Indebtedness” means (i) the Indebtedness under any
Convertible Subordinated Note and (ii) any other Indebtedness (other than the
Loans and Letters of Credit), or obligations in respect of one or more Swap
Agreements, of any one or more of the Company and its Material Subsidiaries in
an aggregate principal amount exceeding $15,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

          “Material Subsidiary” means each Subsidiary (i) which, as of the most
recent fiscal year of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01, contributed greater than ten percent (10%) of the Company’s
Consolidated EBITDA for such period or (ii) which contributed greater than ten
percent (10%) of the Company’s Consolidated Total Assets as of such date;
provided that, if at any time the aggregate amount of the Company’s Consolidated
EBITDA or Company’s Consolidated Total Assets attributable to Subsidiaries
(other than Affected Foreign Subsidiaries) that are not Subsidiary Guarantors
exceeds twenty percent (20%) of the Company’s Consolidated EBITDA for any such
period or twenty percent (20%) of the Company’s Consolidated Total Assets as of
the end of any such fiscal year, the Company (or, in the event the Company has
failed to do so within ten days, the Administrative Agent) shall designate
sufficient Subsidiaries (other than Affected Foreign Subsidiaries) as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries; provided,
that, in the case of a Person becoming a Subsidiary pursuant to an acquisition,
the foregoing financial tests shall be applied on a Pro Forma Basis immediately
upon consummation of such acquisition and, assuming such Subsidiary would
constitute a Material Subsidiary on a Pro Forma Basis, the Company shall comply
with Sections 5.09 and 5.10.

           “Maturity Date” means June 6, 2012.

           “Moody’s” means Moody’s Investors Service, Inc.

          “ Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

          “New Mask Shop Obligations” means all obligations of the Company to
pay rent, additional rent and other payments under, or in connection with, the
Build to Suit Lease dated May 5, 2006 by and between the Company and Micron
Technology, Inc., including any, extension, amendment, modification,
replacement, substitution or refinancing of such obligations whether with Micron
Technology, Inc. or a third party lender so long as the principal amount of such
obligations is not increased.

          “New Money Credit Event” means with respect to the Issuing Bank, any
increase (directly or indirectly) in the Issuing Bank’s exposure (whether by way
of additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

14

          “Obligations” means all indebtedness (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of any of the Company and its Subsidiaries to any of
the Lenders and the Administrative Agent, individually or collectively, existing
on the Effective Date or arising thereafter, under this Credit Agreement or any
of the other Loan Documents or to the Lenders or any of their Affiliates under
any Swap Agreement or any Banking Services Agreement or in respect of any of the
Loans made or reimbursement or other obligations incurred or any of the Letters
of Credit or other instruments at any time evidencing any thereof, whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

          “Overnight Foreign Currency Rate” means, for any amount payable in a
Foreign Currency, the rate of interest per annum as determined by the
Administrative Agent at which overnight or weekend deposits in the relevant
currency (or if such amount due remains unpaid for more than three Business
Days, then for such other period of time as the Administrative Agent may elect)
for delivery in immediately available and freely transferable funds would be
offered by the Administrative Agent to major banks in the interbank market upon
request of such major banks for the relevant currency as determined above and in
an amount comparable to the unpaid principal amount of the related Credit Event,
plus any taxes, levies, imposts, duties, deductions, charges or withholdings
imposed upon, or charged to, the Administrative Agent by any relevant
correspondent bank in respect of such amount in such relevant currency.

          “Participant” has the meaning set forth in Section 9.04.

          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          “Permitted Acquisition” means any acquisition (whether by purchase,
merger, consolidation or otherwise) or series of related acquisitions by the
Company or any Subsidiary of all or substantially all the assets of, or more
than a majority of the Equity Interests in, a Person or division or line of
business of a Person if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) such Person or division or line of business is
engaged in the same or a similar line of business as the Company and the
Subsidiaries or business reasonably related or complimentary thereto, (c) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary under Sections 5.09 and 5.10 shall have been taken, (d) the Company
and the Subsidiaries are in compliance, on a Pro Forma Basis after giving effect
to such acquisition, with the covenants contained in Section 6.11 recomputed as
of the last day of the most recently ended fiscal quarter of the Company for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and, if the aggregate consideration (including the concurrent
repayment or assumption of any indebtedness and related investments) paid in
respect of such acquisition exceeds $10,000,000, the Company shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Company to such effect, together with all relevant financial information,
statements and projections requested by the Administrative Agent, (e) the
aggregate consideration (including the concurrent repayment or assumption of any
indebtedness and related

15

--------------------------------------------------------------------------------

investments) paid in respect of such acquisition does not exceed $10,000,000
unless the Company and the Subsidiaries have on a Pro Forma Basis (as calculated
above) a maximum Senior Leverage Ratio of 1.5 to 1.0 and a maximum Total
Leverage Ratio of 3.0 to 1.0 and (f) in the case of an acquisition or merger
involving the Company or a Subsidiary, the Company or such Subsidiary is the
surviving entity of such merger and/or consolidation.

          “Permitted Encumbrances” means:

          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04, or as to which the grace period, if
any, related thereto has not expired;

          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days or
are not in excess of $3,000,000 individually, or $5,000,000 in the aggregate, or
are being contested in compliance with Section 5.04;

          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and

          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

          “Permitted Investments” means:

     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

     (b) investments in commercial paper maturing within one year from the date
of acquisition thereof and having, at such date of acquisition, the credit
rating of A1 from S&P or P1 from Moody’s;

     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

16

--------------------------------------------------------------------------------

     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

     (e) investments in taxable or tax exempt obligations of any state of the
United States of America or any municipality thereof maturing within three years
of the date of acquisition thereof and which is rated “A1” or higher by Moody’s
or “AA” or higher by S&P;

     (f) investments in auction rate securities maturing within one year of the
date of acquisition thereof and which is rated “Aa3” or higher by Moody’s or
“AA-” or higher by S&P;

     (g) investments in fixed income securities maturing within one year of the
date of acquisition thereof and which are rated “A” or higher by Moody’s or S&P;

     (h) to the extent the aggregate amount of such investments does not exceed
10% of Permitted Investments, investments in fixed income securities maturing
within two years of the date of acquisition thereof and which are rated between
“BBB-” and “BBB+” by S&P;

     (i) investments in money market mutual funds having assets in excess of
$1,000,000,000 whose sole investments are securities described in clauses (a)
through (i) above; and

     (j) in the case of any Foreign Subsidiary, investments of comparable tenure
and credit quality to those described in the foregoing clauses (a) through (i)
or other high quality short term investments, in each case, customarily utilized
in countries in which such Foreign Subsidiary operates for short term cash
management purposes.

          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          “Photronics China” means Photronics Imaging Technologies (Shanghai)
Co., Ltd., a Chinese corporation.

          “PKL” means PKL, Ltd., a Korean corporation.

          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Company or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

          “Pledge Agreements” means that certain Pledge Agreement substantially
in the form of Exhibit H (including any and all supplements thereto) and
executed by the relevant Loan Parties, and, in the case of any pledge of Equity
Interests of a Foreign Subsidiary, any other pledge agreements, share mortgages,
charges and comparable instruments and documents from time to time executed
pursuant to the terms of Section 5.10 in favor of the Collateral Agent for the
benefit of the Holders of Secured Obligations as amended, restated, supplemented
or otherwise modified from time to time.

          “Pledged Equity” means all pledged Equity Interests in or upon which a
security interest or Lien is from time to time granted to the Administrative
Agent, for the benefit of the Holders of Secured Obligations, under the Pledge
Agreements.

          “Pounds Sterling” means the lawful currency of the United Kingdom.

17

--------------------------------------------------------------------------------

          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, National Association as its prime rate
in effect at its principal office in New York City; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

          “Pro Forma Basis” means on a basis in accordance with GAAP and
Regulation S-X and otherwise reasonably satisfactory to the Administrative
Agent.

          “PSMC” means Photronics Semiconductor Mask Corporation, a Republic of
China corporation.

          “Register” has the meaning set forth in Section 9.04.

          “Regulation S-X” means Regulation S-X under the Securities Act of
1933, as amended.

          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time.

          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any option, warrant or other
right to acquire any such Equity Interests in the Company.

          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

          “Revolving Loan” means a Loan made pursuant to Section 2.01.

          “S&P” means Standard & Poor’s.

          “Sale and Leaseback Transaction” means any sale or other transfer of
property by any Person with the intent to lease such property as lessee.

          “Secured Obligations” means the Obligations and the Chinese Credit
Facility Guarantee Obligations.

          “Secured Parties” means the holders of the Obligations from time to
time and shall include (i) each Lender and the Issuing Bank in respect of its
Loans and LC Exposure respectively, (ii) the Administrative Agent, the Issuing
Bank and the Lenders in respect of all other present and future obligations and
liabilities of the Company and each Subsidiary of every type and description
arising under or in connection with the Credit Agreement or any other Loan
Document, (iii) each Lender and affiliate of such Lender in respect of Swap
Agreements and Banking Services entered into with such Person by the the Company
or any Subsidiary, (iv) each indemnified party under Section 9.03 in respect of
the

18

--------------------------------------------------------------------------------

obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.

          “Senior Leverage Ratio” has the meaning assigned to such term in
Section 6.11(a).

          “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board, the Financial Services
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in such
currency, expressed in the case of each such requirement as a decimal. Such
reserve percentages shall, in the case of Dollar denominated Loans, include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve,
liquid asset or similar requirement.

          “Subordinated Indebtedness” of the Company or any Subsidiary means the
Indebtedness under the Convertible Subordinated Notes outstanding on the
Effective Date and any other Indebtedness of such Person the payment of which is
subordinated to payment of the obligations under the Loan Documents to the
written satisfaction of, and the terms and conditions of which are otherwise
satisfactory to, the Administrative Agent.

          “Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

          “Subsidiary” means any subsidiary of the Company.

          “Subsidiary Guarantor” means each Material Subsidiary (other than
Affected Foreign Subsidiaries). The Subsidiary Guarantors on the Effective Date
are identified as such in Schedule 3.01 hereto.

          “Subsidiary Guaranty” means that certain Guaranty dated as of the
Effective Date in the form of Exhibit G (including any and all supplements
thereto) and executed by each Subsidiary Guarantor party thereto, and, in the
case of any guaranty by a Foreign Subsidiary, any other guaranty agreements as
are requested by the Administrative Agent and its counsel, in each case as
amended, restated, supplemented or otherwise modified from time to time.

19

--------------------------------------------------------------------------------

          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries shall be a Swap Agreement.

          “Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

          “Swingline Lender” means JPMorgan Chase Bank, National Association, in
its capacity as lender of Swingline Loans hereunder.

          “Swingline Loan” means a Loan made pursuant to Section 2.05.

          “TARGET” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          “Total Leverage Ratio” has the meaning assigned to such term in
Section 6.11(b).

          “Transactions” means the execution, delivery and performance by the
Loan Parties of this Agreement and the other Loan Documents, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

20

--------------------------------------------------------------------------------

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

ARTICLE II

The Credits

          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to any Borrower in
Agreed Currencies from time to time during the Availability Period in an
aggregate principal amount that will not result in (a) the Dollar Amount of such
Lender’s Revolving Credit Exposure exceeding the Dollar Amount of such Lender’s
Commitment, (b) subject to Section 2.04, the sum of the total Revolving Credit
Exposures exceeding the Aggregate Commitment or (c) subject to Section 2.04, the
Dollar Amount of the total outstanding Revolving Loans and LC Exposure, in each
case denominated in Foreign Currencies, exceeding the Foreign Currency Sublimit.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.

          SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the relevant Borrower
may request in accordance herewith;

21

--------------------------------------------------------------------------------

provided that each ABR Loan shall only be made in Dollars. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurocurrency Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

          (c) At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $3,000,000 (or the Approximate
Equivalent Amount of each such amount if such Borrowing is denominated in a
Foreign Currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $1,000,000; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Aggregate Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Each Swingline Loan shall be in
an amount that is an integral multiple of $100,000 and not less than $1,000,000.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurocurrency Revolving Borrowings outstanding.

          (d) Notwithstanding any other provision of this Agreement, no Borrower
shall be entitled to request, or to elect to convert or continue, any Borrowing
if the Interest Period requested with respect thereto would end after the
Maturity Date.

          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower, or the Company on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 11:00
a.m., Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars to the Company) or four (4) Business Days (in
the case of a Eurocurrency Borrowing denominated in a Foreign Currency or a
Eurocurrency Borrowing to a Foreign Subsidiary Borrower), in each case before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the applicable Borrower, or the Company
on behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

     (i) the aggregate amount of the requested Borrowing;

     (ii) the date of such Borrowing, which shall be a Business Day;

     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

     (iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

     (v) the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of Section
2.07.

22

--------------------------------------------------------------------------------

If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars to the Company, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Revolving Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

          SECTION 2.04. Determination of Dollar Amounts. The Administrative
Agent will determine the Dollar Amount of:

          (a) each Eurocurrency Borrowing as of the date three (3) Business Days
prior to the date of such Borrowing or, if applicable, date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

          (b) the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

          (c) all outstanding Credit Events on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Required Lenders.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

          SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars
to the Company from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $10,000,000
or (ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.

          (b) To request a Swingline Loan, the Company shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company. The Swingline Lender shall make each Swingline
Loan available to the Company by means of a credit to the general deposit
account of the Company with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby

23

--------------------------------------------------------------------------------

absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Company of any participations in any Swingline Loan acquired pursuant
to this paragraph, and thereafter payments in respect of such Swingline Loan
shall be made to the Administrative Agent and not to the Swingline Lender. Any
amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

          SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control; provided, however, if the Issuing Bank is requested to
issue Letters of Credit with respect to a jurisdiction the Issuing Bank deems,
in its reasonable judgment, may at any time subject it to a New Money Credit
Event or a Country Risk Event, the Company shall, at the request of the Issuing
Bank, guaranty and indemnify the Issuing Bank against any and all costs,
liabilities and losses resulting from such New Money Credit Event or Country
Risk Event, in each case in a form and substance reasonably satisfactory to the
Issuing Bank.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Company shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Company shall be

24

--------------------------------------------------------------------------------

deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the Dollar Amount of the LC Exposure shall
not exceed $10,000,000, (ii) subject to Section 2.04, the total Revolving Credit
Exposures shall not exceed the Aggregate Commitment and (iii) subject to Section
2.04, the Dollar Amount of the sum of the total outstanding Revolving Loans and
LC Exposure, in each case denominated in Foreign Currencies, shall not exceed
the Foreign Currency Sublimit.

          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate Dollar Amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Company on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Company shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to the Company, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 12:00 noon, Local Time, on the date that
such LC Disbursement is made, if the Company shall have received notice of such
LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon, Local Time, on (i) the Business Day that the
Company receives such notice, if such notice is received prior to 10:00 a.m.,
Local Time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Company receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Company
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with an ABR
Revolving Borrowing or Swingline Loan in an equivalent Dollar Amount of such LC
Disbursement and, to the extent so financed, the Company’s obligation to make
such payment shall be discharged and replaced by the resulting ABR Revolving
Borrowing or Swingline Loan. If the Company fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Company in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Company, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing

25

--------------------------------------------------------------------------------

Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Company pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans or a Swingline Loan as contemplated above)
shall not constitute a Loan and shall not relieve the Company of its obligation
to reimburse such LC Disbursement. If the Company’s reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject the
Administrative Agent, the Issuing Bank or any Lender to any stamp duty, ad
valorem charge or similar tax that would not be payable if such reimbursement
were made or required to be made in Dollars, the Company shall, at its option,
either (x) pay the amount of any such tax requested by the Administrative Agent,
the Issuing Bank or the relevant Lender or (y) reimburse each LC Disbursement
made in such Foreign Currency in Dollars, in an amount equal to the Equivalent
Amount, calculated using the applicable exchange rates, on the date such LC
Disbursement is made, of such LC Disbursement.

          (f) Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Company by telephone

26

--------------------------------------------------------------------------------

(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Company of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Company reimburses such LC Disbursement,
at the rate per annum then applicable to ABR Revolving Loans (or in the case
such LC Disbursement is denominated in a Foreign Currency, at the Overnight
Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans); provided that, if
the Company fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Dollar Amount of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Company is not late in
reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable exchange rates of the Administrative Agent on
the date notice demanding cash collateralization is delivered to the Company.
The Company also shall deposit cash collateral pursuant to this paragraph as and
to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other

27

--------------------------------------------------------------------------------

than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Company’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Company for the LC Exposure at such time
or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 50% of the total
LC Exposure), be applied to satisfy other obligations of the Company under this
Agreement. If the Company is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Company within
three Business Days after all Events of Default have been cured or waived.

          (k) Conversion. In the event that the Loans become immediately due and
payable on any date pursuant to Article VII, all amounts (i) that the Company is
at the time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the
Administrative Agent’s currency exchange rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts. On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.

          SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars to
the Company, by 12:00 noon, New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders and (ii) in the case of each Loan denominated in a Foreign
Currency or to a Foreign Subsidiary Borrower, by 12:00 noon, Local Time, in the
city of the Administrative Agent’s Eurocurrency Payment Office for such currency
and Borrower and at such Eurocurrency Payment Office for such currency and
Borrower; provided that Swingline Loans shall be made as provided in Section
2.05. The Administrative Agent will make such Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to (x) an
account of the Company maintained with the Administrative Agent in New York City
and designated by the relevant Borrower in the applicable Borrowing Request, in
the case of Loans denominated in Dollars to the Company and (y) an account of
such Borrower maintained with the Administrative Agent in the relevant
jurisdiction and designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency or to a Foreign
Subsidiary Borrower; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.

          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made

28

--------------------------------------------------------------------------------

such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

          SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. A Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

          (b) To make an election pursuant to this Section, a Borrower, or the
Company on its behalf, shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans that does not comply with
Section 2.02(d) or (iii) convert any Borrowing to a Borrowing of a Type not
available under the Class of Commitments pursuant to which such Borrowing was
made.

          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

   (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

   (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

   (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

29

--------------------------------------------------------------------------------

   (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

          (e) If the relevant Borrower fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11 or (y)
such Borrower shall have given the Administrative Agent an Interest Election
Request requesting that, at the end of such Interest Period, such Eurocurrency
Borrowing continue as a Eurocurrency Borrowing for the same or another Interest
Period. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Company, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing borrowed by the
Company may be converted to or continued as a Eurocurrency Borrowing and (ii)
unless repaid, each Eurocurrency Revolving Borrowing borrowed by the Company
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.

          SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

          (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Dollar Amount of the sum of the Revolving
Credit Exposures would exceed the Aggregate Commitment.

          (c) The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

          SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then

30

--------------------------------------------------------------------------------

unpaid principal amount of each Revolving Loan made to such Borrower on the
Maturity Date in the currency of such Loan and (ii) in the case of the Company,
to the Swingline Lender the then unpaid principal amount of each Swingline Loan
on the earlier of the Maturity Date and the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least two
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Borrowing is made, the Company shall repay all Swingline Loans then
outstanding.

          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class, Agreed Currency
and Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.

          (e) Any Lender may request that Loans made by it to any Borrower be
evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

          SECTION 2.11. Prepayment of Loans.

          (a) Any Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with the provisions of this Section 2.11(a). The applicable Borrower,
or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Revolving Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one Business Day before the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be

31

--------------------------------------------------------------------------------

permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.

          (b) If at any time, (i) other than as a result of fluctuations in
currency exchange rates, the sum of the aggregate principal Dollar Amount of all
of the Revolving Credit Exposures (calculated, with respect to those Credit
Events denominated in Foreign Currencies, as of the most recent Computation Date
with respect to each such Credit Event) exceeds the Aggregate Commitment and
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the outstanding Revolving Loans
and LC Exposure, in each case denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event, exceeds 105% of
the Foreign Currency Sublimit, the Borrowers shall immediately repay Borrowings
or cash collateralize LC Disbursements in an account with the Administrative
Agent pursuant to Section 2.06(j), as applicable, in an aggregate principal
amount sufficient to eliminate any such excess.

          SECTION 2.12. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such commitment fee shall continue to
accrue on the amount of such Lender’s Commitment from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof; provided that any commitment
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All commitment fees shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

          (b) The Company agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at a rate per annum separately agreed upon between the Company and the
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees and commissions
with respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of

32

--------------------------------------------------------------------------------

360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

          (c) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

          (d) All fees payable hereunder shall be paid on the dates due, in
Dollars (except as otherwise expressly provided in this Section) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

          SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) for Borrowings denominated in Pounds Sterling shall be computed on the
basis of a year of 365 days, and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

33

--------------------------------------------------------------------------------

     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurocurrency Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

          SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

   (i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or

   (ii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or of maintaining its
obligation to make any such Loan (including, without limitation, pursuant to any
conversion of any Borrowing denominated in an Agreed Currency into a Borrowing
denominated in any other Agreed Currency) or to increase the cost to such Lender
or the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency) or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder, whether of principal, interest or
otherwise (including, without limitation, pursuant to any conversion of any
Borrowing denominated in an Agreed Currency into a Borrowing denominated in any
other Agreed Currency), then the applicable Borrower will pay to such Lender or
the Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the applicable Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

34

--------------------------------------------------------------------------------

          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay, or cause the other Borrowers to pay, such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Company shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith) or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Company pursuant to Section 2.19, then, in any such event,
the Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender the amount
shown as due on any such certificate within thirty (30) days after receipt
thereof.

          SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if any
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.

35

--------------------------------------------------------------------------------

          (b) In addition, each Borrower shall pay any Other Taxes related to
such Borrower and imposed on or incurred by the Administrative Agent, a Lender
or the Issuing Bank to the relevant Governmental Authority in accordance with
applicable law.

          (c) The relevant Borrower shall indemnify the Administrative Agent,
each Lender and the Issuing Bank, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of such
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Company by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.

          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, such Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by such Borrower as will permit such payments to be
made without withholding or at a reduced rate.

          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

          (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to (i) in the case of payments denominated in Dollars by the
Company, 12:00 noon, New York City time and (ii) in the case of payments
denominated in a Foreign Currency or by a Foreign Subsidiary Borrower, 12:00
noon, Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in

36

--------------------------------------------------------------------------------

immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 270 Park Avenue, New York, New York
10017 or, in the case of a Credit Event denominated in a Foreign Currency or to
a Foreign Subsidiary Borrower, the Administrative Agent’s Eurocurrency Payment
Office for such currency, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may

37

--------------------------------------------------------------------------------

exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from
the relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (including without limitation the
Overnight Foreign Currency Rate in the case of Loans denominated in a Foreign
Currency).

          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

          SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

          (b) If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Company shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto,

38

--------------------------------------------------------------------------------

as a result of a waiver by such Lender or otherwise, the circumstances entitling
the Company to require such assignment and delegation cease to apply.

          SECTION 2.20. Expansion Option. The Company may from time to time
elect to increase the Commitments or obtain one or more tranches of term loans
(“Expansion Term Loans”) or tranches of loans by one or more Lenders to certain
of the Company’s Foreign Subsidiaries (“Expansion Foreign Loans”), in each case
in minimum increments of $10,000,000 so long as, after giving effect thereto,
the aggregate amount of such increases, Expansion Term Loans and Expansion
Foreign Loans does not exceed $50,000,000. The Company may arrange for any such
increase or tranche to be provided by one or more Lenders (each Lender so
agreeing to an increase in its Commitment or to participate in such a tranche,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”), to increase their existing Commitments, or to participate
in such a tranche, or extend Commitments, as the case may be; provided that (i)
each Augmenting Lender, shall be subject to the approval of the Company and the
Administrative Agent and (ii) (x) in the case of an Increasing Lender, the
Company and such Increasing Lender execute an agreement substantially in the
form of Exhibit C hereto, with such modifications thereto as are reasonably
required by the Administrative Agent to give effect to this Section 2.20 and (y)
in the case of an Augmenting Lender, the Company and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto, with such
modifications thereto as are reasonably required by the Administrative Agent to
give effect to this Section 2.20. Increases and new Commitments, Expansion Term
Loans and Expansion Foreign Loans created pursuant to this Section 2.20 shall
become effective on the date agreed by the Company, the Administrative Agent and
the relevant Increasing Lenders or Augmenting Lenders and the Administrative
Agent shall notify each Lender thereof. Notwithstanding the foregoing, no
increase in the Commitments (or in the Commitment of any Lender) or tranches of
Expansion Term Loans or Expansion Foreign Loans shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
increase or tranche, (x) the conditions set forth in paragraphs (a) and (b) of
Section 4.02 shall be satisfied or waived by the Required Lenders and (y) the
Borrowers shall be in compliance, on a pro forma basis after giving effect to
such increase in the Commitments or new tranche of loans, with the covenants
contained in Section 6.11 recomputed as if such increase in the Commitments or
new tranche of loans had occurred on the first day of the period for testing
such compliance and the Administrative Agent shall have received a certificate
with respect to the foregoing clauses (x) and (y) dated such date and executed
by a Financial Officer of the Company and (ii) the Administrative Agent shall
have received, to the extent it so requests, documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrowers to borrow hereunder after giving effect to such increase. On the
effective date of any increase in the Commitments, (i) each relevant Increasing
Lender and Augmenting Lender shall make available to the Administrative Agent
such amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company in accordance with the requirements of Section
2.03). The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall be accompanied by payment of all accrued interest on
the amount prepaid and, in respect of each Eurocurrency Loan, shall be subject
to indemnification by the Borrowers pursuant to the provisions of Section 2.16
if the deemed payment occurs other than on the last day of the related Interest
Periods. The Expansion Term Loans and Expansion Foreign Loans (a) shall rank
pari passu in right of payment and of security with the Revolving Loans, (b)
shall not mature earlier than the Maturity Date (but may have amortization prior
to such date) and (c) shall be treated substantially the same as (and in any
event no

39

--------------------------------------------------------------------------------

more favorably than) the Revolving Loans, provided that (i) the terms and
conditions applicable to any tranche of Expansion Term Loans maturing after the
Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date and (ii) the Expansion Term Loans and Expansion Foreign Loans
may be priced differently than the Revolving Loans. Expansion Term Loans and
Expansion Foreign Loans may be made hereunder pursuant to an amendment (an
“Expansion Loan Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, executed by the Borrowers, each Augmenting Lender participating
in such tranche, if any, and the Administrative Agent. The Expansion Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section, including without limitation to effect the risk
participation by the Lenders in the Expansion Foreign Loans.

          SECTION 2.21. Market Disruption. Notwithstanding the satisfaction of
all conditions referred to in Article II and Article IV with respect to any
Credit Event to be effected in any Foreign Currency, if (i) there shall occur on
or prior to the date of such Credit Event any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent, the Issuing Bank (if such Credit Event is a Letter of
Credit) or the Required Lenders make it impracticable for the Eurocurrency
Borrowings or Letters of Credit comprising such Credit Event to be denominated
in the Agreed Currency specified by the applicable Borrower or (ii) an
Equivalent Amount of such currency is not readily calculable, then the
Administrative Agent shall forthwith give notice thereof to such Borrower, the
Lenders and, if such Credit Event is a Letter of Credit, the Issuing Bank, and
such Credit Events shall not be denominated in such Agreed Currency but shall,
except as otherwise set forth in Section 2.07, be made on the date of such
Credit Event in Dollars, (a) if such Credit Event is a Borrowing, in an
aggregate principal amount equal to the Dollar Amount of the aggregate principal
amount specified in the related Credit Event Request or Interest Election
Request, as the case may be, as ABR Loans, unless such Borrower notifies the
Administrative Agent at least one Business Day before such date that (i) it
elects not to borrow on such date or (ii) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Loans would in the reasonable opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Credit Event Request or Interest Election Request, as the case may be or (b) if
such Credit Event is a Letter of Credit, in a face amount equal to the Dollar
Amount of the face amount specified in the related request or application for
such Letter of Credit, unless such Borrower notifies the Administrative Agent at
least one (1) Business Day before such date that (i) it elects not to request
the issuance of such Letter of Credit on such date or (ii) it elects to have
such Letter of Credit issued on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Letter of Credit would in the
reasonable opinion of the Issuing Bank, the Administrative Agent and the
Required Lenders be practicable and in face amount equal to the Dollar Amount of
the face amount specified in the related request or application for such Letter
of Credit, as the case may be.

          SECTION 2.22. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Borrower
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the

40

--------------------------------------------------------------------------------

Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal, reasonable banking procedures purchase the specified currency with such
other currency. If the amount of the specified currency so purchased is less
than the sum originally due to such Lender or the Administrative Agent, as the
case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.

          SECTION 2.23. Designation of Foreign Subsidiary Borrowers. The Company
may at any time and from time to time designate any Eligible Foreign Subsidiary
as a Foreign Subsidiary Borrower by delivery to the Administrative Agent of a
Borrowing Subsidiary Agreement executed by such Subsidiary and the Company and
the satisfaction of the other conditions precedent set forth in Section 4.03,
and upon such delivery and satisfaction such Subsidiary shall for all purposes
of this Agreement be a Foreign Subsidiary Borrower and a party to this Agreement
until the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to such Subsidiary, whereupon
such Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to
this Agreement. Notwithstanding the preceding sentence, no Borrowing Subsidiary
Termination will become effective as to any Foreign Subsidiary Borrower at a
time when any principal of or interest on any Loan to such Borrower shall be
outstanding hereunder, provided that such Borrowing Subsidiary Termination shall
be effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

ARTICLE III

Representations and Warranties

          Each Borrower represents and warrants to the Lenders that:

          SECTION 3.01. Organization; Powers; Subsidiaries. Each of the Company
and its Subsidiaries is duly organized, validly existing and in good standing
(to the extent such concept is applicable in the relevant jurisdiction) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing (to the extent such concept is applicable) in, every
jurisdiction where such qualification is required. Schedule 3.01 hereto (as
supplemented from time to time) identifies each Subsidiary, if such Subsidiary
is a Material Subsidiary, the jurisdiction of its incorporation or organization,
as the case may be, the percentage of issued and outstanding shares of each
class of its capital stock or other equity interests owned by the Company and
the other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens, other than Liens created under the Pledge Agreements. Except as set
forth in Schedule 3.01, there are no

41

--------------------------------------------------------------------------------

outstanding commitments or other obligations of the Company or any Subsidiary to
issue, and no options, warrants or other rights of any Person to acquire, any
shares of any class of capital stock or other equity interests of the Company or
any Subsidiary.

          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, shareholder action. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law. Each Borrowing Subsidiary Agreement has been duly executed and
delivered by the Borrower party thereto and constitutes a legal, valid and
binding obligation of such Borrower, enforceable against such Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, and except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any of its Subsidiaries or any order of any Governmental Authority,
except for violations, individually or in the aggregate, which could not
reasonably be expected to result in a Material Adverse Effect, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Company or any of its Subsidiaries or its assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any of its Subsidiaries, except for violations or defaults, individually or
in the aggregate, which could not reasonably be expected to result in a Material
Adverse Effect, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any of its Subsidiaries, other than Liens
created under the Pledge Agreements.

          SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended October 29, 2006 reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the fiscal quarter ended
January 28, 2007, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

          (b) Since October 29, 2006, there has been no material adverse change
in the business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

          SECTION 3.05. Properties. (a) Each of the Company and its Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes. There are no Liens on any
of the real or personal properties of the Company or any Subsidiary except for
Liens permitted by Section 6.02.

42

--------------------------------------------------------------------------------

          (b) Each of the Company and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

          SECTION 3.06. Litigation and Environmental Matters. (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Borrower,
threatened against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions. There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.

          (b) Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

          (c) Neither the Company nor any Subsidiary is party or subject to any
law, regulation, rule or order, or any obligation under any agreement or
instrument, that has a Material Adverse Effect.

          SECTION 3.07. Compliance with Laws and Agreements. Each of the Company
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.08. Investment Company Status. Neither the Company nor any
of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

          SECTION 3.09. Taxes. Each of the Company and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Company or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

          SECTION 3.11. Disclosure. The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial

43

--------------------------------------------------------------------------------

statements, certificates or other information furnished by or on behalf of the
Company or any Subsidiary to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

          SECTION 3.12. Federal Reserve Regulations. No part of the proceeds of
any Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.

          SECTION 3.14. No Default. Each Borrower is in full compliance with
this Agreement and no Default or Event of Default has occurred and is
continuing.

          SECTION 3.15. Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Convertible Subordinated Note
Indenture.

ARTICLE IV

Conditions

          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

     (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Brenner, Saltzman & Wallman LLP, counsel for the initial Loan
Parties, substantially in the form of Exhibit B, and covering such other matters
relating to the Loan Parties, the Loan Documents or the Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinion.

     (c) The Lenders shall have received satisfactory financial statement
projections through and including the Company’s 2012 fiscal year, together with
such information as the Administrative Agent and the Lenders shall reasonably
request.

     (d) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form

44

--------------------------------------------------------------------------------

and substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

     (e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

     (f) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

     (g) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions have been obtained and are in full force and effect.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.

     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

     (c) No law or regulation shall prohibit, and no order, judgment or decree
of any Governmental Authority shall enjoin, prohibit or restrain, any Lender
from making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

          SECTION 4.03. Designation of a Foreign Subsidiary Borrower. The
designation of a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject
to the condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

     (a) Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party;

45

--------------------------------------------------------------------------------

     (b) An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary;

     (c) Opinions of counsel to such Subsidiary, in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, with
respect to the laws of its jurisdiction of organization and such other matters
as are reasonably requested by counsel to the Administrative Agent and addressed
to the Administrative Agent and the Lenders.

     (d) Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

          SECTION 5.01. Financial Statements and Other Information. The Company
will furnish to the Administrative Agent for distribution to each Lender:

     (a) as soon as the same is available but in any event within ninety (90)
days after the end of each fiscal year of the Company, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

     (b) as soon as the same is available but in any event within forty five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

46

--------------------------------------------------------------------------------

     (c) concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of the Company (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.11 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

     (d) within 90 days of the commencement of each fiscal year of the Company,
projected consolidated balance sheets, income statements and cash flow
statements of the Company and its consolidated Subsidiaries for such fiscal
year;

     (e) promptly after the same become publicly available, copies of all 10-Ks,
10-Qs and 8-Ks filed by the Company or any Subsidiary with the U.S. Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
or distributed by the Company to its shareholders generally, as the case may be;
and

     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to clauses (a), (b), (d) or (e) of
this Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address <www.photronics.com>; (ii) on which such documents are
posted on the Company’s behalf on IntraLinks™ or a substantially similar
electronic platform, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); or (iii) on which such documents are filed for public
availability on the U.S. Securities and Exchange Commission’s Electronic Data
Gathering and Retrieval System; provided that the Company shall notify (which
may be by facsimile or electronic mail) the Administrative Agent of the posting
of any such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Company shall be required to
provide paper copies of the compliance certificates required by clause (c) of
this Section 5.01 to the Administrative Agent.

          SECTION 5.02. Notices of Material Events. The Company will furnish to
the Administrative Agent prompt written notice of the following:

     (a) the occurrence of any Default;

     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

47

--------------------------------------------------------------------------------

     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

          SECTION 5.03. Existence; Conduct of Business. The Company will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.

          SECTION 5.04. Payment of Obligations. The Company will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Company or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

          SECTION 5.05. Maintenance of Properties; Insurance. The Company will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

          SECTION 5.06. Books and Records; Inspection Rights. The Company will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which entries that are full, true and correct in all material
respects are made of all dealings and transactions in relation to its business
and activities. The Company will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its relevant books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.

          SECTION 5.07. Compliance with Laws and Material Contractual
Obligations. The Company will, and will cause each of its Subsidiaries to, (i)
comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only to repay certain existing Indebtedness, finance the working capital needs,
and for general corporate purposes, of the Company and its Subsidiaries in the
ordinary course of business. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.

48

--------------------------------------------------------------------------------

          SECTION 5.09. Subsidiary Guaranty. As promptly as possible but in any
event within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definition of
“Material Subsidiary”, the Company shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the earnings and material assets of such Person and shall cause each such
Subsidiary which also qualifies as a Subsidiary Guarantor to deliver to the
Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such Subsidiary Guaranty to be accompanied
by appropriate corporate resolutions, other corporate documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

          SECTION 5.10. Pledge Agreements. Each Borrower shall execute or cause
to be executed, by no later than sixty days (or such later date as is agreed to
by the Collateral Agent in its reasonable discretion) after the date on which
any Material Subsidiary would qualify or be designated by the Company as a
Subsidiary Guarantor, a Pledge Agreement in favor of the Collateral Agent for
the benefit of the Holders of Secured Obligations with respect to the Applicable
Pledge Percentage of all of the outstanding Equity Interests of such Material
Subsidiary; provided that no such pledge of the Equity Interests of a Foreign
Subsidiary shall be required hereunder to the extent such pledge is prohibited
by applicable law or the Collateral Agent and its counsel reasonably determine
that, in light of the cost and expense associated therewith, such pledge would
be unduly burdensome or not provide material Pledged Equity for the benefit of
the Holders of Secured Obligations pursuant to legally binding, valid and
enforceable Pledge Agreements. Each Borrower further agrees to deliver to the
Collateral Agent all such Pledge Agreements, together with appropriate corporate
resolutions and other documentation (including legal opinions, the stock
certificates representing the Equity Interests subject to such pledge, stock
powers with respect thereto executed in blank, and such other documents as shall
be reasonably requested to perfect the Lien of such pledge) in each case in form
and substance reasonably satisfactory to the Collateral Agent, and in a manner
that the Collateral Agent shall be reasonably satisfied that it has a first
priority perfected pledge of or charge over the Pledged Equity related thereto.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that no
Pledge Agreement shall be required until August 6, 2007 (or such later date as
is agreed to by the Collateral Agent in its reasonable discretion).

ARTICLE VI

Negative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Company covenants and agrees with the Lenders
that:

          SECTION 6.01. Indebtedness. The Company will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

     (a) the Obligations and any other Indebtedness created under the Loan
Documents and Indebtedness created under the Chinese Credit Facility;

     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;

49

--------------------------------------------------------------------------------

     (c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any
Subsidiary to any Loan Party and (iii) any Subsidiary that is not a Loan Party
to any other Subsidiary that is not a Loan Party;

     (d) Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

     (e) Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $35,000,000 at any time outstanding;

     (f) Subordinated Indebtedness so long as, after giving effect to the
incurrence thereof, no Default shall have occurred and be continuing and the
Borrowers shall be in compliance, on a pro forma basis after giving effect to
such incurrence, with the covenants contained in Section 6.11 recomputed as if
such incurrence had occurred on the first day of the period for testing such
compliance;

     (g) Indebtedness of the Company or any Subsidiary as an account party in
respect of trade letters of credit;

     (h) (i) Indebtedness of the Company or any Subsidiary under any Swap
Agreement otherwise permitted under Section 6.05, (ii) the Guarantee of any Loan
Party of any such Indebtedness and (iii) the Guarantee of any Loan Party of the
obligations of PSMC, PKL or any of their respective subsidiaries under any Swap
Agreement entered into in the ordinary course of business;

     (i) the New Mask Shop Obligations; and

     (j) unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding; provided that the aggregate principal
amount of Indebtedness of the Company’s Subsidiaries other than Photronics China
permitted by this clause (j) shall not exceed $15,000,000 at any time
outstanding.

          SECTION 6.02. Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

     (a) Permitted Encumbrances and Liens created under the Pledge Agreements;

     (b) any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

50

--------------------------------------------------------------------------------

     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of acquiring, constructing or improving such fixed or capital assets
and (iv) such security interests shall not apply to any other property or assets
of the Company or any Subsidiary; and

     (e) customary bankers’ Liens and rights of setoff arising by operation of
law and incurred on deposits made in the ordinary course of business;

     (f) Liens on certain real property located in Boise, Idaho securing the New
Mask Shop Obligations; and

     (g) attachments, appeal bonds, judgments and other similar Liens, for sums
not exceeding $1,000,000 in the aggregate arising in connection with court
proceedings; provided, that the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being contested in good
faith and by appropriate proceedings and adequate reserves in respect thereof
have been established on the books of the Company to the extent required by
GAAP.

          SECTION 6.03. Fundamental Changes and Asset Sales. (a) The Company
will not, and will not permit any Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets, (including pursuant to a Sale and
Leaseback Transaction), or all or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing (i) any
Person may merge into the Company in a transaction in which the Company is the
surviving corporation, (ii) any Subsidiary may merge into a Loan Party in a
transaction in which the surviving entity is such Loan Party (provided that any
such merger involving the Company must result in the Company as the surviving
entity), (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of
its assets to a Loan Party and (iv) the Company and its Subsidiaries may (A)
sell inventory, used or surplus equipment and Permitted Investments in the
ordinary course of business and real estate located in Dresden, Germany not
currently used in the operation of the Company’s business, (B) effect sales,
trade-ins or dispositions of used equipment for value in the ordinary course of
business consistent with past practice, (C) enter into licenses of technology in
the ordinary course of business, (D) so long as the Company will continue to own
and Control more than 50% of the ordinary voting and economic power of PSMC and
Photronics China, sales of shares of the common stock or other equity interests
of PSMC or Photronics China (as equitably adjusted for stock splits, stock
dividends and the like), and (E) make any other sales, transfers, leases or
dispositions of assets with an aggregate book value that, together with the
aggregate book value

51

--------------------------------------------------------------------------------

of all other assets of the Company and its Subsidiaries previously leased, sold
or disposed of as permitted by this clause (E) during any fiscal year of the
Company, does not exceed 10% of Consolidated Total Assets (as reflected in the
most recent consolidated balance sheet of the Company delivered to the Lenders)
and (vi) any Subsidiary (other than a Foreign Subsidiary Borrower) may liquidate
or dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.

          (b) The Company will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Company and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto, including
semi-conductor application processes.

          (c) The Company will not change its fiscal year from the annual period
which ends on the Sunday closest to October 29 or its fiscal quarters which,
during the term of this Agreement, consist of four equal 13 week periods.

          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Company will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person, or purchase or
otherwise acquire (in one transaction or a series of transactions) any Person or
any assets of any other Person constituting a business unit, except

          (a) Permitted Investments;

          (b) with respect to any Foreign Subsidiary, direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the government of the country in which such Foreign Subsidiary is
organized or has its principal place of business, in each case maturing within
one year from the date of acquisition thereof, so long as the aggregate amount
of all such obligations for all Foreign Subsidiaries does not exceed $5,000,000
in the aggregate at any time outstanding;

          (c) loans, advances or investments existing on the date hereof by the
Company and the Subsidiaries to or in their respective subsidiaries;

          (d) investments, loans or advances made by the Company in or to any
Subsidiary and made by any Subsidiary to the Company (provided that not more
than $25,000,000 in investments, loans or advances or capital contributions may
be made and remain outstanding, during the term of this Agreement, by any Loan
Party to a Subsidiary which is not a Loan Party).

          (e) Guarantees constituting Indebtedness permitted by Section 6.01 and
Guarantees by the Company of rental obligations or accounts payable of any
Subsidiary;

          (f) investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

52

--------------------------------------------------------------------------------

          (g) investments made in connection with a sale of assets permitted by
Section 6.03 to the extent of the non-cash consideration received by the Company
or a Subsidiary;

          (h) Permitted Acquisitions;

          (i) investments by the Company or any Subsidiary existing on the date
hereof and set forth in Schedule 6.04;

          (j) investments by the Company or any Subsidiary after the Effective
Date in Joint Ventures that do not exceed $50,000,000 in the aggregate at any
time outstanding; and

          (k) any other investment (other than acquisitions), loan or advance
(including investments made to meet minimum capital requirements of foreign
jurisdictions) so long as the aggregate amount of all such investments does not
exceed $10,000,000 during the term of this Agreement.

          SECTION 6.05. Swap Agreements. The Company will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except (a)
Swap Agreements entered into to hedge or mitigate risks to which the Company or
any Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Company or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Company or any Subsidiary.

          SECTION 6.06. Restricted Payments. (a) The Company will not, and will
not permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (i) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) the Company may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Company and its
Subsidiaries and (iv) the Company may make any other Restricted Payment so long
as (1) no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect (including pro
forma effect) thereto and (2) the aggregate amount of such Restricted Payments
paid by the Company or any Subsidiary does not exceed $10,000,000 during any
fiscal year of the Company unless the Company and the Subsidiaries are in
compliance on a pro forma basis reasonably acceptable to the Administrative
Agent after giving effect to such Restricted Payment with a maximum Senior
Leverage Ratio of 1.5 to 1.0 and a maximum Total Leverage Ratio of 3.0 to 1.0.

          (b) The Company will not, and will not permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except: (i) payment of Indebtedness created under the Loan Documents; (ii)
payment of regularly scheduled interest and principal payments as and when due
in respect of any Indebtedness (subject to any subordination provisions
thereof); (iii) prepayment at the consummation of a Permitted Acquisition of
Indebtedness assumed in connection with such Permitted Acquisition; (iv)
prepayment, purchase, redemption, retirement or other acquisition of the
Convertible Subordinated Notes by exchange for or out of the proceeds received
from a substantially concurrent issue of new shares of its non-mandatorily
redeemable Equity Interests or from a substantially concurrent incurrence of
Subordinated Indebtedness (including mandatorily redeemable Equity Interests of
the Company) within 90 days of such

53

--------------------------------------------------------------------------------

issuance or incurrence (provided that the foregoing 90 day requirement shall not
apply to any prepayment, purchase, redemption, retirement or other acquisition
of the Convertible Subordinated Notes outstanding on the Effective Date); (v) so
long as at the time thereof and immediately after giving effect (including pro
forma effect) thereto no Default shall have occurred and be continuing,
prepayment, purchase, redemption, retirement or other acquisition in cash of the
Convertible Subordinated Notes outstanding on the Effective Date; and (vi)
payment of secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness.

          SECTION 6.07. Transactions with Affiliates. The Company will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Company and its wholly owned Subsidiaries not
involving any other Affiliate, (c) in addition to transactions set forth in
Schedule 6.07, transactions with Related Parties not exceeding $6,000,000 in the
aggregate, (d) Indebtedness permitted by Sections 6.01(b) and 6.01(c),
investments permitted by Section 6.04 and fundamental changes permitted by
Section 6.03 so long as each such transaction is at a price and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (e) any
Restricted Payment permitted by Section 6.06, (f) transactions existing on the
date hereof and set forth in Schedule 6.07 and (g) any Affiliate who is an
individual may serve as a director, officer or employee of the Company or such
Subsidiary and receive compensation (including stock options) for his or her
services in such capacity.

          SECTION 6.08. Restrictive Agreements. The Company will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of the Company or any Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to holders of its Equity Interests or to make or repay loans or
advances to the Company or any other Subsidiary or to Guarantee Indebtedness of
the Company or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement, (ii)
the foregoing shall not apply to restrictions and conditions existing on the
date hereof identified on Schedule 6.08 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vi) clause (b) of the foregoing shall not apply to
restrictions or conditions imposed by the organizational documents of any Joint
Venture to the extent that an investment in such Joint Venture is permitted by
Section 6.04(j).

          SECTION 6.09. Issuances of Equity Interests by Subsidiaries. The
Company will not permit any Subsidiary to issue any additional shares of its
Equity Interests other than (a) to the Company or a wholly-owned Subsidiary, (b)
any such issuance that does not change the Company’s direct or indirect
percentage ownership interest in such Subsidiary, (c) any such issuance that is
permitted pursuant to Section 6.03 or 6.04 and (d) any such issuance by PKL,
PSMC, Photronics China or PKLT Co., Ltd., a Taiwanese corporation, so long as
the Company continues to own and control more than 50% of the voting and
economic power of such Subsidiary.

54

--------------------------------------------------------------------------------

          SECTION 6.10. Amendment of Material Documents. The Company will not,
and will not permit any Subsidiary to, amend, modify or waive (a) any of its
rights under its certificate of incorporation, by-laws or other organizational
documents, in each case in any respect adverse to the Lenders or (b) any of the
terms of any Subordinated Indebtedness (including, without limitation, the terms
contained in any Convertible Subordinated Note Indenture and any Convertible
Subordinated Notes), in each case in any respect adverse to the Lenders (for the
purposes of this Section 6.10(b) and without limitation of the scope of the
definition of “adverse”, any amendment to increase the principal amount, the
interest rate or fees or other amounts payable, to advance the dates upon which
payments are made or to alter any subordination provision (or any definition
related thereto) shall be deemed to be “adverse”).

          SECTION 6.11. Financial Covenants.

          (a) Maximum Senior Leverage Ratio. The Company will not permit the
ratio (the “Senior Leverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after April 29, 2007, of (i) Consolidated Senior
Indebtedness to (ii) Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be greater than 2.00 to
1.00.

          (b) Total Leverage Ratio. The Company will not permit the ratio (the
“Total Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after April 29, 2007, of (i) Consolidated Total Indebtedness to
(ii) Consolidated EBITDA for the period of 4 consecutive fiscal quarters ending
with the end of such fiscal quarter, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be greater than 3.50 to 1.00

          (c) Minimum Unrestricted Cash Balances. The Company will not permit
the aggregate amount of unrestricted cash balances and Permitted Investments
maintained by the Company and its Subsidiaries to be less than $50,000,000. For
the avoidance of doubt, any cash deposited with the Collateral Agent pursuant to
the terms of the Pledge Agreements shall be deemed to be unrestricted cash.

ARTICLE VII

Events of Default

          If any of the following events (“Events of Default”) shall occur:

          (a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

          (b) any Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days;

          (c) any representation or warranty made or deemed made by or on behalf
of any Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

55

--------------------------------------------------------------------------------

          (d) (i) the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to any
Borrower’s existence), 5.08, 5.09 or 5.10, in Article VI or in Article X or (ii)
any Loan Document shall for any reason not be or shall cease to be in full force
and effect or is declared to be null and void, or the Company or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document or any of its obligations thereunder;

          (e) any Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Company (which notice will be given at the request of any Lender);

          (f) the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;

          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

          (i) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

          (j) the Company or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment;

56

--------------------------------------------------------------------------------

          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

          (m) a Change in Control shall occur; or

          (n) within 90 days prior to the Maturity Date, the sum of (i) the
Available Revolving Commitment and (ii) the aggregate amount of unrestricted
cash balances and Permitted Investments maintained by the Company and its
Subsidiaries shall be less than the aggregate principal amount of the
Indebtedness then outstanding under the Convertible Subordinated Notes;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

          Any proceeds of Pledged Equity received by the Administrative Agent
after an Event of Default has occurred and is continuing and the Administrative
Agent so elects or the Required Lenders so direct, such funds shall be applied
ratably first, to pay any reasonable out-of-pocket fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Loan Parties, second, to pay any fees or expense
reimbursements then due to the Lenders from the Loan Parties, third, to pay
interest then due and payable on the Loans ratably, fourth, on a ratable basis,
to prepay principal on the Loans and unreimbursed LC Disbursements, to pay an
amount to the Administrative Agent equal to one hundred five percent (105%) of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements to be held as cash collateral
for such Obligations, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Obligations, and fifth, to the payment of any
other Obligation due to the Administrative Agent or any Lender by the Loan
Parties. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
JPMorgan Chase Bank, National Association as Administrative Agent and Collateral
Agent hereunder and under each other Loan Document, and each of the Lenders and
the Issuing Bank authorizes each of the Agents to enter into the Intercreditor
Agreement on behalf of such Lender and the Issuing Bank (each Lender and the
Issuing

57

--------------------------------------------------------------------------------

Bank hereby agreeing to be bound by the terms of the Intercreditor Agreement as
if it were a party thereto) and to take such actions on its behalf and to
exercise such powers as are delegated to the Agents by the terms hereof and the
terms of the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

          No Agent shall have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (a) no Agent
shall be subject to any fiduciary or other implied duties, regardless of whether
a Default has occurred and is continuing, (b) no Agent shall have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, no Agent shall have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Company or any of
its Subsidiaries that is communicated to or obtained by the bank serving as
either Agent or any of its Affiliates in any capacity. No Agent shall be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. No Agent shall be
deemed to have knowledge of any Default unless and until written notice thereof
is given to such Agent by the Company or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent or (vi) the creation,
perfection or priority of Liens on the Pledged Equity or the existence of the
Pledged Equity.

          The Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agents also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agents may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

          Either Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by such
Agent. The Agents and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Agents and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

58

--------------------------------------------------------------------------------

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Company.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

          Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon either Agent or any other Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.

          None of the Lenders, if any, identified in this Agreement as a
Co-Syndication Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Co-Syndication Agents as it makes with respect to
the Administrative Agent in the preceding paragraph.

          In its capacity, the Collateral Agent is a “representative” of the
Holders of Secured Obligations within the meaning of the term “secured party” as
defined in the New York Uniform Commercial Code. Each Lender authorizes the
Collateral Agent to enter into each of the Pledge Agreements to which it is a
party and to take all action contemplated by such documents. Each Lender agrees
that no Holder of Secured Obligations (other than the Collateral Agent) shall
have the right individually to seek to realize upon the security granted by any
Pledge Agreement, it being understood and agreed that such rights and remedies
may be exercised solely by the Collateral Agent for the benefit of the Holders
of Secured Obligations upon the terms of the Pledge Agreements. In the event
that any Pledged Equity is hereafter pledged by any Person as collateral
security for the Obligations, the Collateral Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Holders of Secured Obligations any Loan Documents necessary or appropriate to
grant and perfect a Lien on such Pledged Equity in favor of the Collateral Agent
on behalf of the Holders of Secured Obligations. The Lenders hereby authorize
the Collateral Agent, at its option and in its discretion, to release any Lien
granted to or held by the Collateral Agent upon any Pledged Equity (i) as
described in Section 9.02(c); (ii) as permitted by, but only in accordance with,
the terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Required Lenders, unless such release is required to
be approved by all of the Lenders hereunder. Upon request by the Collateral
Agent at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release particular types

59

--------------------------------------------------------------------------------

or items of Pledged Equity pursuant hereto. Upon any sale or transfer of assets
constituting Pledged Equity which is permitted pursuant to the terms of any Loan
Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Company to the Collateral Agent, the Collateral Agent shall (and
is hereby irrevocably authorized by the Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to the Collateral
Agent for the benefit of the Holders of Secured Obligations herein or pursuant
hereto upon the Pledged Equity that was sold or transferred; provided, however,
that (i) the Collateral Agent shall not be required to execute any such document
on terms which, in the Collateral Agent’s opinion, would expose the Collateral
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of the Company or any Subsidiary in respect of) all
interests retained by the Company or any Subsidiary, including (without
limitation) the proceeds of the sale, all of which shall continue to constitute
part of the Pledged Equity.

          In connection with a Foreign Subsidiary Borrower organized under the
laws of England and Wales (a “UK Borrower”), each Lender (i) irrevocably
appoints the Administrative Agent to act as syndicate manager under, and
authorizes the Administrative Agent to operate, and take any action necessary or
desirable under, the Provisional Treaty Relief scheme as described in the United
Kingdom’s Inland Revenue Guidelines dated January 2003 and administered by the
United Kingdom’s H.M. Revenue & Custom’s Centre for Non-Residents (the “PTR
Scheme”) in connection with this Agreement, (ii) shall co-operate with the
Administrative Agent in completing any procedural formalities necessary under
the PTR Scheme, and shall promptly supply to the Administrative Agent such
information as the Administrative Agent may request in connection with the
operation of the PTR Scheme and (iii) without limiting the liability of any UK
Borrower under this Agreement, shall, within 5 Business Days of demand,
indemnify the Administrative Agent for any liability or loss incurred by the
Administrative Agent as a result of the Administrative Agent acting as syndicate
manager under the PTR Scheme in connection with such Lender’s participation in
any Loan (except to the extent that the liability or loss arises directly from
the Administrative Agent’s gross negligence or willful misconduct). Each UK
Borrower acknowledges that it is fully aware of its contingent obligations under
the PTR Scheme and shall promptly supply to the Administrative Agent such
information as the Administrative Agent may request in connection with the
operation of the PTR Scheme and act in accordance with any provisional notice
issued by the UK Inland Revenue under the PTR Scheme. The Administrative Agent
agrees to provide, as soon as reasonably practicable, a copy of any provisional
authority issued to it under the PTR Scheme in connection with any Loan to any
UK Borrower. All parties hereto acknowledge that (i) the Administrative Agent is
entitled to rely completely upon information provided to it in connection with
this paragraph, (ii) is not obliged to undertake any enquiry into the accuracy
of such information, nor into the taxation status of any Lender or, as the case
may be, any UK Borrower providing such information and (iii) shall have no
liability to any person for the accuracy of any information it submits in
connection with this paragraph.

          Each Borrower, on its behalf and on behalf of its Subsidiaries, and
each Lender, on its behalf and on the behalf of its affiliated Holders of
Secured Obligations, hereby irrevocably constitute the Collateral Agent as the
holder of an irrevocable power of attorney (fondé de pouvoir within the meaning
of Article 2692 of the Civil Code of Québec) in order to hold hypothecs and
security granted by each Borrower or any Subsidiary on property pursuant to the
laws of the Province of Quebec to secure obligations of any Borrower or any
Subsidiary under any bond, debenture or similar title of indebtedness issued by
any Borrower or any Subsidiary in connection with this Agreement, and agree that
the Collateral Agent may act as the bondholder and mandatary with respect to any
bond, debenture or similar title of indebtedness that may be issued by any
Borrower or any Subsidiary and pledged in favor of the Holder of Secured
Obligations in connection with this Agreement. Notwithstanding the provisions of
Section 32 of the An Act respecting the special powers of legal persons
(Quebec), JPMorgan Chase Bank,

60

--------------------------------------------------------------------------------

National Association as Collateral Agent may acquire and be the holder of any
bond issued by any Borrower or any Subsidiary in connection with this Agreement
(i.e., the fondé de pouvoir may acquire and hold the first bond issued under any
deed of hypothec by any Borrower or any Subsidiary).

          The Collateral Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Holders of Secured Obligations including a right of
pledge with respect to the entitlements to profits, the balance left after
winding up and the voting rights of the Company as ultimate parent of any
subsidiary of the Company which is organized under the laws of the Netherlands
and the Equity Interests of which are pledged in connection herewith (a “Dutch
Pledge”). Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligations of the Company or any relevant Subsidiary as will be
described in any Dutch Pledge (the “Parallel Debt”), including that any payment
received by the Collateral Agent in respect of the Parallel Debt will -
conditionally upon such payment not subsequently being avoided or reduced by
virtue of any provisions or enactments relating to bankruptcy, insolvency,
preference, liquidation or similar laws of general application - be deemed a
satisfaction of a pro rata portion of the corresponding amounts of the
Obligations, and any payment to the Holders of Secured Obligations in
satisfaction of the Obligations shall - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed as satisfaction of the corresponding amount of
the Parallel Debt. The parties hereto acknowledge and agree that, for purposes
of a Dutch Pledge, any resignation by the Collateral Agent is not effective
until its rights under the Parallel Debt are assigned to the successor
Collateral Agent.

          The Collateral Agent shall administer any Pledge Agreement which is
governed by German law and is a pledge (Pfandrecht) or otherwise transferred to
any Holder of Secured Obligations under an accessory security right
(akzessorische Sicherheit) in the name and on behalf of the Holders of Secured
Obligations. In relation to any Pledge Agreement governed by the laws of
Germany, each party hereby authorizes the Collateral Agent to accept as its
representative any pledge or other creation of any accessory security right made
to such party in relation to this Agreement and to agree to and execute on its
behalf as its representative amendments, supplements and other alterations to
any Pledge Agreement governed by the laws of Germany which creates a pledge or
any other accessory security right and to release on behalf of such party any
Pledge Agreement governed by the laws of Germany in accordance with the
provisions herein and/or the provisions in the relevant German law governed
pledge agreement.

ARTICLE IX

Miscellaneous

          SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

     (i) if to any Borrower, to it c/o Photronics, Inc., 15 Secor Road,
Brookfield, Connecticut 06804, Attention of Sean T. Smith (Telecopy No. (203)
775-5601; Telephone No. (203) 740-5671), with a copy (in the case of notices of
Default) to Attention of Edwin Lewis, Esq. (Telecopy No. (203) 775-5601;
Telephone No. (203) 740-5312);

61

--------------------------------------------------------------------------------

     (ii) if to the Administrative Agent or Collateral Agent, to JPMorgan Chase
Bank, National Association, 10 South Dearborn Street, 7th Floor, Chicago,
Illinois 60603, Attention of Anthony Catron (Telecopy No. (312) 385-7096), with
a copy to JPMorgan Chase Bank, National Association, 277 Park Avenue, New York,
New York, Attention of Anne Biancardi (Telecopy No. (646) 534-3078), or, in the
case of Borrowings in euro or Pounds Sterling by the Company or by a Foreign
Borrower organized in Europe, to JP Morgan Europe Limited, 125 London Wall,
London EC2Y 5AJ, Attention of James Beard (Telecopy No. +44 (0) 207 777 2360),
or, in the case of Borrowings in other Foreign Currencies or by a Foreign
Borrower not organized in Europe, at such other office of the Administrative
Agent as is specified from time to time;

     (iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Anthony Catron (Telecopy No. (312) 385-7096);

     (iv) if to the Swingline Lender, to it at JPMorgan Chase Bank, National
Association, 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
Attention of Anthony Catron (Telecopy No. (312) 385-7096));and

     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

          SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

          (b) Except as provided in Section 2.20 with respect to an Expansion
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to

62

--------------------------------------------------------------------------------

an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (it being understood that, solely
with the consent of the parties prescribed by Section 2.20 to be parties to an
Expansion Loan Amendment, Expansion Term Loans and Expansion Foreign Loans (as
defined in Section 2.20) may be included in the determination of Required
Lenders on substantially the same basis as the Commitments and the Revolving
Loans are included on the Effective Date) or (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty or release all or substantially all of the
Pledged Equity, as applicable, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Collateral Agent, the Issuing Bank or the
Swingline Lender, as the case may be.

          (c) Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the parties prescribed in Section 2.20 and each Loan Party party to each
relevant Loan Document (i) to add Expansion Term Loans and Expansion Foreign
Loans to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof, (ii) to include appropriately the Lenders holding such Expansion Term
Loans and Expansion Foreign Loans in any determination of the Required Lenders
and Lenders and (iii) to give effect to the risk participation by the Lenders in
the Expansion Foreign Loans.

          SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Company
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agents and
their Affiliates, including the reasonable fees, charges and disbursements of
counsel for each Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Agents, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for either Agent, the Issuing Bank or any Lender,
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

          (b) The Company shall indemnify the Agents, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and

63

--------------------------------------------------------------------------------

related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of the
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the performance by the parties hereto of their respective obligations hereunder
or the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Company or any of its Subsidiaries, or any
Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or from the breach of such Indemnitee’s obligations under the
Loan Documents.

          (c) To the extent that the Company fails to pay any amount required to
be paid by it to the Agents, the Issuing Bank or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
relevant Agent, the Issuing Bank or the Swingline Lender, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
relevant Agent, the Issuing Bank or the Swingline Lender in its capacity as
such.

          (d) To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

          (e) All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that (i)
no Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

64

--------------------------------------------------------------------------------

     (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

     (A) the Company, provided that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

     (B) the Administrative Agent; and

     (C) the Issuing Bank.

     (ii) Assignments shall be subject to the following additional conditions:

     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;

     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering

65

--------------------------------------------------------------------------------

all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

          (iv) The Administrative Agent, acting for this purpose as an agent of
each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05(c),
2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

          (c) (i) Any Lender may, without the consent of the Company, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with

66

--------------------------------------------------------------------------------

the Company’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Company, to comply with Section
2.17(e) as though it were a Lender.

          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or

67

--------------------------------------------------------------------------------

demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Borrower against any of and all the
obligations of such Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

          (b) Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

          (c) Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Each Foreign
Subsidiary Borrower irrevocably designates and appoints the Company, as its
authorized agent, to accept and acknowledge on its behalf, service of any and
all process which may be served in any suit, action or proceeding of the nature
referred to in Section 9.09(b) in any federal or New York State court sitting in
New York City. The Company hereby represents, warrants and confirms that the
Company has agreed to accept such appointment (and any similar appointment by a
Subsidiary Guarantor which is a Foreign Subsidiary). Said designation and
appointment shall be irrevocable by each such Foreign Subsidiary Borrower until
all Loans, all reimbursement obligations, interest thereon and all other amounts
payable by such Foreign Subsidiary Borrower hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23. Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company). Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent

68

--------------------------------------------------------------------------------

permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Foreign Subsidiary Borrower in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Foreign Subsidiary Borrower. To the extent any Foreign Subsidiary Borrower has
or hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), each
Foreign Subsidiary Borrower hereby irrevocably waives such immunity in respect
of its obligations under the Loan Documents. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Borrower and its obligations, (g) with the consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company or any of its Subsidiaries. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than any such information
that is available to the Administrative Agent, the Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by the Company; provided that, in
the case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have

69

--------------------------------------------------------------------------------

complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Borrower that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Borrower, which information includes the name
and address of such Borrower and other information that will allow such Lender
to identify such Borrower in accordance with the Act.

ARTICLE X

Company Guarantee

          In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

          The Company waives presentment to, demand of payment from and protest
to any Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment. The obligations of the
Company hereunder shall not be affected by (a) the failure of either Agent, the
Issuing Bank or any Lender to assert any claim or demand or to enforce any right
or remedy against any Borrower under the provisions of this Agreement, any other
Loan Document or otherwise; (b) any extension or renewal of any of the
Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement, or any other
Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of
either Agent to take any steps to perfect and maintain any security interest in,
or to preserve any rights to, any security or collateral for the Obligations, if
any; (f) any change in the corporate, partnership or other existence, structure
or ownership of any Borrower or any other guarantor of any of the Obligations;
(g) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

          The Company further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by either Agent, the Issuing Bank or any
Lender to any balance of any deposit account or credit on the books of either
Agent, the Issuing Bank or any Lender in favor of any Borrower or any other
Person.

70

--------------------------------------------------------------------------------

          The obligations of the Company hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise, except for the prior indefeasible payment in full in
cash of all the Obligations. Nothing contained in this Article X is intended to,
or shall limit, restrict or preclude the Company from pursuing and maintaining a
separate legal action based on the acts or omissions of the either Agent or any
Lender in connection with any such Person’s gross negligence or willful
misconduct.

          The Company further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by either Agent, the Issuing Bank or any Lender upon the bankruptcy
or reorganization of any Borrower or otherwise.

          In furtherance of the foregoing and not in limitation of any other
right which either Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Company
hereby promises to and will, upon receipt of written demand by either Agent, the
Issuing Bank or any Lender, forthwith pay, or cause to be paid, to the relevant
Agent, the Issuing Bank or any Lender in cash an amount equal to the unpaid
principal amount of such Obligations then due, together with accrued and unpaid
interest thereon. The Company further agrees that if payment in respect of any
Obligation shall be due in a currency other than Dollars and/or at a place of
payment other than New York or any other Eurocurrency Payment Office and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or other event, payment of such Obligation in such
currency or at such place of payment shall be impossible or, in the reasonable
judgment of either Agent, the Issuing Bank or any Lender, disadvantageous to the
relevant Agent, the Issuing Bank or any Lender in any material respect, then, at
the election of the relevant Agent, the Company shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York or such other Eurocurrency Payment
Office as is designated by the Administrative Agent and, as a separate and
independent obligation, shall indemnify the Agents, the Issuing Bank and any
Lender against any losses or reasonable out-of-pocket expenses that it shall
sustain as a result of such alternative payment.

          Upon payment by the Company of any sums as provided above, all rights
of the Company against any Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Agents, the Issuing Bank and the
Lenders.

          Nothing shall discharge or satisfy the liability of the Company
hereunder except the full performance and payment in cash of the Obligations.

[Signature Pages Follow]

71

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

PHOTRONICS, INC., as the Company    By        Name:  Title:        JPMORGAN
CHASE BANK, NATIONAL  ASSOCIATION, individually as a Lender, as  Swingline
Lender, as Issuing Bank and as  Administrative Agent    By      Name:  Title:   
  JPMORGAN CHASE BANK, NATIONAL  ASSOCIATION, as Collateral Agent    By     
Name:  Title:      [OTHER AGENTS AND LENDERS] 


 

 

 

 

 

 

 

Signature Page to Credit Agreement
Photronics, Inc.

--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

LENDER  COMMITMENT  JPMORGAN CHASE BANK, NATIONAL ASSOCIATION  $25,000,000   
CITIZENS BANK OF MASSACHUSETTS  $22,500,000    HSBC BANK USA, NATIONAL
ASSOCIATION  $22,500,000    CITIBANK, N.A.  $22,500,000    BANK OF AMERICA,
N.A.  $17,500,000    UBS LOAN FINANCE LLC  $15,000,000    AGGREGATE COMMITMENT 
$125,000,000 


--------------------------------------------------------------------------------

SCHEDULE 2.02

MANDATORY COST

1.       The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2. On the first day of each Interest Period (or as
soon as possible thereafter) the Administrative Agent shall calculate, as a
percentage rate, a rate (the “Associated Costs Rate”) for each Lender, in
accordance with the paragraphs set out below. The Mandatory Cost will be
calculated by the Administrative Agent as a weighted average of the Lenders’
Associated Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.   3. The Associated Costs Rate for any Lender lending from a Facility
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4. The Associated Costs Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Administrative Agent as follows:     (a)     in relation to a Loan in Pounds
Sterling:  

                  AB + C (B - D) + E × 0.01   per cent. per annum   100 - (A +
C) 


        

(b)     in relation to a Loan in any currency other than Pounds Sterling:

                   E × 0.01   per cent. per annum.     300 


Where:

           A       is the percentage of Eligible Liabilities (assuming these to
be in excess of any stated minimum) which that Lender is from time to time
required to maintain as an interest free cash ratio deposit with the Bank of
England to comply with cash ratio requirements.   B is the percentage rate of
interest (excluding the Applicable Rate and the Mandatory Cost and, if the Loan
is an Unpaid Sum, the additional rate of interest specified in Section 2.13(c))
payable for the relevant Interest Period on the Loan.

 


--------------------------------------------------------------------------------


  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.     D is the percentage rate per annum payable by the Bank
of England to the Administrative Agent on interest bearing Special Deposits.    
E is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.   5.
For the purposes of this Schedule:           (a)       “Eligible Liabilities”
and “Special Deposits” have the meanings given to them from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England;     (b) “Facility Office” means the office or offices notified
by a Lender to the Administrative Agent in writing on or before the date it
becomes a Lender (or, following that date, by not less than five Business Days’
written notice) as the office or offices through which it will perform its
obligations under this Agreement.     (c) “Fees Rules” means the rules on
periodic fees contained in the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;     (d) “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees Rules
but taking into account any applicable discount rate);     (e) “Participating
Member State” means any member state of the European Union that adopts or has
adopted the euro as its lawful currency in accordance with legislation of the
European Union relating to economic and monetary union.     (f) “Reference
Banks” means, in relation to Mandatory Cost, the principal London offices of
JPMorgan Chase Bank, National Association.     (g) “Tariff Base” has the meaning
given to it in, and will be calculated in accordance with, the Fees Rules.    
(h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower under
the Loan Documents.   6. In application of the above formulae, A, B, C and D
will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05). A negative


2

--------------------------------------------------------------------------------


  result obtained by subtracting D from B shall be taken as zero. The resulting
figures shall be rounded to four decimal places.   7.       If requested by the
Administrative Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to the Administrative
Agent, the rate of charge payable by that Reference Bank to the Financial
Services Authority pursuant to the Fees Rules in respect of the relevant
financial year of the Financial Services Authority (calculated for this purpose
by that Reference Bank as being the average of the Fee Tariffs applicable to
that Reference Bank for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of that Reference Bank.   8. Each Lender shall
supply any information required by the Administrative Agent for the purpose of
calculating its Associated Costs Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:     (i)   the jurisdiction of its Facility Office;
and     (j)       any other information that the Administrative Agent may
reasonably require for such purpose.   Each Lender shall promptly notify the
Administrative Agent of any change to the information provided by it pursuant to
this paragraph.   9. The percentages of each Lender for the purpose of A and C
above and the rates of charge of each Reference Bank for the purpose of E above
shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.   10. The
Administrative Agent shall have no liability to any person if such determination
results in an Associated Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.   11. The Administrative Agent shall distribute the additional
amounts received as a result of the Mandatory Cost to the Lenders on the basis
of the Associated Costs Rate for each Lender based on the information provided
by each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
  12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.


3

--------------------------------------------------------------------------------


13.       The Administrative Agent may from time to time, after consultation
with the Company and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule 2.02 in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties hereto.

4

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
Swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

1.       Assignor:         2. Assignee:         [and is an Affiliate/Approved
Fund of [identify Lender]1]   3. Borrowers: Photronics, Inc. and certain Foreign
Subsidiary Borrowers   4. Administrative Agent: JPMorgan Chase Bank, National
Association, as the administrative agent under the Credit Agreement     5.
Credit Agreement:       The Credit Agreement dated as of June 6, 2007 among
Photronics, Inc., the Foreign Subsidiary Borrowers from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, National Association,
as Administrative Agent, and the other agents parties thereto   6. Assigned
Interest:  


____________________

1 Select as applicable.



--------------------------------------------------------------------------------


 Aggregate Amount of   Amount of   Percentage Assigned   Commitment/Loans for
all   Commitment/   of   Lenders   Loans Assigned   Commitment/Loans2   $   $  %
   $   $  %    $   $  %  


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR    [NAME OF ASSIGNOR]    By:     Title:    ASSIGNEE  [NAME OF
ASSIGNEE]  By:    Title: 


Consented to and Accepted:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent   By:     
Title:    [Consented to:]3    PHOTRONICS, INC.    By:      Title: 







____________________
 

2 Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.



2

--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

          1. Representations and Warranties.

          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and

--------------------------------------------------------------------------------

Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

2

--------------------------------------------------------------------------------

EXHIBIT B

OPINION OF COUNSEL FOR THE LOAN PARTIES
 

[Attached]

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
June 6, 2007 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Photronics, Inc. (the “Company”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Lenders party
thereto and JPMorgan Chase Bank, National Association, as administrative agent
(in such capacity, the “Administrative Agent”).

W I T N E S S E T H

          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
Borrower has the right, subject to the terms and conditions thereof, to
effectuate from time to time an increase in the aggregate Commitments and/or one
or more tranches of Expansion Term Loans and Expansion Foreign Loans under the
Credit Agreement by requesting one or more Lenders to increase the amount of its
Commitment and/or to participate in such a tranche;

          WHEREAS, the Borrower has given notice to the Administrative Agent of
its intention to request [an increase the aggregate Commitments] [and] [a
tranche of Expansion Term Loans] [and] [a tranche of Expansion Foreign Loans]
pursuant to such Section 2.20; and

          WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the
undersigned Increasing Lender now desires to [increase the amount of its
Commitment] [and] [participate in a tranche of Expansion Term Loans] [and]
[participate in a tranche of Expansion Foreign Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

          1. The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Expansion Term Loans with a Commitment amount equal to $[_________]
with respect thereto] [and] [participate in a tranche of Expansion Foreign Loans
with a Commitment equal to $[_____] with respect thereto].

          2. The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

          3. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

          4. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

          5. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

[INSERT NAME OF INCREASING LENDER]      By:    Name:  Title: 


Accepted and agreed to as of the date first written above:

PHOTRONICS, INC.      By:    Name:  Title: 


Acknowledged as of the date first written above: 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent     By:    Name:  Title: 


2

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

          AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this
“Supplement”), to the Credit Agreement, dated as of June 6, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Photronics, Inc. (the “Company”), the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders party thereto and
JPMorgan Chase Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H

          WHEREAS, the Credit Agreement provides in Section 2.20 thereof that
any bank, financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Expansion Term Loans] [and] [participate in tranches
of Expansion Foreign Loans] under the Credit Agreement subject to the approval
of the Company and the Administrative Agent, by executing and delivering to the
Company and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and

          WHEREAS, the undersigned Augmenting Lender was not an original party
to the Agreement but now desires to become a party thereto;

          NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

          1. The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[__________]] [and] [a Commitment with respect to Expansion
Term Loans of $[__________]] [and] [a Commitment with respect to Expansion
Foreign Loans of $[____]].

          2. The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto; (d)
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are incidental thereto; and (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender.

          3. The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

[___________]

--------------------------------------------------------------------------------

          4. The Company hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

          5. Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

          6. This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

          7. This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

2

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the undersigned has caused this Supplement
to be executed and delivered by a duly authorized officer on the date first
above written.

[INSERT NAME OF AUGMENTING LENDER]      By:    Name:  Title: 

Accepted and agreed to as of the date first written above:

PHOTRONICS, INC.      By:    Name:  Title:      Acknowledged as of the date
first written above:    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent     By:    Name:  Title: 


3

--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

PHOTRONICS, INC.
CERTAIN FOREIGN SUBSIDIARY BORROWERS

CREDIT FACILITIES

June 6, 2007

LIST OF CLOSING DOCUMENTS1
 

A.     LOAN DOCUMENTS

1.      Credit Agreement (the “Credit Agreement”) by and among Photronics, Inc.,
a Connecticut corporation (the “Company”), the Foreign Subsidiary Borrowers from
time to time parties thereto (collectively with the Company, the “Borrowers”),
the institutions from time to time parties thereto as Lenders (the “Lenders”)
and JPMorgan Chase Bank, National Association, in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”) and as
Collateral Agent, evidencing a revolving credit facility to the Borrowers from
the Lenders in an initial aggregate principal amount of $125,000,000.  
SCHEDULES     Schedule 1.01  --   Consolidated EBITDA/Net Income    Schedule
2.01  -- Commitments    Schedule 2.02  -- Mandatory Cost    Schedule 3.01  --
Subsidiaries    Schedule 6.01  -- Existing Indebtedness    Schedule 6.02  --
Existing Liens    Schedule 6.04  -- Existing Investments; Acquisitions   
Schedule 6.07  -- Affiliate Transactions    Schedule 6.08  -- Existing
Restrictions    EXHIBITS     Exhibit A  -- Form of Assignment and Assumption   
Exhibit B  -- Form of Opinion of Loan Parties’ Counsel    Exhibit C  -- Form of
Increasing Lender Supplement    Exhibit D  -- Form of Augmenting Lender
Supplement    Exhibit E  -- List of Closing Documents    Exhibit F-1  -- Form of
Borrowing Subsidiary Agreement    Exhibit F-2  -- Form of Borrowing Subsidiary
Termination    Exhibit G  -- Form of Subsidiary Guaranty 

____________________
 


1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel



--------------------------------------------------------------------------------


  Exhibit H  --   Form of Pledge Agreement    Exhibit I  -- Form of
Intercreditor Agreement    2. Notes executed by the initial Borrowers in favor
of each of the Lenders, if any, which has requested a note pursuant to Section
2.10(e) of the Credit Agreement.   3. Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent.     B.     CORPORATE DOCUMENTS   4.      
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State of the
jurisdiction of its organization, since the date of the certification thereof by
such secretary of state, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of the Company)
authorized to request a Borrowing or an LC Disbursement under the Credit
Agreement.   5. Good Standing Certificate for each Loan Party from the Secretary
of State of the jurisdiction of its organization.     C.     OPINIONS   6.
Opinion of Brenner, Saltzman & Wallman LLP, counsel for the initial Loan
Parties.   7. Opinion of Edwin Lewis, Esq., General Counsel for the initial Loan
Parties.     D.     CLOSING CERTIFICATES AND MISCELLANEOUS   8. A Certificate
signed by the President, a Vice President or a Financial Officer of the Company
certifying the following: (i) all of the representations and warranties of the
Company set forth in the Credit Agreement are true and correct and (ii) no
Default has occurred and is then continuing.


2

--------------------------------------------------------------------------------

EXHIBIT F-1
 

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT

          BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Photronics,
Inc., a Connecticut corporation (the “Company”), [Name of Foreign Subsidiary
Borrower], a [__________] (the “New Borrowing Subsidiary”), and JPMorgan Chase
Bank, National Association as Administrative Agent (the “Administrative Agent”).

          Reference is hereby made to the Credit Agreement dated as of June 6,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, the Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, National Association as Administrative Agent. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement. Under the Credit Agreement, the
Lenders have agreed, upon the terms and subject to the conditions therein set
forth, to make Loans to certain Foreign Subsidiary Borrowers (collectively with
the Company, the “Borrowers”), and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a Foreign Subsidiary Borrower.
In addition, the New Borrowing Subsidiary hereby authorizes the Company to act
on its behalf as and to the extent provided for in Article II of the Credit
Agreement. [Notwithstanding the preceding sentence, the New Borrowing Subsidiary
hereby designates the following officers as being authorized to request
Borrowings under the Credit Agreement on behalf of the New Subsidiary Borrower
and sign this Borrowing Subsidiary Agreement and the other Loan Documents to
which the New Borrowing Subsidiary is, or may from time to time become, a party:
[______________].]

          Each of the Company and the New Borrowing Subsidiary represents and
warrants that the representations and warranties of the Company in the Credit
Agreement relating to the New Borrowing Subsidiary and this Agreement are true
and correct on and as of the date hereof, other than representations given as of
a particular date, in which case they shall be true and correct as of that date.
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with the provisions of section 151 of the Companies Act 1985 of England
and Wales (as amended).]5[INSERT OTHER PROVISIONS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ITS COUNSELS] The Company agrees that the Guarantee of
the Company contained in the Credit Agreement will apply to the Obligations of
the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

          This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
 

[Signature Page Follows]

____________________

5 To be included only if a New Borrowing Subsidiary will be a Borrower organized
under the laws of England and Wales.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their authorized officers as of the date first appearing
above.

PHOTRONICS, INC.      By:         Name:       Title:      [NAME OF NEW BORROWING
SUBSIDIARY]      By:         Name:       Title:      JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent     By:         Name:       Title: 


--------------------------------------------------------------------------------

EXHIBIT F-2
 

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, National Association
as Administrative Agent
for the Lenders referred to below
[Address]
Attention: [__________]

[Date]

Ladies and Gentlemen:

          The undersigned, Photronics, Inc. (the “Company”), refers to the
Credit Agreement dated as of June 6, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, the
Foreign Subsidiary Borrowers from time to time party thereto and JPMorgan Chase
Bank, National Association, as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

          The Company hereby terminates the status of [______________] (the
“Terminated Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the
Credit Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

--------------------------------------------------------------------------------

          This instrument shall be construed in accordance with and governed by
the laws of the State of New York.

Very truly yours,    PHOTRONICS, INC.      By:         Name:       Title: 


Copy to:  JPMorgan Chase Bank, National Association  270 Park Avenue  New York,
New York 10017 


2

--------------------------------------------------------------------------------

EXHIBIT G
 

[FORM OF]

SUBSIDIARY GUARANTY
 

GUARANTY

          THIS GUARANTY (this “Guaranty”) is made as of June 6, 2007, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Company which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

WITNESSETH

          WHEREAS, Photronics, Inc., a Connecticut corporation (the “Company”),
the Foreign Subsidiary Borrowers parties thereto (the “Foreign Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, National Association, as administrative agent (the “Administrative Agent”)
have entered into a certain Credit Agreement dated as of June 6, 2007 (as the
same may be amended, modified, supplemented and/or restated, and as in effect
from time to time, the “Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to the Borrowers;

          WHEREAS, it is a condition precedent to the extensions of credit by
the Lenders under the Credit Agreement that each of the Guarantors (constituting
all of the Subsidiary Guarantors required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

          WHEREAS, in consideration of the direct and indirect financial and
other support that the Borrowers have provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement, each of the Guarantors is willing to guarantee
the Obligations of the Borrowers;

          NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          SECTION 1. Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

          SECTION 2. Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants (which representations and warranties shall
be deemed to have been renewed at the time of the making, conversion or
continuation of any Loan or issuance of any Letter of Credit) that:

     (A) It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept

--------------------------------------------------------------------------------

applies to such entity) in good standing under the laws of its jurisdiction of
incorporation, organization or formation and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that the failure to have such authority could not
reasonably be expected to have a Material Adverse Effect.

     (B) It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each of its obligations hereunder have been duly authorized by
proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

     (C) Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or (ii)
conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document). No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

          In addition to the foregoing, each of the Guarantors covenants that,
so long as any Lender has any Commitment outstanding under the Credit Agreement
or any amount payable under the Credit Agreement or any other Guaranteed
Obligations shall remain unpaid, it will, and, if necessary, will enable each of
the Borrowers to, fully comply with those covenants and agreements of such
Borrower applicable to such Guarantor set forth in the Credit Agreement.

          SECTION 3. The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to any Borrower pursuant to
the Credit Agreement, (ii) any obligations of any Borrower to reimburse LC
Disbursements (“Reimbursement Obligations”), (iii) all obligations of any
Borrower owing to any Lender or any affiliate of any Lender under any Swap
Agreement or Banking Services Agreement, (iv) all other amounts payable by any
Borrower or any of its Subsidiaries under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents and (v)
the punctual and faithful performance, keeping, observance, and fulfillment by
any Borrower of all of the agreements, conditions, covenants, and obligations of
such Borrower contained in the Loan Documents (all of the foregoing being
referred to collectively as the “Guaranteed Obligations” and the holders from
time to time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by any Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure

2

--------------------------------------------------------------------------------

period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be. Each of the Guarantors hereby agrees
that this Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and is not a guaranty of collection.

          SECTION 4. Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

     (A) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

     (B) any modification or amendment of or supplement to the Credit Agreement,
any Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

     (C) any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

     (D) any change in the corporate, partnership or other existence, structure
or ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;

     (E) the existence of any claim, setoff or other rights which the Guarantors
may have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

     (F) the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such

3

--------------------------------------------------------------------------------

Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations or otherwise affecting any term of any of the Guaranteed
Obligations;

     (G) the failure of the Administrative Agent to take any steps to perfect
and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

     (H) the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;

     (I) any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

     (J) the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

     (K) the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

     (L) any other act or omission to act or delay of any kind by any Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

          SECTION 5. Discharge Only Upon Payment In Full: Reinstatement In
Certain Circumstances. Each of the Guarantors’ obligations hereunder shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Letters of Credit issued under
the Credit Agreement shall have terminated or expired. If at any time any
payment of the principal of or interest on any Loan, any Reimbursement
Obligation or any other amount payable by any Borrower or any other party under
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower or otherwise, each
of the Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in the same currency as such Guaranteed Obligation is
denominated but if currency control or exchange regulations are imposed in the
country which issues such currency with the result such currency (the “Original
Currency”) no longer exists or the relevant Guarantor is not able to make
payment in such Original Currency, then all payments to be made by such
Guarantor hereunder in such currency shall instead be made when due in Dollars
in an amount equal to the Dollar Amount (as of the date of payment) of such
payment due, it being the intention of the parties hereto that each Guarantor
takes all risks of the imposition of any such currency control or exchange
regulations.

          SECTION 6. General Waivers; Additional Waivers.

     (A) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any

4

--------------------------------------------------------------------------------

requirement that at any time any action be taken by any Person against any
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

     (B) Additional Waivers. Notwithstanding anything herein to the contrary,
each of the Guarantors hereby absolutely, unconditionally, knowingly, and
expressly waives:

   (i) any right it may have to revoke this Guaranty as to future indebtedness;

   (ii) (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time; (d)
notice of any adverse change in the financial condition of any Borrower or of
any other fact that might increase such Guarantor’s risk hereunder; (e) notice
of presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

   (iii) its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

   (iv) (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

5

--------------------------------------------------------------------------------

   (v) any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

          SECTION 7. Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

     (A) Subordination of Subrogation. Until the Guaranteed Obligations have
been fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations and (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantors waive any benefit of, and any right to participate in, any
security or collateral given to the Holders of Guaranteed Obligations, the
Issuing Bank and the Administrative Agent to secure the payment or performance
of all or any part of the Guaranteed Obligations or any other liability of any
Borrower to the Holders of Guaranteed Obligations or the Issuing Bank. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the other
Holders of Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

     (B) Subordination of Intercompany Indebtedness. Each Guarantor agrees that
any and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or

6

--------------------------------------------------------------------------------

involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among any Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among any Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

7

--------------------------------------------------------------------------------

          SECTION 8. Contribution with Respect to Guaranteed Obligations.

     (A) To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, the Swap Agreements and the
Banking Services Agreements, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

     (B) As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the maximum amount of the claim which could then be
recovered from such Guarantor under this Guaranty without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.

     (C) This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

     (D) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

     (E) The rights of the indemnifying Guarantors against other Guarantors
under this Section 8 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash and the termination of the Credit
Agreement, the Swap Agreements and the Banking Services Agreements.

          SECTION 9. Stay of Acceleration. If acceleration of the time for
payment of any amount payable by any Borrower under the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of such Borrower, all
such amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

          SECTION 10. Notices. All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the address
of the Company set forth in the Credit Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such Article
IX.

8

--------------------------------------------------------------------------------

          SECTION 11. No Waivers. No failure or delay by the Administrative
Agent or any other Holder of Guaranteed Obligations in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Credit Agreement, any Swap Agreement,
any Banking Services Agreement and the other Loan Documents shall be cumulative
and not exclusive of any rights or remedies provided by law.

          SECTION 12. Successors and Assigns. This Guaranty is for the benefit
of the Administrative Agent and the other Holders of Guaranteed Obligations and
their respective successors and permitted assigns; provided, that no Guarantor
shall have any right to assign its rights or obligations hereunder without the
consent of all of the Lenders, and any such assignment in violation of this
Section 12 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

          SECTION 13. Changes in Writing. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent
with the consent of the Required Lenders under the Credit Agreement.

          SECTION 14. GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

          SECTION 15. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

     (A) CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT
THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

     (B) EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS AUTHORIZED AGENT, TO
ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE

9

--------------------------------------------------------------------------------

OF ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF
THE NATURE REFERRED TO IN CLAUSE (A) ABOVE. SAID DESIGNATION AND APPOINTMENT
SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN GUARANTOR UNTIL ALL GUARANTEED
OBLIGATIONS PAYABLE BY SUCH FOREIGN GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN
DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF
AND THEREOF. EACH FOREIGN GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY
SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED
THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT
SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN
GUARANTOR SHALL HAVE GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A
COPY THEREOF TO THE COMPANY). EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH
SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE
TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO
SUCH FOREIGN GUARANTOR. NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

     (C) WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

     (D) TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

          SECTION 16. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty. In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

          SECTION 17. Taxes, Expenses of Enforcement, etc.

     (A) Taxes.

10

--------------------------------------------------------------------------------

          (i) All payments by any Guarantor to or for the account of any Lender,
the Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Taxes. If any Guarantor shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the Issuing Bank, the
Administrative Agent or any other Holder of Guaranteed Obligations, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 17(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

          (ii) In addition, the Guarantors hereby agree to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any promissory note or application for a Letter of Credit or from the execution
or delivery of, or otherwise with respect to, this Guaranty or any promissory
note or application for a Letter of Credit (“Other Taxes”).

          (iii) The Guarantors hereby agree to indemnify the Administrative
Agent, the Issuing Bank, each Lender and any other Holder of Guaranteed
Obligations for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 17(A)) paid by the Administrative Agent, the Issuing Bank, such Lender
or such other Holder of Guaranteed Obligations and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
Payments due under this indemnification shall be made within thirty (30) days of
the date the Administrative Agent, the Issuing Bank, such Lender or such other
Holder of Guaranteed Obligations makes demand therefor.

          (iv) By accepting the benefits hereof, each Foreign Lender agrees that
it will comply with Section 2.17(e) of the Credit Agreement.

     (B) Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of an Event of Default under the Credit
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Guaranteed Obligations for any reasonable costs
and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the other Holders of
Guaranteed Obligations, which attorneys may be employees of the Administrative
Agent or the other Holders of Guaranteed Obligations) paid or incurred by the
Administrative Agent or any other Holder of Guaranteed Obligations in connection
with the collection and enforcement of amounts due under the Loan Documents,
including without limitation this Guaranty. The Administrative Agent agrees to
distribute payments received from any of the Guarantors hereunder to the other
Holders of Guaranteed Obligations on a pro rata basis for application in
accordance with the terms of the Credit Agreement.

          SECTION 18. Setoff. At any time after all or any part of the
Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations

11

--------------------------------------------------------------------------------

(including the Administrative Agent) may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply in accordance with the terms of the Credit
Agreement toward the payment of all or any part of the Guaranteed Obligations
(i) any indebtedness due or to become due from such Holder of Guaranteed
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Guaranteed Obligations (including
the Administrative Agent) or any of their respective affiliates.

          SECTION 19. Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Guaranteed Obligations (including the Administrative Agent) shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances. In the event any Holder of
Guaranteed Obligations (including the Administrative Agent), in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations (including the
Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

          SECTION 20. Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

          SECTION 21. Merger. This Guaranty represents the final agreement of
each of the Guarantors with respect to the matters contained herein and may not
be contradicted by evidence of prior or contemporaneous agreements, or
subsequent oral agreements, between the Guarantor and any Holder of Guaranteed
Obligations (including the Administrative Agent).

          SECTION 22. Headings. Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

          SECTION 23. Judgment Currency. If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due from any Guarantor
hereunder in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main New York City office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due hereunder shall, notwithstanding any
judgment in a currency other than the specified currency, be discharged only to
the extent that on the Business Day following receipt by any Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
of any sum adjudged to be so due in such other currency such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations

12

--------------------------------------------------------------------------------

(including the Administrative Agent), as the case may be, in the specified
currency, each Guarantor agrees, to the fullest extent that it may effectively
do so, as a separate obligation and notwithstanding any such judgment, to
indemnify such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, against such loss, and if the amount of the
specified currency so purchased exceeds (a) the sum originally due to any Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, in the specified currency and (b) amounts shared with other Holders of
Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

Remainder of Page Intentionally Blank.

13

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, each of the Initial Guarantors has caused this
Guaranty to be duly executed by its authorized officer as of the day and year
first above written.

[GUARANTORS]        By:___________________________________  Name:  Title: 


14

--------------------------------------------------------------------------------

Acknowledged and Agreed
as of the date first written above:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

By:_____________________________________  Name:  Title: 


15

--------------------------------------------------------------------------------

ANNEX I TO GUARANTY

          Reference is hereby made to the Guaranty (the “Guaranty”) made as of
June 6, 2007, by and among [GUARANTORS TO COME] (the “Initial Guarantors” and
along with any additional Subsidiaries of the Company, which become parties
thereto and together with the undersigned, the “Guarantors”) in favor of the
Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations, under the Credit Agreement. Capitalized terms used herein and not
defined herein shall have the meanings given to them in the Guaranty. By its
execution below, the undersigned [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company], agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
respects as of the date hereof.

          IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Guaranty as of this __________ day of _________, 20___.

[NAME OF NEW GUARANTOR]    By:_____________________________  Its: 


16

--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF]

PLEDGE AGREEMENT

          THIS PLEDGE AGREEMENT, dated as of [__________], 2007 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), is entered into by and between Photronics, Inc., a
Connecticut corporation (the “Company”) and the other Subsidiaries of the
Company listed on the signature pages hereof (together with the Company, the
“Initial Pledgors”), and certain other Subsidiaries of the Company from time to
time signatories hereto pursuant to a supplement in the form of Exhibit A (the
Initial Pledgors and each such other Subsidiary is individually referred to
herein as a “Pledgor” and collectively as the “Pledgors”), and JPMorgan Chase
Bank, National Association, as contractual representative (the “Collateral
Agent”) for itself and for the Holders of Secured Obligations (as defined in the
Credit Agreement identified below). Capitalized terms used herein and not
otherwise defined herein (including, without limitation, Section 1 hereof) shall
have the respective meanings ascribed to such terms in the Credit Agreement.

RECITALS:

          WHEREAS, the Company, certain Subsidiaries of the Company from time to
time parties thereto as borrowers (together with the Company, the “Borrowers”),
the financial institutions from time to time party thereto as lenders
(collectively, the “Lenders”), and Administrative Agent have entered into that
certain Credit Agreement of even date herewith (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement” and the agreements, documents and instruments executed and/or
delivered pursuant thereto or in connection therewith, including, without
limitation, any guaranty delivered in connection therewith, the “Loan
Documents”), which Credit Agreement provides, subject to the terms and
conditions thereof, for extensions of credit and other financial accommodations
to be made by the Lenders to or for the benefit of the Borrowers;

          WHEREAS, the Pledgors wish to secure their obligations to the Holders
of Secured Obligations pursuant to the terms of this Pledge Agreement;

          WHEREAS, each of the Pledgors is willing to pledge its capital stock,
membership interests or partnership interests in certain of its Subsidiaries to
the Collateral Agent, for the benefit of the Holders of Secured Obligations, as
security for the Secured Obligations pursuant to the terms of this Pledge
Agreement;

          WHEREAS, Schedule I hereto sets forth certain of the Pledgors’
Subsidiaries (the “Initial Pledged Subsidiaries”);

          WHEREAS, additional Subsidiaries of the Company may become Pledgors
under this Pledge Agreement by executing and delivering to the Collateral Agent
a supplement to this Pledge Agreement substantially in the form of Exhibit A
hereto (each such supplement, a “Pledge Supplement”) setting forth additional
Subsidiaries of such Pledgor (the “Supplemental Pledged Subsidiaries”);

          WHEREAS, each Pledgor may from time to time execute and deliver to the
Collateral Agent an amendment to this Pledge Agreement substantially in the form
of Exhibit B hereto (each such amendment, a “Pledge Amendment”) setting forth
additional Subsidiaries of such Pledgor (the

--------------------------------------------------------------------------------

“Additional Pledged Subsidiaries”) (the Initial Pledged Subsidiaries, the
Additional Pledged Subsidiaries and the Supplemental Pledged Subsidiaries
collectively referred to herein as the “Pledged Subsidiaries”);

          NOW, THEREFORE, for and in consideration of the foregoing and of any
financial accommodations or extensions of credit (including, without limitation,
any loan or advance by renewal, refinancing or extension of the agreements
described hereinabove or otherwise) heretofore, now or hereafter made to or for
the benefit of any Pledgor pursuant to any Loan Document, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and the Collateral Agent hereby agree as follows:

          SECTION 1. Definitions. Unless otherwise defined herein, terms defined
in the Credit Agreement are used herein as therein defined (and, with respect to
such terms, the singular shall include the plural and vice versa and any gender
shall include any other gender as the context may require), and the following
terms shall have the following meaning:

          “Guarantors” means the Company or any Subsidiary of the Company party
to a Subsidiary Guaranty.

          “UCC” shall mean the Uniform Commercial Code as the same may, from
time to time, be in effect in the State of New York, as amended or supplemented
from time to time; provided, however, in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Collateral Agent’s and the Holders of Secured Obligations’ security interest in
any Pledged Collateral is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than the State of New York, the term “UCC” shall mean
the Uniform Commercial Code as in effect in such other jurisdiction for purposes
of the provisions hereof relating to such attachment, perfection or priority and
for purposes of definitions related to such provisions. Any and all terms used
in this Pledge Agreement which are defined in the UCC shall be construed and
defined in accordance with the meaning and definition ascribed to such terms
under the UCC, unless otherwise defined herein.

          SECTION 2. Pledge. Each Pledgor hereby pledges to the Collateral
Agent, for the benefit of the Collateral Agent and the Holders of Secured
Obligations, and grants to the Collateral Agent, for the benefit of the
Collateral Agent and the Holders of Secured Obligations, a security interest in,
the collateral described in subsections (a) through (e) below (collectively, the
“Pledged Collateral”):

     (a) (i) All of the capital stock of the Pledged Subsidiaries listed on
Schedule I which are corporations, now or at any time or times hereafter owned
directly by the Pledgor (such shares being identified on Schedule I attached
hereto or on any Schedule I attached to any applicable Pledge Supplement or
Pledge Amendment), and the certificates representing the shares of such capital
stock, all options and warrants for the purchase of shares of the stock of such
Pledged Subsidiaries now or hereafter held in the name of the Pledgor (all of
said capital stock, options and warrants and all capital stock held in the name
of the Pledgor as a result of the exercise of such options or warrants being
hereinafter collectively referred to as the “Pledged Stock”), herewith, or from
time to time, delivered to the Collateral Agent accompanied by stock powers in
the form of Exhibit C attached hereto and made a part hereof (the “Powers”) duly
executed in blank, and all dividends, cash, instruments, investment property and
other property from time to time received, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Pledged Stock;

         (ii) All additional shares of capital stock of the Pledged Subsidiaries
described in Section 2(a)(i) above from time to time acquired by the Pledgor in
any manner, and the certificates, which shall be delivered to the Collateral
Agent accompanied by Powers duly

18

--------------------------------------------------------------------------------

executed in blank, representing such additional shares (any such additional
shares shall constitute part of the Pledged Stock, and the Collateral Agent is
irrevocably authorized to unilaterally amend Schedule I hereto or any Schedule I
to any applicable Pledge Supplement or Pledge Amendment to reflect such
additional shares), and all options, warrants, dividends, cash, instruments,
investment property and other rights and options from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;

     (b) (i) All of the membership interests of Pledgor in the Pledged
Subsidiaries listed on Schedule I which are limited liability companies now or
at any time or times hereafter owned directly by the Pledgor, and any
certificates representing such membership interests in the Pledged Subsidiaries
(such membership interests being identified on Schedule I attached hereto or on
any Schedule I attached to any applicable Pledge Supplement or Pledge
Amendment), all of the right, title and interest of the Pledgor in, to and under
its respective percentage interest, shares or units as a member and all
investment property in respect of such membership interests, including, without
limitation, Pledgor’s interest in (or allocation of) the profits, losses,
income, gains, deductions, credits or similar items of such Pledged Subsidiaries
and the right to receive distributions of such Pledged Subsidiary’s cash, other
property, assets, and all options and warrants for the purchase of membership
interests, whether now existing or hereafter arising, whether arising under the
terms of the certificates of formation, the limited liability company agreements
or any of the other organizational documents (such documents hereinafter
collectively referred to as the “Operating Agreements”) of such Pledged
Subsidiaries, or at law or in equity, or otherwise and any and all of the
proceeds thereof (all of said membership interests, certificates, and warrants
being hereinafter collectively referred to as the “Pledged Membership
Interests”) herewith delivered, if applicable, to the Collateral Agent indorsed
in blank or accompanied by appropriate instruments of transfer duly executed in
blank, and all distributions, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed in
respect of, or in exchange for, any or all of the Pledged Membership Interests;

         (ii) Any additional membership interests in the Pledged Subsidiaries
described in Section 2(b)(i) above from time to time acquired by the Pledgor in
any manner, and any certificates, which, if applicable, shall be delivered to
the Collateral Agent indorsed in blank or accompanied by appropriate instruments
of transfer duly executed in blank, representing such additional membership
interests or any additional percentage interests, shares, units, options or
warrants of membership interests in Pledged Subsidiaries (any such additional
interests shall constitute part of the Pledged Membership Interests, and the
Collateral Agent is irrevocably authorized to unilaterally amend Schedule I
hereto or any Schedule I to any applicable Pledge Supplement or Pledge Amendment
from time to time to reflect such additional interests), and all options,
warrants, distributions, investment property, cash, instruments and other rights
and options from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such interests, and the Pledgor
shall promptly thereafter deliver to the Collateral Agent a certificate duly
executed by the Pledgor describing such percentage interests, certificates,
units, options or warrants and certifying that the same have been duly pledged
hereunder;

     (c) (i) All of the partnership interests of the Pledgor in and to the
Pledged Subsidiaries listed on Schedule I which are partnerships now or at any
time or times hereafter owned directly by the Pledgor (such partnership
interests being identified on Schedule I attached hereto to or on Schedule I to
any applicable Pledge Supplement or Pledge Amendment), the property (and
interests in property) that is owned by such Pledged Subsidiaries, all of the
Pledgor’s rights, if any, to participate in the management of such Pledged
Subsidiaries, all rights,

19

--------------------------------------------------------------------------------

privileges, authority and powers of the Pledgor as owner or holder of its
partnership interests in such Pledged Subsidiaries, including, but not limited
to, all contract rights related thereto, all rights, privileges, authority and
powers relating to the economic interests of the Pledgor as owner or holder of
its partnership interests in such Pledged Subsidiaries, including, without
limitation, all contract rights related thereto, all options and warrants of the
Pledgor for the purchase of any partnership interests in such Pledged
Subsidiaries, all documents and certificates representing or evidencing the
Pledgor’s partnership interests in such Pledged Subsidiaries, all of the
Pledgor’s interest in and to the profits and losses of such Pledged Subsidiaries
and the Pledgor’s right as a partner of such Pledged Subsidiaries to receive
distributions of such Pledged Subsidiaries’ assets, upon complete or partial
liquidation or otherwise, all of the Pledgor’s right, title and interest to
receive payments of principal and interest on any loans and/or other extensions
of credit made by the Pledgor or its Affiliates to such Pledged Subsidiaries,
all distributions, cash, instruments, investment property and other property
from time to time received, receivable or otherwise distributed in respect of,
or in exchange for, the Pledgor’s partnership interests in such Pledged
Subsidiaries, and any other right, title, interest, privilege, authority and
power of the Pledgor in or relating to such Pledged Subsidiaries, all whether
now existing or hereafter arising, and whether arising under any partnership
agreements of such Pledged Subsidiaries (as the same may be amended, modified or
restated from time to time, the “Partnership Agreements”) or otherwise, or at
law or in equity and all books and records of the Pledgor pertaining to any of
the foregoing (all of the foregoing being referred to collectively as the
“Pledged Partnership Interests”);

         (ii) Any additional partnership interests in the Pledged Subsidiaries
described in Section 2(c)(i) above from time to time acquired by the Pledgor in
any manner (any such additional interests shall constitute part of the Pledged
Partnership Interests, and the Collateral Agent is irrevocably authorized to
unilaterally amend Schedule I hereto or any Schedule I to any applicable Pledge
Supplement or Pledge Amendment from time to time to reflect such additional
interests), and all options, warrants, distributions, investment property, cash,
instruments and other rights and options from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests, and the Pledgor shall promptly thereafter deliver to the Collateral
Agent a certificate duly executed by the Pledgor describing such percentage
interests, options or warrants and certifying that the same have been duly
pledged hereunder;

     (d) The property and interests in property described in Section 4 below;
and

     (e) All proceeds of the collateral described in subsections (a) through (d)
above.

Notwithstanding the foregoing, the Pledged Collateral with respect to any
Pledged Subsidiary which is an Affected Foreign Subsidiary shall not exceed 65%
of the equity interests of such Pledged Subsidiary.

          SECTION 3. Security for Secured Obligations; Delivery of Pledged
Collateral. The Pledged Collateral secures the prompt payment, performance and
observance of the Secured Obligations. To the extent that any Pledged Collateral
is now or hereafter becomes evidenced by certificates or instruments, all such
certificates and instruments shall promptly be physically delivered to and held
by or on behalf of the Collateral Agent, pursuant hereto, together with
appropriate signed Powers and other endorsements in form and substance
acceptable to the Collateral Agent.

          SECTION 4. Pledged Collateral Adjustments. If, during the term of this
Pledge Agreement:

20

--------------------------------------------------------------------------------

     (a) Any stock dividend, reclassification, readjustment or other change is
declared or made in the capital structure of any of the Pledged Subsidiaries, or
any option included within the Pledged Collateral is exercised, or both, or

     (b) Any subscription warrants or any other rights or options shall be
issued in connection with the Pledged Collateral,

then all new, substituted and additional membership or partnership interests,
certificates, shares, warrants, rights, options, investment property or other
securities, issued by reason of any of the foregoing, shall, if applicable, be
immediately delivered to and held by the Collateral Agent under the terms of
this Pledge Agreement and shall constitute Pledged Collateral hereunder;
provided, however, that nothing contained in this Section 4 shall be deemed to
permit any distribution or stock dividend, issuance of additional membership or
partnership interests or stock, warrants, rights or options, reclassification,
readjustment or other change in the capital structure of any Pledged Subsidiary
which is not expressly permitted by the Loan Documents.

          SECTION 5. Subsequent Changes Affecting Pledged Collateral. Each
Pledgor represents and warrants that it has made its own arrangements for
keeping itself informed of changes or potential changes affecting the Pledged
Collateral (including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, cash distributions or other distributions,
reorganizations or other exchanges, tender offers and voting rights), and each
Pledgor agrees that neither the Collateral Agent nor any of the Holders of
Secured Obligations shall have any obligation to inform the Pledgors of any such
changes or potential changes or to take any action or omit to take any action
with respect thereto. The Collateral Agent may, after the occurrence and during
the continuance of an Event of Default, without notice and at its option,
transfer or register the Pledged Collateral or any part thereof into its or its
nominee’s name with or without any indication that such Pledged Collateral is
subject to the security interest hereunder. In addition, the Collateral Agent
may, after the occurrence and during the continuance of an Event of Default,
exchange certificates or instruments representing or evidencing Pledged Stock,
Pledged Membership Interests or Pledged Partnership Interests for certificates
or instruments of smaller or larger denominations.

          SECTION 6. Representations and Warranties. Each Pledgor represents and
warrants as follows:

     (a) Each Pledgor is the sole legal and beneficial owner of the percentage
of the issued and outstanding common stock, membership interests or partnership
interests, as applicable, of the Pledged Subsidiaries, set forth opposite the
name of such Pledged Subsidiary on Schedule I hereto, free and clear of any Lien
except for the security interest created by this Pledge Agreement;

     (b) As of the date hereof, all of the Pledged Collateral is currently
represented by certificates, and Schedule I sets forth a complete and accurate
list of all the Pledged Collateral, all of which has been delivered to the
Collateral Agent;

     (c) Each Pledgor (i) is either a corporation, limited partnership or other
type of legal entity as described on Schedule II hereto, (ii) is duly organized
and validly existing solely under the laws of its jurisdiction of organization,
as set forth on Schedule II hereto, (iii) is in good standing (if applicable)
under the laws of its jurisdiction of organization, (iv) has its place of
business or chief executive office (if it has more than one place of business)
at the address set forth on Schedule II hereto, (v) has full corporate,
partnership or limited liability company power and authority to enter into this
Pledge Agreement and to perform each and all of its obligations

21

--------------------------------------------------------------------------------

herein and (vi) has ensured that the grant of a first priority security interest
in the Pledged Collateral under this Pledge Agreement shall be enforceable and
recognized in the jurisdiction of organization of each applicable Pledged
Subsidiary; 

     (d) The exact legal name of each Pledgor as it appears in the Pledgors’
organizational documents, as amended, as filed with the Pledgors’ jurisdiction
of organization is set forth on Schedule II hereto, and none of the Pledgors has
conducted business during the last five years under any name other than its
exact legal name as set forth on Schedule II, except for any prior names as
described on Schedule II hereto;

     (e) No financing statement naming any Pledgor as debtor and describing or
purporting to cover all or any portion of the Pledged Collateral, which has not
lapsed or been terminated, has been filed in any jurisdiction except for
financing statements naming the Collateral Agent on behalf of the Holders of
Secured Obligations as secured party; 

     (f) There are no restrictions upon the voting rights associated with, or
upon the transfer of, any of the Pledged Collateral; 

     (g) Each Pledgor has the right to vote, pledge and grant a security
interest in or otherwise transfer such Pledged Collateral free of any Liens,
except for the pledge and security interest granted to the Collateral Agent
hereunder; 

     (h) Each Pledgor owns the Pledged Collateral free and clear of any pledge,
mortgage, hypothecation, lien, charge, encumbrance or any security interest
therein, except for the pledge and security interest granted to the Collateral
Agent hereunder; 

     (i) The pledge of the Pledged Collateral does not violate (1) the articles
or certificates of incorporation, by-laws, operating agreements or partnership
agreements, as applicable, of the Pledged Subsidiaries, or any indenture,
mortgage, loan or credit agreement to which any Pledgor or any of the Pledged
Subsidiaries is a party or by which any of their respective properties or assets
may be bound; or (2) any restriction on such transfer or encumbrance of such
Pledged Collateral; 

     (j) Each Pledgor agrees to execute and deliver to each Pledged Subsidiary
that is a limited liability company or limited partnership a control
acknowledgment (“Control Acknowledgment”) substantially in the form of Exhibit D
hereto. Each Pledgor shall cause such Pledged Subsidiary to acknowledge in
writing its receipt and acceptance thereof. Such Control Acknowledgment shall
instruct such Pledged Subsidiary to follow instructions from the Collateral
Agent without the Pledgors’ further consent; 

     (k) Each Pledgor authorizes the Collateral Agent to file financing
statements pursuant to the UCC as the Collateral Agent may reasonably deem
necessary to perfect the security interest granted hereby; 

     (l) No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required either
(i) for the pledge of the Pledged Collateral pursuant to this Pledge Agreement
or for the execution, delivery or performance of this Pledge Agreement by the
Pledgors (except for the filing of financing statements contemplated pursuant to
Section 6(k) hereof) or (ii) for the exercise by the Collateral Agent of the
voting or other rights provided for in this Pledge Agreement or the remedies in
respect of the Pledged

22

--------------------------------------------------------------------------------

Collateral pursuant to this Pledge Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally); 

     (m) Upon delivery of each of the certificates representing the Pledged
Collateral, or, as applicable, the filing of financing statements pursuant to
Section 6(k) hereof, or upon execution of a control agreement, the pledge of the
Pledged Collateral pursuant to this Pledge Agreement will create a valid and
perfected first priority security interest in the Pledged Collateral, in favor
of the Collateral Agent for the benefit of the Collateral Agent and the Holders
of Secured Obligations, securing the payment and performance of the Secured
Obligations; 

     (n) No Pledgor has (i) registered the Pledged Collateral in the name of any
other Person, (ii) consented to any agreement by any of the Pledged Subsidiaries
in which any such Pledged Subsidiary agrees to act on the instructions of any
other Person, (iii) delivered the Pledged Collateral to any other Person, or
(iv) otherwise granted “control” (as such term is used in Section 8-106 of the
UCC) of the Pledged Collateral to any other Person; 

     (o) The Powers are duly executed and give the Collateral Agent the
authority they purport to confer; and 

     (p) No Pledgor has any obligation to make further capital contributions or
make any other payments to the Pledged Subsidiaries with respect to its interest
therein. 

     SECTION 7. Covenants. 

     (a) Except to the extent expressly permitted by the terms of the Loan
Documents, each Pledgor agrees that it will (i) not change its name or its
current legal structure, and will not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets, (ii) maintain its due organization and good
standing in its jurisdiction of organization, (iii) not change its jurisdiction
of organization, and (iv) not change its mailing address, place of business or
chief executive office (if it has more than one place of business), unless such
Pledgor shall have given the Collateral Agent not less than 30 day’s prior
written notice of such event or occurrence and the Collateral Agent shall have
either (x) determined that such event or occurrence will not adversely affect
the validity, perfection or priority of the Collateral Agent’s security interest
in the Pledged Collateral, or (y) taken such steps (with the cooperation of the
Pledgors to the extent necessary or advisable) as are necessary or advisable to
properly maintain the validity, perfection and priority of the Collateral
Agent’s security interest in such Pledged Collateral; 

     (b) No Pledgor will (i) register the Pledged Collateral in the name of any
Person other than the Collateral Agent, (ii) consent to any agreement between
any Pledged Subsidiary and any Person other than the Collateral Agent in which
Pledged Subsidiary agrees to act on the instructions of any such Person, (iii)
deliver the Pledged Collateral or any related Power or endorsement to any Person
other than the Collateral Agent or (iv) otherwise grant “control” (as such term
is used in Section 8-106 of the UCC) of the Pledged Collateral to any Person
other than the Collateral Agent, provided, however, that each Pledgor shall, at
the reasonable request and direction of the Collateral Agent at any time,
promptly take any or all of such actions as set forth in clause (i) – (iv) above
for the benefit of, and in a manner reasonably acceptable to, the Collateral
Agent;

     (c) Without limiting the provisions of clause (b), each Pledgor will, at
its expense, promptly execute, authorize, acknowledge and deliver all such
instruments, certificates or other

23

--------------------------------------------------------------------------------

documents, and take all such additional actions as the Collateral Agent from
time to time may reasonably request in order to ensure to the Collateral Agent
the benefits of the first priority security interest in and to the Pledged
Collateral intended to be created by this Pledge Agreement, including, without
limitation, (i) the authorization and filing of any necessary UCC financing
statements, (ii) the delivery to the Collateral Agent of any certificates that
may from time to time evidence the Pledged Collateral, (iii) the execution in
blank and delivery of any necessary Powers or other endorsements, and (iv)
taking such action as required in the jurisdiction of organization of the
applicable Pledged Subsidiary in order to ensure the enforceability and
recognition of such first priority security interest in such jurisdiction of
organization, and will cooperate with the Collateral Agent, at such Pledgor’s
expense, in obtaining all necessary approvals and consents, and making all
necessary filings under federal, state, local or foreign law in connection with
such security interests or any sale or transfer of the Pledged Collateral; 

     (d) Each Pledgor has and will defend the title to the Pledged Collateral
and the security interests of the Collateral Agent in the Pledged Collateral
against the claim of any Person and will maintain and preserve such security
interests; 

     (e) Each Pledgor will, upon obtaining ownership of any additional Pledged
Collateral promptly and in any event within five (5) Business Days deliver to
the Collateral Agent a Pledge Amendment, duly executed by such Pledgor, in
substantially the form of Exhibit B hereto (a “Pledge Amendment”) in respect of
any such additional Pledged Collateral, pursuant to which the Pledgor shall
confirm its grant of a security interest in such additional Pledged Collateral
pursuant to Section 1 hereof to the Collateral Agent, such grant being deemed
effective as of the date hereof, regardless of whether such Pledge Amendment is
ever executed pursuant to this paragraph. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Pledge Agreement and to
unilaterally amend Schedule I hereto pursuant to the terms of Section 2 hereof,
and agrees that all Pledged Collateral listed on any Pledge Amendment delivered
to the Collateral Agent, or amended Schedule I, shall for all purposes hereunder
be considered Pledged Collateral (it being understood and agreed that the
failure by any Pledgor or the Collateral Agent to prepare or execute any such
Pledge Amendment shall not prevent the creation or attachment of the Collateral
Agent’s lien and security interest in any such shares which creation and
attachment shall automatically, and be deemed to, occur pursuant to Section 1
hereof);

     (f) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any filing office in any UCC jurisdiction
any financing statements or amendments thereto that (a) describe the Pledged
Collateral and (b) contain any other information required by Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment. Each Pledgor also ratifies its authorization for the Collateral
Agent to have filed any financing statements or amendments thereto if filed
prior to the date hereof; 

     (g) Each Pledgor will (i) deliver to the Collateral Agent immediately upon
execution of this Pledge Agreement, a Pledge Supplement or a Pledge Amendment,
as applicable, the originals of all certificates or other instruments
constituting Pledged Collateral and (ii) hold in trust for the Collateral Agent
upon receipt and immediately thereafter deliver to the Collateral Agent any
certificates or other instruments constituting Pledged Collateral; 

     (h) Each Pledgor will permit the Collateral Agent from time to time to
cause the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
investment property not represented by certificates which are Pledged Collateral
to mark their books and records with the numbers and face amounts

24

--------------------------------------------------------------------------------

of all such uncertificated securities or other types of investment property not
represented by certificates and all rollovers and replacements therefor to
reflect the pledge of such Pledged Collateral granted pursuant to this Pledge
Agreement. Each Pledgor will take any actions necessary to cause (i) the issuers
of uncertificated securities which are Pledged Collateral and (ii) any financial
intermediary which is the holder of any investment property, to cause the
Collateral Agent to have and retain control over such securities or other
investment property. Without limiting the foregoing, each Pledgor will, with
respect to investment property held with a financial intermediary, cause such
financial intermediary to enter into a control agreement with the Collateral
Agent in form and substance satisfactory to the Collateral Agent; 

     (i) Except as otherwise permitted by the terms of the Loan Documents, each
Pledgor will not (i) permit or suffer any issuer of privately held corporate
securities or other ownership interests in a corporation, partnership, joint
venture or limited liability company constituting Pledged Collateral over which
it has voting control to dissolve, liquidate, retire any of its capital stock or
other instruments or securities evidencing ownership, reduce its capital or
merge or consolidate with any other entity, or (ii) vote any of the instruments,
securities or other investment property in favor of any of the foregoing; 

     (j) Each Pledgor will permit any registerable Pledged Collateral to be
registered in the name of the Collateral Agent or its nominee at any time after
the occurrence and continuance of an Event of Default; and 

     (k) Each Pledgor agrees that it will not (i) except as otherwise permitted
by the Loan Documents, sell or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral without the prior written consent of
the Collateral Agent, or (ii) create or permit to exist any Lien upon or with
respect to any of the Pledged Collateral, except for the security interest under
this Pledge Agreement.

          SECTION 8. Voting Rights. During the term of this Pledge Agreement,
and except as provided in this Section 8 below, each Pledgor shall have (i) the
right to exercise or refrain from exercising any and all voting, consent,
managerial, election and other rights, including the right to grant any waiver,
pertaining to the Pledged Stock, Pledged Membership Interests or Pledged
Partnership Interests on all governing questions in a manner not inconsistent
with the terms of this Pledge Agreement or any Loan Documents and (ii) the right
to be a member or a partner of all the Pledged Subsidiaries which are limited
liability companies or partnerships, respectively. After the occurrence and
during the continuance of an Event of Default, the Collateral Agent or the
Collateral Agent’s nominee may, at the Collateral Agent’s or such nominee’s
option and following written notice from the Collateral Agent to the Pledgors,
(i) exercise all voting powers pertaining to the Pledged Collateral, including
the right to take action by shareholder consent and (ii) become a member or
partner of each and all of the Pledged Subsidiaries which are limited liability
companies or partnerships, respectively, and as such (x) exercise, or direct the
applicable Pledgor as to the exercise of all voting, consent, managerial,
election and other membership rights to the applicable Pledged Collateral and
(y) exercise, or direct any Pledgor as to the exercise of any and all rights of
conversion, exchange, subscription or any other rights, privileges or options
pertaining to the applicable Pledged Collateral, as if the Collateral Agent were
the absolute owner thereof, all without liability except to account for property
actually received by it, but the Collateral Agent shall have no duty to exercise
any of the aforesaid rights, privileges or options and shall not be responsible
for any failure so to do or delay in so doing. Such authorization shall
constitute an irrevocable voting proxy from such Pledgor to the Collateral Agent
or, at the Collateral Agent’s option, to the Collateral Agent’s nominee. After
an Event of Default is cured or waived, such Pledgor will have the right to
exercise the voting and rights, powers, privileges and options that it would
otherwise be entitled

25

--------------------------------------------------------------------------------

to exercise pursuant to the terms of the Pledge Agreement prior to the
occurrence of any such Event of Default.

          SECTION 9. Dividends and Other Distributions. (a) So long as no Event
of Default has occurred and is continuing:

     (i) Each Pledgor shall be entitled to receive and retain any and all
dividends, cash distributions and interest paid in respect of the Pledged
Collateral to the extent such distributions are not prohibited by the Loan
Documents, provided, however, that any and all (A) distributions, dividends and
interest paid or payable other than in cash with respect to, and instruments and
other property received, receivable or otherwise distributed with respect to, or
in exchange for, any of the Pledged Collateral, (B) dividends and other
distributions paid or payable in cash with respect to any of the Pledged
Collateral on account of a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(C) cash paid, payable or otherwise distributed with respect to principal of, or
in redemption of, or in exchange for, any of the Pledged Collateral, shall be
Pledged Collateral, and shall be forthwith delivered to the Collateral Agent to
hold, for the benefit of the Collateral Agent and the Holders of Secured
Obligations, as Pledged Collateral and shall, if received by a Pledgor, be
received in trust for the Collateral Agent, for the benefit of the Collateral
Agent and the Holders of Secured Obligations, be segregated from the other
property or funds of such Pledgor, and be delivered immediately to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsement); and 

     (ii) The Collateral Agent shall execute and deliver (or cause to be
executed and delivered) to each Pledgor all such proxies and other instruments
as such Pledgor may reasonably request for the purpose of enabling such Pledgor
to receive the dividends or interest payments which it is authorized to receive
and retain pursuant to clause (i) above.

(b) After the occurrence and during the continuance of an Event of Default: 

     (i) All rights of the Pledgors to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to Section 9(a)(i) hereof shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, for the benefit of the
Collateral Agent and the Holders of Secured Obligations, which shall thereupon
have the sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and 

     (ii) All dividends, distributions and interest payments which are received
by any Pledgor contrary to the provisions of clause (i) of this Section 9(b)
shall be received in trust for the Collateral Agent, for the benefit of the
Collateral Agent and the Holders of Secured Obligations, shall be segregated
from other funds of such Pledgor and shall be paid over immediately to the
Collateral Agent as Pledged Collateral in the same form as so received (with any
necessary endorsements).

The Pledgors will reimburse the Collateral Agent and/or the Holders of Secured
Obligations for all expenses incurred by the Collateral Agent and/or the Holders
of Secured Obligations, including, without limitation, reasonable attorneys’ and
accountants’ fees and expenses in connection with the foregoing.

          SECTION 10. Remedies. (a) The Collateral Agent shall have, in addition
to any other rights given under this Pledge Agreement or by law, all of the
rights and remedies with respect to the Pledged Collateral of a secured party
under the UCC. After the occurrence and during the continuance of

26

--------------------------------------------------------------------------------

an Event of Default, the Collateral Agent (personally or through an agent) is
hereby authorized and empowered to transfer and register in its name or in the
name of its nominee the whole or any part of the Pledged Collateral, to exercise
all voting rights with respect thereto, to collect and receive all cash
dividends or distributions and other distributions made thereon, and to
otherwise act with respect to the Pledged Collateral as though the Collateral
Agent were the outright owner thereof (in the case of a limited liability
company, the sole member and manager thereof and, in the case of a partnership,
a partner thereof), each Pledgor hereby irrevocably constituting and appointing
the Collateral Agent as the proxy and attorney-in-fact of such Pledgor, with
full power of substitution to do so; provided, however, that the Collateral
Agent shall have no duty to exercise any such right or to preserve the same and
shall not be liable for any failure to do so or for any delay in doing so;
provided, further, however, that the Collateral Agent agrees to exercise such
proxy and powers only so long as an Event of Default shall have occurred and is
continuing and following written notice thereof. In addition, after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have such powers of sale and other powers as may be conferred by
applicable law and regulatory requirements. With respect to the Pledged
Collateral or any part thereof which shall then be in or shall thereafter come
into the possession or custody of the Collateral Agent or which the Collateral
Agent shall otherwise have the ability to transfer under applicable law, the
Collateral Agent may, in its sole discretion, without notice except as specified
below, after the occurrence and during the continuance of an Event of Default,
sell or cause the same to be sold at any exchange, broker’s board or at public
or private sale, in one or more sales or lots, at such price as the Collateral
Agent may deem best, for cash or on credit or for future delivery, without
assumption of any credit risk, and the purchaser of any or all of the Pledged
Collateral so sold shall thereafter own the same, absolutely free from any
claim, encumbrance or right of any kind whatsoever. The Collateral Agent and
each of the Holders of Secured Obligations may, in its own name, or in the name
of a designee or nominee, buy the Pledged Collateral at any public sale and, if
permitted by applicable law, buy the Pledged Collateral at any private sale. The
Pledgors jointly and severally agree to pay to the Collateral Agent all
reasonable expenses (including, without limitation, court costs and reasonable
attorneys’ and paralegals’ fees and expenses) of, or incidental to, the
enforcement of any of the provisions hereof. The Collateral Agent agrees to
distribute any proceeds of the sale of the Pledged Collateral in accordance with
Section 10(d) and the Pledgor shall remain liable for any deficiency following
the sale of the Pledged Collateral.

     (b) Unless any of the Pledged Collateral threatens to decline speedily in
value or is or becomes of a type sold on a recognized market, the Collateral
Agent will give the applicable Pledgor reasonable notice of the time and place
of any public sale thereof, or of the time after which any private sale or other
intended disposition is to be made. Any sale of the Pledged Collateral conducted
in conformity with reasonable commercial practices of Lenders, commercial
finance companies, insurance companies or other financial institutions disposing
of property similar to the Pledged Collateral shall be deemed to be commercially
reasonable. Notwithstanding any provision to the contrary contained herein, each
Pledgor agrees that any requirements of reasonable notice shall be met if such
notice is received by such Pledgor as provided in Section 21 below at least ten
(10) days before the time of the sale or disposition; provided, however, that
the Collateral Agent may give any shorter notice that is commercially reasonable
under the circumstances. Any other requirement of notice, demand or
advertisement for sale is waived, to the extent permitted by law.

     (c) In view of the fact that federal and state securities laws may impose
certain restrictions on the method by which a sale of the Pledged Collateral may
be effected after an Event of Default, each Pledgor agrees that after the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may, from time to time, attempt to sell all or any part of the Pledged
Collateral by means of a private placement restricting the bidders and
prospective purchasers to those who are qualified and will represent and agree
that they are purchasing for investment only and not for distribution. In so
doing, the Collateral Agent may solicit offers to buy the Pledged Collateral, or
any part of it, from a limited number

27

--------------------------------------------------------------------------------

of investors deemed by the Collateral Agent, in its reasonable judgment, to be
financially responsible parties who might be interested in purchasing the
Pledged Collateral. If the Collateral Agent solicits such offers from not less
than four (4) such investors, then the acceptance by the Collateral Agent of the
highest offer obtained therefrom shall be deemed to be a commercially reasonable
method of disposing of such Pledged Collateral; provided, however, that this
Section does not impose a requirement that the Collateral Agent solicit offers
from four or more investors in order for the sale to be commercially reasonable.

     (d) All proceeds of the sale of the Pledged Collateral received by the
Collateral Agent hereunder shall be applied by the Collateral Agent to payment
of the Secured Obligations pursuant to the terms of the Intercreditor Agreement.

          SECTION 11. Collateral Agent Appointed Attorney-in-Fact. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, coupled with an
interest, with full authority, in the name of such Pledgor or otherwise, from
time to time in the Collateral Agent’s sole discretion, to take any action and
to execute any instrument which the Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, endorse and collect all instruments made payable
to such Pledgor representing any dividend, distribution, interest payment or
other distribution in respect of the Pledged Collateral or any part thereof and
to give full discharge for the same and to arrange for the transfer of all or
any part of the Pledged Collateral on the books of the Pledged Subsidiaries to
the name of the Collateral Agent or the Collateral Agent’s nominee.

          SECTION 12. Waivers. (i) Each Pledgor waives presentment and demand
for payment of any of the Secured Obligations, protest and notice of dishonor or
default with respect to any of the Secured Obligations and all other notices to
which such Pledgor might otherwise be entitled except as otherwise expressly
provided herein or in the applicable Loan Document.

          (ii) Each Pledgor understands and agrees that its obligations and
liabilities under this Pledge Agreement shall remain in full force and effect,
notwithstanding foreclosure of any property securing all or any part of the
Secured Obligations by trustee sale or any other reason impairing the right of
any Pledgor, the Collateral Agent or any of the Holders of Secured Obligations
to proceed against any Pledged Subsidiary, any other guarantor or any Pledged
Subsidiary or such guarantor’s property. Each Pledgor agrees that all of its
obligations under this Pledge Agreement shall remain in full force and effect
without defense, offset or counterclaim of any kind, notwithstanding that such
Pledgor’s rights against any Pledged Subsidiary may be impaired, destroyed or
otherwise affected by reason of any action or inaction on the part of the
Collateral Agent or any Holder of Secured Obligations.

          (iii) Each Pledgor hereby expressly waives the benefits of any law in
any jurisdiction purporting to allow a guarantor or pledgor to revoke a
continuing guaranty or pledge with respect to any transactions occurring after
the date of the guaranty or pledge.

          SECTION 13. Term. This Pledge Agreement shall remain in full force and
effect until the Secured Obligations (other than contingent indemnity
obligations) shall have been indefeasibly and fully paid in cash and any
commitments to extend credit under the Loan Documents shall have terminated.
Upon the termination of this Pledge Agreement as provided above (other than as a
result of the sale of the Pledged Collateral), the Collateral Agent will release
the security interest created hereunder and, if it then has possession of the
Pledged Stock, will deliver the Pledged Stock and the Powers to the applicable
Pledgor.

          SECTION 14. Successors and Assigns. This Pledge Agreement shall be
binding upon and inure to the benefit of each Pledgor, the Collateral Agent, for
the benefit of itself and the Holders of

28

--------------------------------------------------------------------------------

Secured Obligations, and their respective successors and assigns. Each Pledgor’s
successors and assigns shall include, without limitation, a receiver, trustee or
debtor-in-possession of or for such Pledgor.

          SECTION 15. GOVERNING LAW. THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

          SECTION 16. Consent to Jurisdiction; Waiver of Jury Trial.

          (A) Each Pledgor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Pledge Agreement, or for recognition or enforcement of any judgment, and each
Pledgor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
State or, to the extent permitted by law, in such Federal court. Each Pledgor
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Pledge Agreement shall
affect any right that the Collateral Agent may otherwise have to bring any
action or proceeding relating to this Pledge Agreement against any Pledgor or
its properties in the courts of any jurisdiction.

          (B) Each Pledgor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Pledge Agreement in any court referred to in
paragraph (a) of this Section. Each Pledgor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

          (C) Each party to this Pledge Agreement irrevocably consents to
service of process in the manner provided for notices in Section 21 of this
Pledge Agreement, and each of the Pledgors hereby appoints the Company as its
agent for service of process. Nothing in this Pledge Agreement will affect the
right of any party to this Pledge Agreement to serve process in any other manner
permitted by law.

          (D) Each Pledgor hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of this Pledge Agreement (whether based on
contract, tort or any other theory). Each Pledgor (i) certifies that no
representative, agent or attorney of any other Pledgor has represented,
expressly or otherwise, that such other Pledgor would not, in the event of
litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other pledgors have been induced to enter into this Pledge Agreement by,
among other things, the mutual waivers and certifications in this Section.

          SECTION 17. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Pledge Agreement.
In the event an ambiguity or question of intent or interpretation arises, this
Pledge Agreement shall be construed as if drafted jointly by the parties hereto
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Pledge Agreement.

          SECTION 18. Severability. Whenever possible, each provision of this
Pledge Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but, if any provision of this Pledge Agreement shall
be held to be prohibited or invalid under applicable law,

29

--------------------------------------------------------------------------------

such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Pledge Agreement.

          SECTION 19. Further Assurances. Each Pledgor agrees that it will
cooperate with the Collateral Agent and will execute and deliver, or cause to be
executed and delivered, all such other stock powers, proxies, instruments and
documents, and will take all such other actions, including, without limitation,
the execution and filing of financing statements (and each Pledgor hereby
authorizes the Collateral Agent to file any such financing statements), as the
Collateral Agent may reasonably deem necessary from time to time in order to
carry out the provisions and purposes of this Pledge Agreement.

          SECTION 20. The Collateral Agent’s Duty of Care. The Collateral Agent
shall not be liable for any acts, omissions, errors of judgment or mistakes of
fact or law including, without limitation, acts, omissions, errors or mistakes
with respect to the Pledged Collateral, except for those arising out of or in
connection with the Collateral Agent’s (i) gross negligence or willful
misconduct, or (ii) failure to use reasonable care with respect to the safe
custody of the Pledged Collateral in the Collateral Agent’s possession. Without
limiting the generality of the foregoing, the Collateral Agent shall be under no
obligation to take any steps necessary to preserve rights in the Pledged
Collateral against any other parties but may do so at its option. All expenses
incurred in connection therewith shall be for the sole account of the Pledgors,
and shall constitute part of the Secured Obligations secured hereby.

          SECTION 21. Notices. All notices and other communications provided for
hereunder shall be delivered in the manner set forth in Section 9.01 of the
Credit Agreement.

          SECTION 22. Amendments, Waivers and Consents. No amendment or waiver
of any provision of this Pledge Agreement nor consent to any departure by the
Pledgor herefrom, shall in any event be effective unless the same shall be in
writing and signed by the Collateral Agent, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

          SECTION 23. Section Headings. The section headings herein are for
convenience of reference only, and shall not affect in any way the
interpretation of any of the provisions hereof.

          SECTION 24. Execution in Counterparts. This Pledge Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall together constitute one and the same agreement. Facsimile
transmission of the signature of any party hereto shall be effective as an
original signature.

          SECTION 25. Merger. This Pledge Agreement and the other Loan Documents
embody the final and entire agreement and understanding among the Pledgors, the
Collateral Agent and the Holders of Secured Obligations and supersede all prior
agreements and understandings among the Pledgors, the Collateral Agent and the
Holders of Secured Obligations relating to the subject matter thereof. This
Pledge Agreement and the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties hereto.

          SECTION 26. Additional Pledgors. Pursuant to the Credit Agreement, the
Company may be required to, and/or to cause certain Subsidiaries to, execute and
deliver to the Collateral Agent (i) in the case of a Subsidiary that is not a
Pledgor at such time, a Pledge Supplement in the form of Exhibit A hereto and
(ii) in the case of the Company or a Subsidiary that is a Pledgor at such time,
a Pledge Amendment in the form of Exhibit B hereto, together with such
supporting documentation required pursuant to the Credit Agreement as the
Collateral Agent may reasonably request, in order to create a

30

--------------------------------------------------------------------------------

perfected, first priority security interest in the equity interests in certain
Subsidiaries. The execution and delivery of such instrument shall not require
the consent of any Pledgor hereunder. The rights and obligations of each Pledgor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Pledgor as a party to this Pledge Agreement.

The remainder of this page is intentionally blank.

 

31

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Pledgors and the Collateral Agent have executed
this Pledge Agreement as of the date set forth above.

PHOTRONICS, INC.      By:     Name:  Title:    [OTHER PLEDGORS TO COME]      By:
    Name:  Title:      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,  as Collateral
Agent       By:     Name:  Title: 


 

 

Signature Page to
Pledge Agreement

--------------------------------------------------------------------------------

ACKNOWLEDGMENT

          Each of the undersigned hereby acknowledges receipt of a copy of the
foregoing Pledge Agreement, agrees promptly to note on its books the security
interests granted under such Pledge Agreement, agrees that after the occurrence
and during the continuance of an Event of Default it will comply with
instructions originated by the Collateral Agent without further consent by any
Pledgor and waives any rights or requirement at any time hereafter to receive a
copy of such Pledge Agreement in connection with the registration of any Pledged
Collateral in the name of the Collateral Agent or its nominee or the exercise of
voting rights by the Collateral Agent or its nominee.

[__________________]             [__________________]      By:      By:         
      Name:        Name:        Title:        Title:      [__________________] 
[__________________]      By:      By:            Name:        Name:       
Title:        Title:      [__________________]  [__________________]      By:   
  By:            Name:        Name:        Title:        Title: 


 

Acknowledgment to
Pledge Agreement

--------------------------------------------------------------------------------

SCHEDULE I
to
PLEDGE AGREEMENT
 

PLEDGED SUBSIDIARIES

Pledged Capital Stock   Pledgor    Record Holder    Pledged Subsidiary  Cert.
No. No. of
Shares % of
Interests
held by
Pledgor % of Total
Outstanding 
Interests                                                                      
                                                                               
                                             


Pledged Membership Interests           Percentage of Membership Interest
Pledgor  Pledged Subsidiary    owned by the Pledgor      Pledged Partnership
Interests         Percentage of Partnership Interest Pledgor   Pledged
Subsidiary  owned by the Pledgor 


--------------------------------------------------------------------------------

SCHEDULE II
to
PLEDGE AGREEMENT

TYPES OF ENTITY, JURISDICTION OF ORGANIZATION, CHIEF EXECUTIVE OFFICE LOCATION  
          Jurisdiction of   Mailing Address of  Chief  Pledgor  Type of Entity 
Organization Executive Office 

 
 
 
 



PRIOR NAMES OF PLEDGORS    DURING LAST FIVE YEARS      Pledgor    Prior Name   
Date of Name Change 


--------------------------------------------------------------------------------

EXHIBIT A
to
PLEDGE AGREEMENT

FORM OF PLEDGE SUPPLEMENT

          SUPPLEMENT NO. ___ dated as of ___________ ____, 20___ to the PLEDGE
AGREEMENT dated as of [__________], 2007 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
among PHOTRONICS, INC., a Connecticut corporation (the “Company”) and certain
subsidiaries of the Company from time to time signatories thereto (the Company
and each of the Subsidiaries being referred to herein individually, as a
“Pledgor”, and collectively, as the “Pledgors”) and JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as contractual representative for the Holders of Secured
Obligations (in such capacity, the “Collateral Agent”).

          Reference is made to the Credit Agreement dated as of June 6, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, certain Subsidiaries of the Company from
time to time party thereto as borrowers (together with the Company, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders (collectively, the “Lenders”) and the Collateral Agent.

          Capitalized terms used but not defined herein shall have the
respective meanings given to such terms in the Pledge Agreement, the Credit
Agreement.

          The undersigned Subsidiary of the Company (the “New Pledgor”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Pledgor under the Pledge Agreement in consideration for
Loans and Letters of Credit previously made to, or issued for the account of,
the Borrowers.

          Accordingly, Collateral Agent and the New Pledgor agree as follows:

          SECTION 1. In accordance with Section 26 of the Pledge Agreement, the
New Pledgor by its signature below becomes a Pledgor under the Pledge Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof except for
representations and warranties which by their express terms refer to a specific
date. In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations, does hereby create
and grant to Collateral Agent, its successors and assigns, a security interest
in and Lien on all of the New Pledgor’s right, title and interest in and to the
Pledged Collateral (as defined in the Pledge Agreement) of the New Pledgor. Each
reference to a “Pledgor” or the “Pledgors” in the Pledge Agreement shall be
deemed to include the New Pledgor. The Pledge Agreement is hereby incorporated
herein by reference.

          SECTION 2. The New Pledgor represents and warrants to Collateral Agent
that this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting secured parties’ rights
generally.

--------------------------------------------------------------------------------

          SECTION 3. This Supplement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Supplement shall become effective when
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Pledgor and Collateral Agent.
Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

          SECTION 4. The New Pledgor hereby represents and warrants that set
forth on Schedule I attached hereto is a true and correct schedule with respect
to all its Pledged Collateral.

          SECTION 5. Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect.

          SECTION 6. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Supplement which are valid.

          SECTION 7. All communications and notices hereunder shall be in
writing and given as provided in the Pledge Agreement. All communications and
notices hereunder to the New Pledgor shall be given to it at the address set
forth under its signature below.

          SECTION 8. The New Pledgor agrees to reimburse Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
Collateral Agent.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the New Pledgor and Collateral Agent have duly
executed this Supplement to the Pledge Agreement as of the day and year first
above written.

[NEW PLEDGOR]    By:                Name:            Title:             
Address:                    Attention:                Telecopier: (___)
___-____      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,  as Collateral Agent   
By:                  Name:            Title: 


--------------------------------------------------------------------------------

     Schedule I to
Supplement No. __
to the Pledge Agreement

Pledged Capital Stock         Certificate  Number of  Pledgor  Record Holder 
Pledged Subsidiary  Number  Shares  %      Pledged Membership Interests        
       Percentage of Membership  Pledgor    Pledged Subsidiary         Interest
owned by the Pledgor      Pledged Partnership Interests              
 Percentage of Partnership Interest  Pledgor    Pledged Subsidiary         owned
by the Pledgor 


--------------------------------------------------------------------------------

EXHIBIT B
to
PLEDGE AGREEMENT

FORM OF PLEDGE AMENDMENT

          Reference is hereby made to the Pledge Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”) dated as of [__________], 2007, by and between Photronics,
Inc., a Connecticut corporation [(the “Pledgor”)], and certain of its
Subsidiaries [including the undersigned (the “Pledgor”)] and JPMorgan Chase
Bank, National Association, as contractual representative for the Holders of
Secured Obligations (in such capacity, the “Collateral Agent”), whereby the
Pledgor has pledged certain capital stock, membership interests and partnership
interests, as applicable, of certain of its Subsidiaries as collateral to the
Collateral Agent, for the ratable benefit of the Holders of Secured Obligations,
as more fully described in the Pledge Agreement. This Amendment is a “Pledge
Amendment” as defined in the Pledge Agreement and is, together with the
acknowledgments, certificates, and Powers delivered herewith, subject in all
respects to the terms and provisions of the Pledge Agreement. Capitalized terms
used herein and not defined herein shall have the meanings given to them in the
Pledge Agreement.

          By its execution below, the Pledgor hereby agrees that (i) the
[capital stock of the corporation(s)] [membership interests of the limited
liability company(s)] [partnership interests of the partnership(s)] listed on
Schedule I hereto shall be pledged to the Collateral Agent as additional
collateral pursuant to Section 1[(a)(b)(c)](ii) of the Pledge Agreement, (ii)
such property shall be considered [Pledged Stock] [Pledged Membership Interests]
[Pledged Partnership Interests] under the Pledge Agreement and be a part of the
Pledged Collateral pursuant to Section 1 of the Pledge Agreement, and (iii) each
such [corporation] [limited liability company] [partnership] listed on Schedule
I hereto shall be considered a Pledged Subsidiary for purposes of the Pledge
Agreement.

          By its execution below, the Pledgor represents and warrants that it
has full power and authority to execute this Pledge Amendment and that the
representations and warranties contained in Section 6 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the additional [Pledged Stock] [Pledged Membership
Interests] [Pledged Partnership Interests] relating hereto. The Pledge
Agreement, as amended and modified hereby, remains in full force and effect and
is hereby ratified and confirmed.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge
Amendment to the Pledge Agreement as of this ____ day of ____________, ______.

[PLEDGOR]      By:      Name:  Title: 


--------------------------------------------------------------------------------

Schedule I
to
Pledge Amendment

Pledged Capital Stock         Certificate  Number of    Pledgor  Record Holder 
Pledged Subsidiary  Number  Shares  %      Pledged Membership Interests        
       Percentage of Membership  Pledgor    Pledged Subsidiary         Interest
owned by the Pledgor      Pledged Partnership Interests        
       Percentage of Partnership Interest  Pledgor    Pledged Subsidiary 
       owned by the Pledgor 


--------------------------------------------------------------------------------

ACKNOWLEDGMENT
TO
PLEDGE AMENDMENT

          The undersigned hereby acknowledges receipt of a copy of the foregoing
Pledge Amendment together with a copy of the Pledge Agreement, agrees promptly
to note on its books the security interests granted under such Pledge Agreement,
agrees that after the occurrence and during the continuance of an Event of
Default it will comply with instructions originated by the Collateral Agent
without further consent by the Pledgor and waives any rights or requirement at
any time hereafter to receive a copy of such Pledge Agreement in connection with
the registration of any Pledged Collateral in the name of the Collateral Agent
or its nominee or the exercise of voting rights by the Collateral Agent or its
nominee.

  [NAME[S] OF ADDITIONAL  PLEDGED SUBSIDIARY[IES]]    By:        Name:       
Title:       


--------------------------------------------------------------------------------

EXHIBIT C
to
PLEDGE AGREEMENT

FORM OF STOCK POWER

          FOR VALUE RECEIVED, the undersigned does hereby sell, assign and
transfer to ____________________________________ _________ Shares of Common
Stock of _______________________, a _______________ corporation, represented by
Certificate No. ____ (the “Stock”), standing in the name of the undersigned on
the books of said corporation and does hereby irrevocably constitute and appoint
___________________________________ as the undersigned’s true and lawful
attorney, for it and in its name and stead, to sell, assign and transfer all or
any of the Stock, and for that purpose to make and execute all necessary acts of
assignment and transfer thereof; and to substitute one or more persons with like
full power, hereby ratifying and confirming all that said attorney or substitute
or substitutes shall lawfully do by virtue hereof.

Dated:              [PLEDGOR]        By:        Name:    Title: 


--------------------------------------------------------------------------------

EXHIBIT D
to
PLEDGE AGREEMENT

Form of Control Acknowledgment

CONTROL ACKNOWLEDGMENT

PLEDGED SUBSIDIARY:  [MEMBERSHIP][PARTNERSHIP] INTEREST    OWNER:      [Name of
Pledged Subsidiary]  [Name of Pledgor]   


          Reference is hereby made to that certain Pledge Agreement dated as of
[_________], 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) between
Photronics, Inc., a Connecticut corporation, and certain of its Subsidiaries
(collectively, the “Pledgor”), a [member][partner] of [Name of Pledged
Subsidiary], a [__________] limited [liability company][partnership] (a “Pledged
Subsidiary”) and JPMorgan Chase Bank, National Association, as contractual
representative for the Holders of Secured Obligations (in such capacity, the
“Collateral Agent”). Capitalized terms used herein and not defined herein shall
have the meanings ascribed thereto in the Pledge Agreement.

          Pledged Subsidiary is hereby instructed by the Pledgor that all of the
Pledgor’s right, title and interest in and to all of the Pledgor’s rights in
connection with any [membership][partnership] interests in Pledged Subsidiary
now and hereafter owned by the Pledgor are subject to a pledge and security
interest in favor of Collateral Agent. Pledgor hereby instructs the Pledged
Subsidiary to act upon any instruction delivered to it by the Collateral Agent
with respect to the Pledged Collateral without seeking further instruction from
the Pledgor, and, by its execution hereof, the Pledged Subsidiary agrees to do
so.

          Pledged Subsidiary, by its written acknowledgement and acceptance
hereof, hereby acknowledges receipt of a copy of the aforementioned Pledge
Agreement and agrees promptly to note on its books the security interest granted
under such Pledge Agreement. Each Pledged Subsidiary also waives any rights or
requirements at any time hereafter to receive a copy of such Pledge Agreement in
connection with the registration of any Pledged Collateral in the name of the
Collateral Agent or its nominee or the exercise of voting rights by the
Collateral Agent or its nominee.

The remainder of this page is intentionally blank.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment
to be duly signed and delivered by its officer duly authorized as of this ___
day of __________, 20___.

[PLEDGOR]      By:      Name:  Title: 


Acknowledged and accepted this
____ day of ____________, 20___

[PLEDGED SUBSIDIARY]


By:      Name:  Title: 


--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF]

INTERCREDITOR AGREEMENT

          This INTERCREDITOR AGREEMENT, dated as of [__________], 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), is entered into by and among JPMorgan Chase Bank,
National Association (“JPMorgan”), in its capacity as administrative agent (the
“U.S. Agent”) for the “Lenders” under the U.S. Agreement (as defined below)
(such Lenders, the “U.S. Banks”), JPMorgan Chase Bank, N.A., Shanghai Branch in
its capacity as administrative agent (the “Chinese Agent”) for the “Lenders”
under the Chinese Loan Documents (as defined below, the “Chinese Lenders”; the
U.S. Banks, the Chinese Lenders, the U.S. Agent and the Chinese Agent, together
with their respective successors and assigns, are herein sometimes collectively
called the “Lenders” and individually called a “Lender”), and JPMorgan, in its
capacity as contractual representative for the Lenders hereunder (the
“Collateral Agent”). Capitalized terms used herein but not defined herein shall
have the meanings set forth in the “U.S. Agreement” or the “Chinese Agreement”
(each as defined below), as the context may require.

RECITALS:

          WHEREAS, Photronics, Inc. (herein called the “Company”), certain
Subsidiaries of the Company from time to time party thereto as borrowers
(collectively with the Company, the “U.S. Borrowers”), the U.S. Banks, and the
U.S. Agent entered into that certain Credit Agreement dated as of June 6, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “U.S. Agreement”), pursuant to which, among other things, the
U.S. Banks have agreed to make certain advances to the Company and certain of
its Subsidiaries (the “U.S. Loans”) and to issue letters of credit for the
account of the Company (the “Letters of Credit”);

          WHEREAS, Photronics Imaging Technologies (Shanghai) Co., Ltd. (the
“Chinese Borrower”; collectively with the U.S. Borrowers, the “Borrowers”), the
Chinese Lenders, and the Chinese Agent entered into that certain Amended and
Restated Agreement dated as of [_________], 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Chinese
Agreement”; and together with the U.S. Loan Documents and the Chinese Loan
Documents, the “Lender Documents”), pursuant to which, among other things, the
Chinese Lenders have agreed to make certain advances to the Chinese Borrower
(the “Chinese Loans”) and the obligations in respect of which have been
guaranteed by the Company pursuant to the Chinese Credit Facility Guarantee;

          WHEREAS, pursuant to the terms of the Collateral Documents, each of
the Company and certain of its Subsidiaries (the “Guarantors”) that have
guaranteed the repayment of all amounts due and payable under the Lender
Documents, may from time to time grant a security interest in certain of its
assets to the Collateral Agent; and

          WHEREAS, the Lenders desire to agree to the relative priority of the
application of payments received pursuant to the terms of the Collateral
Documents with respect to the Obligations (as defined below), and certain other
rights and interests;

          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the U.S. Agent, the Chinese Agent and the
Collateral Agent hereby agree as follows:

--------------------------------------------------------------------------------

          1. Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

          “Actionable Default” means, under the U.S. Loan Documents or the
Chinese Loan Documents, (a) a Default shall have occurred thereunder as a result
of (i) the nonpayment of amounts owing thereunder, (ii) noncompliance with any
financial covenant (e.g. Section 6.11 of the U.S. Agreement) set forth therein
or (iii) the bankruptcy or insolvency of any Borrower or any of its affiliates,
including, without limitation, the Guarantors, (b) a notice shall have been
delivered to the Company by the U.S. Agent under the U.S. Loan Documents or to
any Borrower by the Chinese Agent under the Chinese Loan Documents indicating
that an Event of Default (as defined therein) has occurred and is continuing and
the Obligations due under any such Agreement are immediately due and payable, to
the extent provided for in the applicable Lender Document, or (c) a default
shall have occurred under any Collateral Document or Guaranty (defined below)
and the U.S. Agent, the Chinese Agent, the Collateral Agent, or any other
Lender, as applicable, shall have caused the amounts owing thereunder to become
immediately due and payable, to the extent provided for in the applicable
Collateral Document or Guaranty.

          “Agent’s Expenses” means all of the fees, costs and expenses of the
Collateral Agent (including, without limitation, the reasonable fees and
disbursements of its counsel) (i) arising in connection with the preparation,
execution, delivery, modification, restatement, amendment or termination of this
Agreement and each Collateral Document, if not previously reimbursed, or the
enforcement (whether in the context of a civil action, adversarial proceeding,
workout or otherwise) of any of the provisions hereof or thereof, or (ii)
incurred or required to be advanced in connection with the sale or other
disposition or the custody, preservation or protection of the Collateral
pursuant to any Collateral Document and the exercise or enforcement of the
Collateral Agent’s rights under this Agreement and in and to the Collateral.

          “Chinese Loan Documents” means the “Chinese Credit Facility Documents”
(as defined in the U.S. Agreement).

          “Collateral” means all property of any Borrower or any Guarantor in
which the Collateral Agent shall have been granted a security interest or lien
under any of the Collateral Documents.

          “Collateral Account” means the collateral account established and
maintained by the Collateral Agent pursuant to Section 8.

          “Collateral Documents” means any and all security agreements, pledge
agreements, financing statements, and other similar instruments executed by any
Borrower or any Guarantor in favor of the Collateral Agent from time to time
pursuant hereto, in each case as such agreements, documents and instruments may
be amended, modified, supplemented and/or restated, and together in each case
with any other agreements, instruments and documents incidental thereto.

          “Default” means (a) any “Event of Default” (as defined in the U.S.
Agreement) or (b) any “Event of Default” (as defined in the Chinese Agreement).

          “Distribution Date” means the second business day in each calendar
week, commencing with the first such business day following receipt by the
Collateral Agent of a Notice of Actionable Default.

          “Guaranty” means any guaranty entered into by a Guarantor in favor of
the U.S. Agent, the Chinese Agent, the Collateral Agent, and/or any Lender
guaranteeing the repayment of the Obligations due and payable under a Lender
Document.

2

--------------------------------------------------------------------------------

          “L/C Interests” means, with respect to any U.S. Bank, such U.S. Bank’s
direct or participation interests in all unpaid reimbursement obligations with
respect to Letters of Credit and such U.S. Bank’s direct obligations or risk
participations with respect to undrawn amounts of all outstanding Letters of
Credit, provided that the undrawn amounts of outstanding Letters of Credit shall
be considered to have been reduced to the extent of any amount on deposit with
the U.S. Agent at any time as provided in Section 9(b) hereof.

          “Notice of Actionable Default” means a written notice to the
Collateral Agent from the U.S. Agent or the Chinese Agent stating that it is a
“Notice of Actionable Default” hereunder and certifying that an Actionable
Default has occurred and is continuing. A Notice of Actionable Default may be
included in a written direction to the Collateral Agent from the Requisite
Lenders pursuant to Section 5.

          “Notice of Default” means a written notice to the Collateral Agent
from the U.S. Agent or the Chinese Agent stating that it is a “Notice of
Default” hereunder and certifying that an Event of Default (as defined in the
U.S. Agreement or the Chinese Agreement) has occurred and is continuing.

          “Obligations” means the “Secured Obligations” as defined in the U.S.
Agreement; provided that the undrawn amounts of any outstanding Letters of
Credit shall be considered to have been reduced to the extent of any amount on
deposit with the U.S. Agent at any time as provided in Section 9(b) hereof.

          “Principal Exposure” means, with respect to any Lender at any time (i)
if such Lender is a U.S. Bank, the aggregate amount of such Lender’s Commitment
under the U.S. U.S. Agreement, or, if the U.S. Banks shall then have terminated
the Commitments, the sum of (x) the outstanding principal amount of such
Lender’s U.S. Loans and (y) the outstanding face and/or principal amount of such
Lender’s L/C Interests at such time, and (ii) if such Lender is a Chinese
Lender, the aggregate amount of such Lender’s Commitment under the Chinese
Agreement, or, if the Chinese Lenders shall have terminated their Commitments,
the outstanding principal amount of such Lender’s Chinese Loans at such time.

          “Pro Rata Share” means, with respect to any Lender at any time, a
fraction (expressed as a percentage), the numerator of which is the amount of
such Lender’s Principal Exposure at such time, and the denominator of which is
the aggregate amount of the Principal Exposure of all of the Lenders at such
time.

          “Requisite Lenders” means, at any time, Lenders whose Pro Rata Shares
exceed fifty percent of the aggregate Pro Rata Shares.

          “U.S. Loan Documents” means the “Loan Documents” (as defined in the
U.S. Agreement).

          2. Appointment; Nature of Relationship. The U.S. Agent, on behalf of
the U.S. Banks, and the Chinese Agent, on behalf of the Chinese Lenders, hereby
designate and appoint JPMorgan as their Collateral Agent under this Agreement
and the Collateral Documents, and each of them hereby irrevocably authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Agreement and the Collateral Documents and to exercise such powers as are set
forth herein or therein, together with such other powers as are incidental
thereto. The Collateral Agent agrees to act as such on the express terms and
conditions contained in this Agreement. Notwithstanding the use of the defined
term “Collateral Agent,” it is expressly understood and agreed that the
Collateral Agent shall not have any

3

--------------------------------------------------------------------------------

fiduciary responsibilities to any Lender by reason of this Agreement and that
the Collateral Agent is merely acting as the representative of the Lenders with
only those duties as are expressly set forth in this Agreement and the
Collateral Documents. In its capacity as the Lenders’ contractual
representative, the Collateral Agent (i) does not assume any fiduciary duties to
any of the Lenders and (ii) is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Agreement
and the Collateral Documents. The U.S. Agent, on behalf of the U.S. Banks, and
the Chinese Agent, on behalf of the Chinese Lenders, agrees to assert no claim
against the Collateral Agent on any agency theory or any other theory of
liability for breach of fiduciary duty, all of which claims each of them hereby
waives.

          3. Powers and Duties. The Collateral Agent shall have and may exercise
such powers under the Collateral Documents as are specifically delegated to the
Collateral Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental thereto. The Collateral Agent shall have no implied
duties to the Lenders, or any obligation to the Lenders to take any action
hereunder or under any of the Collateral Documents, except any action
specifically required by this Agreement or any of the Collateral Documents to be
taken by the Collateral Agent or directed by the Requisite Lenders in accordance
with the terms hereof. The Collateral Agent shall not take any action which is
in conflict with any provisions of applicable law or of this Agreement or any
Collateral Document.

          4. Authorization to Execute Collateral Documents. If the Collateral
Agent receives written notice from the U.S. Agent or the Chinese Agent at any
time or from time to time hereunder that Collateral Documents are required
pursuant to the U.S. Agreement or the Chinese Agreement in connection with the
grant of a security interest in and lien against the assets of any Borrower
and/or a Guarantor, the Collateral Agent is authorized to and shall execute and
deliver such Collateral Documents as the U.S. Agent or the Chinese Agent shall
direct requiring execution and delivery by it and is authorized to and shall
accept delivery from the Company of such Collateral Documents as the U.S. Agent
or the Chinese Agent shall direct which do not require execution by the
Collateral Agent.

          5. Direction by Requisite Lenders. Except as otherwise provided in
this Section 5, the Collateral Agent shall take any action with respect to the
Collateral and the Collateral Documents directed in writing by the Requisite
Lenders. Notwithstanding the foregoing, the Collateral Agent shall not be
obligated to take any such action (i) which is in conflict with any provisions
of applicable law or of this Agreement or any Collateral Document or (ii) with
respect to which the Collateral Agent, in its opinion, shall not have been
provided adequate security and indemnity against the costs, expenses and
liabilities that may be incurred by it as a result of compliance with such
direction. Under no circumstances shall the Collateral Agent be liable for
following the written direction of the Requisite Lenders.

          6. Notice of Actionable Default. Any of the U.S. Agent or the Chinese
Agent may give the Collateral Agent a Notice of Default or a Notice of
Actionable Default in the manner provided in Section 31. If and only if the
Collateral Agent shall have received a Notice of Actionable Default, the
Collateral Agent shall, if and only if directed in writing by the U.S. Agent or
the Requisite Lenders, exercise the rights and remedies provided in this
Agreement and in any of the Collateral Documents.

          7. Remedies. Each of the Lenders hereby irrevocably agrees that the
Collateral Agent shall be authorized, after the occurrence of an Actionable
Default and at the direction of the U.S. Agent or the Requisite Lenders or
incidental to any such direction, for the purpose of carrying out the terms of
this Agreement and any of the Collateral Documents, to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes hereof and thereof,
including, without limiting the generality of the foregoing, to the extent
permitted by applicable law, to do the following:

4

--------------------------------------------------------------------------------

     (i) to ask for, demand, sue for, collect, receive and give acquittance for
any and all moneys due or to become due with respect to the Collateral, 

     (ii) to receive, take, endorse, assign and deliver any and all checks,
notes, drafts, acceptances, documents and other negotiable and nonnegotiable
instruments, documents and chattel paper taken or received by the Collateral
Agent in connection with this Agreement or any of the Collateral Documents, 

     (iii) to commence, file, prosecute, defend, settle, compromise or adjust
any claim, suit, action or proceeding with respect to the Collateral, 

     (iv) to sell, transfer, assign or otherwise deal in or with the Collateral
or any part thereof pursuant to the terms and conditions of this Agreement and
the Collateral Documents, and 

     (v) to do, at its option and at the expense and for the account of the
Lenders (to the extent the Collateral Agent shall not be reimbursed by the
Borrowers) at any time or from time to time, all acts and things which the
Collateral Agent deems reasonably necessary to protect or preserve the
Collateral and to realize upon the Collateral.

          8. The Collateral Account. Upon receipt by the Collateral Agent of a
Notice of Actionable Default, and until such time as the Event of Default
described therein is cured or waived, the Collateral Agent shall establish and
maintain at its principal office an interest-bearing account that shall be
entitled the “Photronics Collateral Account.” All moneys received by the
Collateral Agent with respect to Collateral after receipt of a Notice of
Actionable Default shall be deposited in the Collateral Account and thereafter
shall be held, applied and/or disbursed by the Collateral Agent in accordance
with Section 9. In addition, any other payments (“Turnover Payments”) received,
directly or indirectly, by any Lender (a “Turnover Lender”) of or with respect
to any of the Obligations (including, without limitation, any payment by any
Guarantor under any Guaranty) after giving or receiving a Notice of Actionable
Default (excluding any payments distributed to any Lender by the Collateral
Agent in accordance with Section 9), any payment received by any Lender with
respect to any of the Obligations in an insolvency or reorganization proceeding
or otherwise with respect to any Borrower or any Guarantor, shall promptly be
delivered to the Collateral Agent and thereafter shall be held, applied and/or
disbursed by the Collateral Agent in accordance with Section 9. The Collateral
Account at all times shall be subject to the exclusive dominion and control of
the Collateral Agent. In the event that any distribution of a Turnover Payment
is received by any Lender (other than the applicable Turnover Lender), then such
Lender that received such distribution of a Turnover Payment shall purchase from
such Turnover Lender an undivided participation interest in such Turnover
Lender’s Obligations in an amount such that, after such purchase, the amount of
any such distributions (after deduction of such Turnover Payment) shall have
been shared ratably among the Lenders as contemplated by Section 9(a) hereof.

          9. Application of Moneys. (a) All moneys held by the Collateral Agent
in the Collateral Account shall be distributed by the Collateral Agent on each
Distribution Date as follows:

     FIRST: To the Collateral Agent in an amount equal to the Agent’s Expenses
that are unpaid as of such Distribution Date, and to any Lender that has
theretofore advanced or paid any such Agent’s Expenses in an amount equal to the
amount thereof so advanced or paid by such Lender prior to such Distribution
Date;

5

--------------------------------------------------------------------------------

     SECOND: To the Lenders pro rata in proportion to the respective amounts of
the Obligations owed by the Company to the Lenders under the Lender Documents as
of such Distribution Date; and 

     THIRD: Any surplus remaining after payment in full in cash of all Agent’s
Expenses and all of the Obligations shall be paid to the Company, or to whomever
may be lawfully entitled to receive the same, or as a court of competent
jurisdiction may direct, provided that if any Lender shall have notified the
Collateral Agent in writing that a claim is pending for which such Lender is
entitled to the benefits of an indemnification, reimbursement or similar
provision under which amounts are not yet due but with respect to which the
Company or any of its Subsidiaries continues to be contingently liable, and
amounts payable by the Company or any of its Subsidiaries with respect thereto
are secured by the Collateral, the Collateral Agent shall continue to hold the
amount specified in such notice in the Collateral Account until the liability of
the Company or such Subsidiary with respect thereto is discharged or released to
the satisfaction of such Lender.

Notwithstanding the foregoing, except for any surplus under clause THIRD above,
the Collateral Agent shall not be required (unless directed by the Requisite
Lenders) to make a distribution on any Distribution Date if the balance in the
Collateral Account available for distribution on such Distribution Date is less
than $10,000. The Collateral Agent shall not be responsible for any Lender’s
application (or order of application) of payments received by such Lender from
the Collateral Agent hereunder to the Obligations owing to such Lender. For the
purpose of determining the amounts to be distributed pursuant to clause SECOND
of subsection (a) above with respect to the undrawn amounts of the outstanding
Letters of Credit, such undrawn amounts shall be reduced by any amounts held as
collateral pursuant to subsection (b) of this Section 9.

          (b) Any distribution pursuant to clause SECOND of subsection (a) above
with respect to the undrawn amount of any outstanding Letter of Credit shall be
paid to the U.S. Agent to be held as collateral for the U.S. Banks and disposed
of as provided in this subsection (b). On each date on which a payment is made
to a beneficiary pursuant to a draw on a Letter of Credit, the U.S. Agent shall
distribute to the U.S. Banks from the amounts held pursuant to this subsection
(b) for application to the payment of the reimbursement obligation due to such
U.S. Banks with respect to such draw an amount equal to the product of (1) the
total amount then held pursuant to this subsection (b), and (2) a fraction, the
numerator of which is the amount of such draw and the denominator of which is
the aggregate undrawn amount of all outstanding Letters of Credit immediately
prior to such draw. On each date on which a reduction in the undrawn amount of
any outstanding Letter of Credit occurs other than on account of a payment made
to a beneficiary pursuant to a draw on such Letter of Credit, the U.S. Agent
shall distribute from the amounts held pursuant to this subsection (b) an amount
equal to the product of (1) the total amount then held pursuant to this
subsection (b) and (2) a fraction the numerator of which is the amount of such
reduction and the denominator of which is the aggregate undrawn amount of all
outstanding Letters of Credit immediately prior to such reduction, which amount
shall be distributed as provided in clause SECOND of subsection (a) above. At
such time as no Letters of Credit are outstanding, any remaining amount held
pursuant to this subsection (b), after the distribution therefrom as provided
above, shall be distributed as provided in clause SECOND of subsection (a)
above.

          10. Information from Lenders. Each of the Lenders hereby agrees,
promptly upon request by the Collateral Agent, to provide to the Collateral
Agent in writing such information regarding the Obligations held by such Lender
as may be reasonably required by the Collateral Agent at any time to determine
such Lender’s Pro Rata Share or to calculate distributions to such Lender from
the Collateral

6

--------------------------------------------------------------------------------

Account. Each Lender shall notify the Collateral Agent in writing promptly
following the repayment in full of all Obligations owing to such Lender.

          11. Limitation on Collateral Agent’s Duties in Respect of Collateral.
Other than the Collateral Agent’s duties set forth in this Agreement and the
Collateral Documents as to the custody of Collateral and the proceeds thereof
received by the Collateral Agent hereunder and thereunder and the accounting to
the Borrowers, the Guarantors, and the Lenders therefor, the Collateral Agent
shall have no duty to the Borrowers, the Guarantors, or the Lenders with respect
to any Collateral in its possession or control or in the possession or control
of its agent or nominee, any income thereon, or the preservation of rights
against prior parties or any other rights pertaining thereto.

          12. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other Lender
and based on the financial information provided by the Company and its
Subsidiaries and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Collateral Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the Collateral Documents.

          13. Exculpation. Neither the Collateral Agent nor any of its
directors, officers, affiliates, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (i) any statement, warranty
or representation made by any Borrower or any Guarantor in connection with any
Collateral Document or Guaranty; (ii) the performance or observance of any of
the covenants or agreements of any Borrower, or any Guarantor under any
Collateral Document or Guaranty; (iii) the satisfaction or observance of any
condition or covenant specified in any of the Lender Documents; (iv) the
existence or possible existence of any default under any of the Lender Documents
or any Actionable Default; (v) the validity, enforceability, effectiveness or
genuineness of any Collateral Document, Guaranty or any other instrument or
writing furnished in connection herewith; (vi) the validity, perfection or
priority of any security interest or lien created under any Collateral Document;
or (vii) the financial condition of the Company or any of its Subsidiaries.

          14. Employment of Agents and Counsel. The Collateral Agent may execute
any of its duties as the Collateral Agent hereunder and under any Collateral
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Collateral Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Collateral Agent and the Lenders and all matters pertaining to the
Collateral Agent’s duties hereunder and under the Collateral Documents.

          15. Reliance on Documents and Counsel. The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Collateral Agent,
which may be employees of the Collateral Agent.

          16. Collateral Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Collateral Agent ratably in proportion to
their respective Pro Rata Shares as of the date of the occurrence of the event
as to which such reimbursement or indemnification is being made (i) for any
costs or expenses not reimbursed by any Borrower, or any Guarantor, under its
Collateral Documents or Guaranty, as applicable, (ii) for any other expenses
incurred by the Collateral Agent, on

7

--------------------------------------------------------------------------------

behalf of the Lenders, in connection with the preservation or protection of the
Collateral or the validity, perfection or priority of the Collateral Agent’s
interest therein or the enforcement of the Collateral Documents and (iii) for
any liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind and nature whatsoever which
may be imposed on, incurred by or asserted against the Collateral Agent in any
way relating to or arising out of the Collateral Documents or any other document
delivered in connection therewith or the transactions contemplated thereby, or
the enforcement of any of the terms thereof or of any such other documents,
provided that no Lender shall be liable for any of the foregoing to the extent
any of the foregoing is found by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of the Collateral Agent.
The agreements in this Section 16 shall survive the repayment of the Obligations
and the termination of the other provisions of this Agreement.

          17. Rights as a Lender. Notwithstanding that JPMorgan is acting as the
Collateral Agent hereunder, JPMorgan in its individual capacity shall have the
same rights and powers hereunder as any Lender and may exercise the same as
though it were not the Collateral Agent, and the term “Lender” or “Lenders”
shall include JPMorgan in its individual capacity.

          18. Successor Collateral Agent. The Collateral Agent may resign at any
time by giving not less than thirty days’ prior written notice thereof to the
Lenders and the Borrowers. Upon any such resignation, the Requisite Lenders
shall have the right to appoint, on behalf of the Lenders, a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Requisite Lenders and shall have accepted such appointment within thirty
days after the retiring Collateral Agent’s giving notice of resignation, then
the retiring Collateral Agent may appoint, on behalf of the Lenders, a successor
Collateral Agent. Upon the acceptance of any appointment as the Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder and under the
Collateral Documents. No resignation of the Collateral Agent shall become
effective until a replacement Collateral Agent shall have been selected as
provided herein and shall have assumed in writing the obligations of the
Collateral Agent hereunder and under the Collateral Documents. Any successor
Collateral Agent shall be a bank, trust company, or insurance company having
capital, surplus, and undivided profits of at least $250,000,000. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Agreement shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent hereunder and under the Collateral Documents.

          19. Partial Release. If the Collateral Agent receives written notice
from the U.S. Agent and the Chinese Agent that the lien on any Collateral
granted pursuant to any Collateral Document is required to be released pursuant
to a transaction permitted by the terms of the U.S. Agreement and the Chinese
Agreement, the Collateral Agent shall promptly release such Collateral in
accordance with the directions of the U.S. Agent and the Chinese Agent.

          20. Release and Termination. All of the Collateral shall be released
and this Agreement shall be terminated on the earlier of:

     (a) the date on which (i) the Collateral Agent shall have received from the
U.S. Agent and the Chinese Agent written notice that all Obligations (other than
contingent indemnification obligations) have been paid in full and (ii) all
Agent’s Expenses shall have been paid in full in cash; or

8

--------------------------------------------------------------------------------

     (b) the date on which (i) the Collateral Agent shall have received written
notice from the U.S. Agent directing the Collateral Agent to release the
Collateral and stating that the requisite U.S. Banks have consented to such
release under the terms of the U.S. Agreement, and (ii) all Agent’s Expenses
shall have been paid in full in cash.

          21. Amendments and Waivers of Collateral Documents. The Collateral
Agent shall not execute or deliver any amendment or waiver, other than any
amendments or waivers which are of a technical nature or which could not
reasonably be expected to cause a material adverse affect on any of the Lenders
or the U.S. Banks (taken as a whole) or the Chinese Lenders (taken as a whole),
as applicable, with respect to any Collateral Document except at the direction
or with the consent of the Requisite Lenders.

          22. Notices With Respect to Lender Documents. Each of the U.S. Agent
and the Chinese Agent agrees to use its best efforts to give to the other (a)
copies of any notice of the occurrence or existence of any default in payment of
the Obligations sent to the Company and/or any Subsidiary of the Company,
simultaneously with the sending of such notice to the Company and/or such
Subsidiary, and (b) notice of any acceleration of the U.S. Loans or the Chinese
Loans, promptly upon such acceleration, but the failure to give any of the
foregoing notices shall not affect the validity of such notice of default or
such acceleration or create a cause of action against or cause a forfeiture of
any rights of the party failing to give such notice or create any claim or right
on behalf of any third party.

          23. No Other Security. None of the Lenders shall take or receive a
security interest in or lien upon any of the property or assets of the Company
or any of its Subsidiaries as security for the Obligations other than pursuant
to this Agreement and the Collateral Documents or as security for any other
obligations of the Company or any of its Subsidiaries other than the
Obligations.

          24. Accounting; Invalidated Payments. (a) Each Lender agrees to render
an accounting to any of the others of the outstanding amounts of the
Obligations, of receipts of payments from the Company, any Subsidiary of the
Company and any Guarantor and of other items relevant to the provisions of this
Agreement upon the reasonable request from one of the others as soon as
reasonably practicable after such request.

          (b) To the extent that any payment received by any Lender pursuant to
a distribution under Section 9(a) hereof is subsequently invalidated, declared
fraudulent or preferential, set aside or required to be paid to a trustee,
receiver, or any other party under any bankruptcy act, state or federal law,
common law or equitable cause, then each other Lender that received a payment
pursuant to such distribution shall purchase from the Lender whose payment was
invalidated (the “Affected Lender”), at such time as the Affected Lender is
required to return or repay such payment, an undivided participation interest in
the Affected Lender’s Obligations in an amount such that after such purchase the
amount of such distribution (after deduction of the invalidated payment) shall
have been shared ratably among the Lenders as contemplated by Section 9(a)
hereof.

          25. Continuing Agreement. This Agreement shall in all respects be a
continuing, absolute, unconditional and irrevocable agreement, and shall remain
in full force and effect until terminated in accordance with Section 20. Without
limiting the generality of the foregoing, this Agreement shall survive the
commencement of any bankruptcy, reorganization, compromise, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar
proceeding involving the Company, a Subsidiary of the Company or a Guarantor.
Each Lender agrees that this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the Obligations pursuant to any distribution hereunder is rescinded or
must otherwise be restored by any Lender, upon the insolvency, bankruptcy or
reorganization of the Company, a Subsidiary of the Company or a Guarantor or
otherwise, as though such payment had not been made.

9

--------------------------------------------------------------------------------

          26. Representations and Warranties. Each of the parties hereto
severally represents and warrants to the other parties hereto that it has full
corporate power, and has taken all action necessary, to execute and deliver this
Agreement and to fulfill its obligations hereunder, and that no governmental or
other authorizations are required in connection herewith, and that this
Agreement constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium, regulatory and similar laws of general application
and by general principles of equity.

          27. Binding Effect. This Agreement shall be binding upon, and inure to
the benefit of and be enforceable by, the Collateral Agent, the U.S. Agent, the
Chinese Agent, the Lenders and each of their respective successors, transferees
and assigns. Without limiting the generality of the foregoing sentence, if any
Lender assigns or otherwise transfers (in whole or in part) to any other person
or entity the Obligations to such Lender under either of the U.S. Agreement or
the Chinese Agreement, such other person or entity shall thereupon become vested
with all rights and benefits, and become subject to all the obligations, in
respect thereof granted to or imposed upon such Lender under this Agreement.

          28. No Reliance by Company. None of the Company, any Subsidiary of the
Company, or any Guarantor shall have any rights under this Agreement or be
entitled, in any manner whatsoever, to rely upon or enforce, or to raise as a
defense, the provisions of this Agreement or the failure of the Collateral Agent
or any Lender to comply with such provisions.

          29. Other Proceedings. Nothing contained herein shall limit or
restrict the independent right of any Lender to initiate an action or actions in
any bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar proceeding in its
individual capacity and to appear or to be heard on any matter before the
bankruptcy or other applicable court in any such proceeding, including, without
limitation, with respect to any questions concerning the post-petition usage of
collateral and post-petition financing arrangement; provided that no Lender
shall contest the validity or enforceability of or seek to avoid, have declared
fraudulent or have set aside any of the Obligations.

          30. Amendments and Waivers. No amendment to or waiver of any provision
of this Agreement, nor consent to any departure by any Lender or the Collateral
Agent herefrom, shall in any event be effective unless the same shall be in
writing and signed by the U.S. Agent (on behalf of the U.S. Banks), the Chinese
Agent (on behalf of the Chinese Lenders), and the Collateral Agent, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No consent of a Borrower or a Guarantor
shall be required for any such amendment, waiver or departure unless it relates
to a provision of this Agreement expressly binding upon such Borrower or such
Guarantor.

          31. Notices. All notices and other communications provided to any
party under this Agreement shall be in writing or by facsimile and addressed,
delivered or transmitted to such party at its address or facsimile number set
forth (a) in the case of the U.S. Agent, the Collateral Agent and each of the
U.S. Banks, on Annex I hereto, (b) in the case of the Chinese Agent and each of
the Chinese Lenders, on Annex II hereto, (c) in the case of any Borrower or any
Guarantor, on Annex III hereto, or (d) in any case, at such other address or
facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by prepaid courier service, shall be deemed given
when received; and notice, if transmitted by facsimile, shall be deemed given
when transmitted if actually received, and the burden or proving receipt shall
be on the transmitting party. So long as no default shall have occurred and be
continuing under the U.S. Agreement or the Chinese Agreement, each of the U.S.
Agent and the Chinese Agent agrees to use its best efforts to send to the
Company a copy of any notice such party gives to the other under this

10

--------------------------------------------------------------------------------

Agreement, but the failure to send such copy to the Company shall not affect the
validity of such notice or create a cause of action against or cause a
forfeiture of any rights of the party failing to send such copy or create any
claim or right on behalf of the Company or any of its Subsidiaries.

          32. No Waiver. No failure or delay on the part of any Lender or the
Collateral Agent in exercising any power or right under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          33. Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

          34. No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

          35. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT CONSTITUTES
THE ENTIRE UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

          36. Counterparts. This Agreement may be separately executed and
delivered in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to
constitute one and the same Agreement. Facsimile transmission of the signature
of any party hereto shall be effective as an original signature.

          37. Headings. Section headings used in this Agreement are for
convenience only and shall not affect the construction of this Agreement.

The remainder of this page is intentionally blank.

11

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their duly authorized officers.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,  as U.S. Agent on behalf of the U.S.
Banks      By:      Name:  Title:      JPMORGAN CHASE BANK, N.A., SHANGHAI
BRANCH,  as Chinese Agent on behalf of the Chinese Lenders      By:      Name: 
Title:      JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,  as Collateral Agent     
  By:      Name:  Title: 


Acknowledged by:

PHOTRONICS, INC.

By:      Name:  Title:      PHOTRONICS IMAGING TECHNOLOGIES (SHANGHAI) CO.,
LTD.      By:      Name:  Title: 


Signature Page to
Intercreditor Agreement

--------------------------------------------------------------------------------

ANNEX I

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the U.S. Agent, the U.S. Banks and/or the Collateral Agent shall be
delivered to the following:

[c/o]JPMorgan Chase Bank, National Association
[____________________]

--------------------------------------------------------------------------------

ANNEX II

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to the Chinese Agent and the Chinese Lenders shall be delivered to the
following:

[c/o]JPMorgan Chase Bank, N.A., Shanghai Branch
[_____________________]

--------------------------------------------------------------------------------

ANNEX III

NOTICE INFORMATION: Any notice or other information required to be delivered
hereunder to any Borrower and/or any Guarantor shall be delivered to the
following:

Photronics, Inc.
15 Secor Road
Brookfield, Connecticut 06804
Attention: Sean T. Smith (Telecopy: 203-740-5612)
Attention: Edwin Lewis, Esq. (Telecopy: 203-740-5312)

--------------------------------------------------------------------------------